
	
		II
		Calendar No. 151
		112th CONGRESS
		1st Session
		S. 1000
		[Report No. 112–71]
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mrs. Shaheen (for
			 herself, Mr. Portman,
			 Mr. Coons, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 6, 2011
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To promote energy savings in residential and commercial
		  buildings and industry, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Savings and Industrial
			 Competitiveness Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE
				I—Buildings
					Subtitle A—Building energy
				codes
					Sec. 101. Greater energy efficiency in
				building codes.
					Subtitle B—Appliance
				standards
					Sec. 111. Energy conservation
				standards.
					Sec. 112. Energy conservation standards
				for heat pump pool heaters.
					Sec. 113. GU–24 base lamps.
					Sec. 114. Efficiency standards for
				bottle-type water dispensers, commercial hot food holding cabinets, and
				portable electric spas.
					Sec. 115. Test procedure petition
				process.
					Sec. 116. Amendments to home appliance
				test methods.
					Sec. 117. Credit for Energy Star smart
				appliances.
					Sec. 118. Video game console energy
				efficiency study.
					Sec. 119. Refrigerator and freezer
				standards.
					Sec. 120. Room air conditioner
				standards.
					Sec. 121. Uniform efficiency descriptor
				for covered water heaters.
					Sec. 122. Clothes dryers.
					Sec. 123. Standards for clothes
				washers.
					Sec. 124. Dishwashers.
					Sec. 125. Standards for certain
				reflector lamps.
					Sec. 126. Petition for amended
				standards.
					Sec. 127. Prohibited acts.
					Sec. 128. Outdoor lighting.
					Sec. 129. Standards for commercial
				furnaces.
					Sec. 130. Service over the counter,
				self-contained, medium temperature commercial refrigerators.
					Sec. 131. Motor market assessment and
				commercial awareness program.
					Sec. 132. Study of compliance with
				energy standards for appliances.
					Sec. 133. Study of direct current
				electricity supply in certain buildings.
					Sec. 134. Technical
				corrections.
					Subtitle C—Worker training and capacity
				building
					Sec. 141. Building training and
				assessment centers.
					TITLE II—Building
				efficiency finance
					Sec. 201. Rural energy savings
				program.
					Sec. 202. Loan program for energy
				efficiency upgrades to existing buildings.
					TITLE III—Industrial
				efficiency and competitiveness
					Subtitle A—Manufacturing energy
				efficiency
					Sec. 301. State partnership industrial
				energy efficiency revolving loan program.
					Sec. 302. Coordination of research and
				development of energy efficient technologies for industry.
					Sec. 303. Energy efficient technologies
				assessment.
					Sec. 304. Future of Industry
				program.
					Sec. 305. Sustainable manufacturing
				initiative.
					Sec. 306. Study of advanced energy
				technology manufacturing capabilities in the United States.
					Sec. 307. Industrial Technologies
				steering committee.
					Sec. 308. Authorization of
				appropriations.
					Subtitle B—Supply Star
					Sec. 311. Supply Star.
					Subtitle C—Electric motor rebate
				program
					Sec. 321. Energy saving motor control
				rebate program.
					TITLE IV—Federal agency
				energy efficiency
					Sec. 401. Adoption of personal computer
				power savings techniques by Federal agencies.
					Sec. 402. Availability of funds for
				design updates.
					Sec. 403. Best practices for advanced
				metering.
					Sec. 404. Federal energy management and
				data collection standard.
					Sec. 405. Electric vehicle charging
				infrastructure.
					Sec. 406. Broadening definition of
				renewable energy to include thermal.
					Sec. 407. Study on Federal data center
				consolidation.
					TITLE
				V—Miscellaneous
					Sec. 501. Budgetary effects.
					Sec. 502. Advance appropriations
				required.
				
			IBuildings
			ABuilding energy
			 codes
				101.Greater energy
			 efficiency in building codes
					(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
						
							304.Updating State
				building energy efficiency codes
								(a)Updating
				national model building energy codes
									(1)In
				generalThe Secretary shall—
										(A)support the
				development of national model building energy codes, including the updating of
				ASHRAE and IECC model building energy codes and standards;
										(B)encourage and
				support the adoption of building energy codes by States and, as appropriate, by
				local governments that meet or exceed the national model building energy codes,
				or achieve equivalent or greater energy savings; and
										(C)support full
				compliance with the State and local codes.
										(2)Targets and
				goals
										(A)In
				generalThe Secretary shall support the updating of the national
				model building energy codes for residential buildings and commercial buildings
				to enable the achievement of energy savings goals established under
				subparagraph (B) and the targets established under subparagraph (C).
										(B)GoalsThe
				Secretary shall—
											(i)establish goals of
				zero-net-energy for new commercial and residential buildings by 2030;
				and
											(ii)work with State
				and local governments, the International Code Council, ASHRAE, and other
				interested parties to achieve these goals through a combination of national
				model building energy codes, appliance and lighting standards, and research,
				development, and demonstration of new efficiency and clean energy
				technologies.
											(C)Targets
											(i)In
				generalThe Secretary shall support the updating of national
				model building energy codes by establishing 1 or more aggregate energy savings
				targets to achieve the goals set under subparagraph (B).
											(ii)Separate
				targetsThe Secretary may establish separate targets for
				commercial and residential buildings.
											(iii)BaselinesThe
				baseline for updating national model codes shall be the 2009 IECC for
				residential buildings and ASHRAE Standard 90.1–2010 for commercial
				buildings.
											(iv)Specific
				years
												(I)In
				generalTargets for specific years shall be established and
				revised by the Secretary through rulemaking and coordinated with the IECC and
				ASHRAE Standard 90.1 cycles at a level that is—
													(aa)at the maximum
				level of energy efficiency that is technologically feasible and life-cycle cost
				effective, while accounting for the economic considerations under subparagraph
				(E);
													(bb)higher than the
				preceding target; and
													(cc)on a path to
				achieving zero-net-energy buildings.
													(II)Initial
				targetsNot later than 1 year after the date of enactment of this
				clause, the Secretary shall establish initial targets under this
				subparagraph.
												(III)Different
				target yearsSubject to subclause (I), prior to the applicable
				year, the Secretary may set a different target year for any of model codes
				described in clause (i) if the Secretary determines that a higher target cannot
				be met.
												(IV)Small
				businessWhen establishing targets under this subparagraph
				through rulemaking, the Secretary shall ensure compliance with the Small
				Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public
				Law 104–121).
												(D)Appliance
				standards and other factors affecting building energy useIn
				establishing building code targets under subparagraph (C), the Secretary shall
				develop and adjust the targets in recognition of potential savings and costs
				relating to—
											(i)efficiency gains
				made in appliances, lighting, windows, and insulation;
											(ii)advancement of
				distributed generation and on-site renewable power generation
				technologies;
											(iii)equipment
				improvements for heating, cooling, and ventilation systems;
											(iv)building
				management systems and SmartGrid technologies to reduce energy use; and
											(v)other
				technologies, practices, and building systems that the Secretary considers
				appropriate regarding building plug load and other energy uses.
											(E)Economic
				considerationsIn establishing and revising building code targets
				under subparagraph (C), the Secretary shall consider the economic feasibility
				of achieving the proposed targets established under this section and the
				potential costs and savings for consumers and building owners, including a
				return on investment analysis.
										(3)Technical
				assistance to model code-setting and standard development
				organizations
										(A)In
				generalThe Secretary shall, on a timely basis, provide technical
				assistance to model code-setting and standard development organizations.
										(B)AssistanceThe
				assistance shall include, as requested by the organizations, technical
				assistance in—
											(i)evaluating code or
				standards proposals or revisions;
											(ii)building energy
				analysis and design tools;
											(iii)building
				demonstrations;
											(iv)developing
				definitions of energy use intensity and building types for use in model codes
				or in evaluating the efficiency impacts of the codes;
											(v)performance-based
				standards; and
											(vi)evaluating
				economic considerations under paragraph (2)(E).
											(C)Amendment
				proposalsThe Secretary may submit timely code and standard
				amendment proposals to the model code-setting and standard development
				organizations, with supporting evidence, sufficient to enable the model
				building energy codes and standards to meet the targets established under
				paragraph (2)(C).
										(D)Analysis
				methodologyThe Secretary shall make publicly available the
				entire calculation methodology (including input assumptions and data) used by
				the Secretary to estimate the energy savings of code or standard proposals and
				revisions.
										(4)Determination
				and establishment
										(A)Revision of
				model building codes and standardsIf the provisions of the IECC
				or ASHRAE Standard 90.1 regarding building energy use are revised, the
				Secretary shall make a preliminary determination not later than 90 days after
				the date of the revision, and a final determination not later than 1 year after
				the date of the revision, on whether the revision will—
											(i)improve energy
				efficiency in buildings compared to the existing national model building energy
				code; and
											(ii)meet the
				applicable targets under paragraph (2)(C).
											(B)Codes or
				standards not meeting targets
											(i)In
				generalIf the Secretary makes a preliminary determination under
				subparagraph (A)(ii) that a code or standard does not meet the targets
				established under paragraph (2)(C), the Secretary may at the same time provide
				the model code or standard developer with proposed changes that would result in
				a model code that meets the targets and with supporting evidence, taking into
				consideration—
												(I)whether the
				modified code is technically feasible and life-cycle cost effective;
												(II)available
				appliances, technologies, materials, and construction practices; and
												(III)potential costs,
				savings and other benefits for consumers and building owners, including the
				impact on overall building ownership and operating costs.
												(ii)Incorporation
				of changes
												(I)In
				generalOn receipt of the proposed changes, the model code or
				standard developer shall have an additional 180 days to incorporate changes
				into the model code or standard.
												(II)Final
				determinationA final determination under subparagraph (A) shall
				be on the modified model code or standard.
												(C)Positive
				determinationsIf the Secretary makes positive final
				determinations under clauses (i) and (ii) of subparagraph (A) or under clause
				(i) of subparagraph (A) if the applicable target has not been established, the
				revised IECC or ASHRAE Standard 90.1 shall be established as the relevant
				national model building energy code.
										(D)Establishment by
				Secretary
											(i)In
				generalIf the Secretary makes a negative final determination
				under subparagraph (A)(ii), the Secretary shall at the same time establish a
				modified national model building energy code.
											(ii)Codes or
				standards not updatedIf the IECC or ASHRAE Standard 90.1 is not
				revised by a target date under paragraph (2), the Secretary shall, not later
				than 90 days after the target date, issue a draft of, and not later than 1 year
				after the target date, establish, a modified national model building energy
				code.
											(iii)RequirementsAny
				national model building energy code established under this subparagraph
				shall—
												(I)meet the targets
				established under paragraph (2);
												(II)achieve the
				maximum level of energy savings that is technologically feasible and life-cycle
				cost-effective, while accounting for the economic considerations under
				paragraph (2)(E); and
												(III)be based on the
				latest edition of the IECC or ASHRAE Standard 90.1, including any subsequent
				amendments, addenda, or additions, but may also consider other model codes or
				standards.
												(5)AdministrationIn
				carrying out this section, the Secretary shall—
										(A)publish notice of
				targets, determinations, and national model building energy codes under this
				section in the Federal Register to provide an explanation of and the basis for
				such actions, including any supporting modeling, data, assumptions, protocols,
				and cost-benefit analysis, including return on investment; and
										(B)provide an
				opportunity for public comment on targets, determinations, and national model
				building energy codes under this section.
										(b)State
				certification of building energy code updates
									(1)Review and
				updating of codes by each State
										(A)In
				generalNot later than 2 years after the date on which a national
				model building energy code is established or revised under subsection (a), each
				State shall certify whether or not the State has reviewed and updated the
				energy provisions of the building code of the State.
										(B)DemonstrationThe
				certification shall include a demonstration of whether or not the code
				provisions that are in effect throughout the State—
											(i)meet or exceed the
				revised model code; or
											(ii)achieve
				equivalent or greater energy savings.
											(C)No model code
				updateIf the Secretary fails to revise a national model building
				energy code by the date specified in subsection (a)(4), each State shall, not
				later than 2 years after the specified date, certify whether or not the State
				has reviewed and updated the energy provisions of the building code of the
				State to meet or exceed the target in subsection (a)(2).
										(2)Validation by
				SecretaryNot later than 90 days after a State certification
				under paragraph (1), the Secretary shall—
										(A)determine whether
				the code provisions of the State meet the criteria specified in paragraph (1);
				and
										(B)if the
				determination is positive, validate the certification.
										(c)Improvements in
				compliance with building energy codes
									(1)Requirement
										(A)In
				generalNot later than 3 years after the date of a certification
				under subsection (b), each State shall certify whether or not the State
				has—
											(i)achieved full
				compliance under paragraph (3) with the certified State building energy code or
				with the associated national model building energy code; or
											(ii)made significant
				progress under paragraph (4) toward achieving compliance with the certified
				State building energy code or with the associated national model building
				energy code.
											(B)Repeat
				certificationsIf the State certifies progress toward achieving
				compliance, the State shall repeat the certification until the State certifies
				that the State has achieved full compliance.
										(2)Measurement of
				complianceA certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
										(A)independent
				inspections of a random sample of the buildings covered by the code in the
				preceding year; or
										(B)an alternative
				method that yields an accurate measure of compliance.
										(3)Achievement of
				complianceA State shall be considered to achieve full compliance
				under paragraph (1) if—
										(A)at least 90
				percent of building space covered by the code in the preceding year
				substantially meets all the requirements of the applicable code specified in
				paragraph (1), or achieves equivalent or greater energy savings level;
				or
										(B)the estimated
				excess energy use of buildings that did not meet the applicable code specified
				in paragraph (1) in the preceding year, compared to a baseline of comparable
				buildings that meet this code, is not more than 5 percent of the estimated
				energy use of all buildings covered by this code during the preceding
				year.
										(4)Significant
				progress toward achievement of complianceA State shall be
				considered to have made significant progress toward achieving compliance for
				purposes of paragraph (1) if the State—
										(A)has developed and
				is implementing a plan for achieving compliance during the 8-year-period
				beginning on the date of enactment of this paragraph, including annual targets
				for compliance and active training and enforcement programs; and
										(B)has met the most
				recent target under subparagraph (A).
										(5)Validation by
				SecretaryNot later than 90 days after a State certification
				under paragraph (1), the Secretary shall—
										(A)determine whether
				the State has demonstrated meeting the criteria of this subsection, including
				accurate measurement of compliance; and
										(B)if the
				determination is positive, validate the certification.
										(d)States that do
				not meet targets
									(1)ReportingA
				State that has not made a certification required under subsection (b) or (c) by
				the applicable deadline shall submit to the Secretary a report on—
										(A)the status of the
				State with respect to meeting the requirements and submitting the
				certification; and
										(B)a plan for meeting
				the requirements and submitting the certification.
										(2)States out of
				conformanceAny State for which the Secretary has not accepted a
				certification by a deadline under subsection (b) or (c) shall be considered out
				of conformance with this section until such time as the State submits and the
				Secretary validates the required certification.
									(3)Local
				governmentIn any State that is out of conformance with this
				section, a local government may be considered in conformance with this section
				by meeting the certification requirements under subsections (b) and (c).
									(4)Federal
				supportThe Secretary shall, as appropriate, make conformance of
				a jurisdiction with this section a criterion in grants or other support for
				code adoption and compliance activities for State and local governments.
									(5)Annual reports
				by Secretary
										(A)In
				generalThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report on—
											(i)the status of
				national model building energy codes;
											(ii)the status of
				code adoption and compliance in the States;
											(iii)implementation
				of this section; and
											(iv)improvements in
				energy savings over time as result of the goals established under subsection
				(a)(2)(B) and targets established under subsection (a)(2)(C).
											(B)ImpactsThe
				report shall include estimates of impacts of past action under this section,
				and potential impacts of further action, on—
											(i)upfront financial
				and construction costs, cost benefits and returns (using investment analysis),
				and lifetime energy use for buildings;
											(ii)resulting energy
				costs to individuals and businesses; and
											(iii)resulting
				overall annual building ownership and operating costs.
											(e)Technical
				assistance to StatesThe Secretary shall provide technical
				assistance to States to implement the requirements of this section, including
				procedures and technical analysis for States—
									(1)to demonstrate
				that the code provisions of the States achieve equivalent or greater energy
				savings than the national model building energy codes;
									(2)to document the
				rate of compliance with a building energy code; and
									(3)to improve and
				implement State residential and commercial building energy codes or otherwise
				promote the design and construction of energy efficient buildings.
									(f)Availability of
				incentive funding
									(1)In
				generalThe Secretary shall provide incentive funding to
				States—
										(A)to implement the
				requirements of this section;
										(B)to improve and
				implement residential and commercial building energy codes, including
				increasing and verifying compliance with the codes and training of State and
				local building code officials to implement and enforce the codes; and
										(C)to promote
				building energy efficiency through the use of the codes.
										(2)Additional
				fundingAdditional funding shall be provided under this
				subsection for implementation of a plan to achieve and document full compliance
				with residential and commercial building energy codes under subsection
				(c)—
										(A)to a State that is
				in conformance with this section under subsection (d)(2); and
										(B)in a State which
				is not eligible under subparagraph (A), to a local government that is in
				conformance with this section under subsection (d)(3).
										(3)TrainingOf
				the amounts made available under this subsection, the State may use amounts
				required, but not to exceed $750,000 for a State, to train State and local
				building code officials to implement and enforce codes described in paragraph
				(2).
									(4)Local
				governmentsStates may share grants under this subsection with
				local governments that implement and enforce the codes.
									(g)Voluntary
				advanced standards
									(1)In
				generalThe Secretary shall provide technical and financial
				support for the development of voluntary advanced standards for residential and
				commercial buildings for use in—
										(A)green building
				design;
										(B)voluntary and
				market transformation programs;
										(C)incentive
				criteria; and
										(D)voluntary adoption
				by States.
										(2)TargetsThe
				voluntary advanced standards shall be designed to achieve energy savings of at
				least 30 percent compared to the national model building energy codes.
									(3)PreferenceIn
				carrying out this subsection, the Secretary shall give preference to advanced
				standards developed by the International Code Council and by ASHRAE.
									(h)StudiesThe
				Secretary, in consultation with building science experts from the National
				Laboratories and institutions of higher education, designers and builders of
				energy-efficient residential and commercial buildings, code officials, and
				other stakeholders, shall undertake a study of the feasibility, impact, and
				merit of—
									(1)code improvements
				that would require that buildings be designed, sited, and constructed in a
				manner that makes the buildings more adaptable in the future to become
				zero-net-energy after initial construction, as advances are achieved in
				energy-saving technologies;
									(2)code procedures to
				incorporate measured lifetimes, not just first-year energy use, in trade-offs
				and performance calculations; and
									(3)legislative
				options for increasing energy savings from building energy codes, including
				additional incentives for effective State and local action, and verification of
				compliance with and enforcement of a code other than by a State or local
				government.
									(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
									(1)$100,000,000 for
				each of fiscal years 2012 through 2015; and
									(2)such sums as are
				necessary for fiscal year 2016 and each fiscal year
				thereafter.
									.
					(b)Definition of
			 IECCSection 303 of the Energy Conservation and Production Act
			 (42 U.S.C. 6832) is amended by adding at the end the following:
						
							(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
							.
					BAppliance
			 standards
				111.Energy
			 conservation standards
					(a)Definition of
			 energy conservation standardSection 321 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291) is amended—
						(1)by striking
			 paragraph (6) and inserting the following:
							
								(6)Energy
				conservation standard
									(A)In
				generalThe term energy conservation standard means
				1 or more performance standards that—
										(i)for covered
				products (excluding clothes washers, dishwashers, showerheads, faucets, water
				closets, and urinals), prescribe a minimum level of energy efficiency or a
				maximum quantity of energy use, determined in accordance with test procedures
				prescribed under section 323;
										(ii)for showerheads,
				faucets, water closets, and urinals, prescribe a minimum level of water
				efficiency or a maximum quantity of water use, determined in accordance with
				test procedures prescribed under section 323; and
										(iii)for clothes
				washers and dishwashers—
											(I)prescribe a
				minimum level of energy efficiency or a maximum quantity of energy use,
				determined in accordance with test procedures prescribed under section 323;
				and
											(II)include a minimum
				level of water efficiency or a maximum quantity of water use, determined in
				accordance with those test procedures.
											(B)InclusionsThe
				term energy conservation standard includes—
										(i)1 or more design
				requirements, if the requirements were established—
											(I)on or before the
				date of enactment of this subclause;
											(II)as part of a
				direct final rule under section 325(p)(4); or
											(III)as part of a
				final rule published on or after January 1, 2012; and
											(ii)any other
				requirements that the Secretary may prescribe under section 325(r).
										(C)ExclusionThe
				term energy conservation standard does not include a performance
				standard for a component of a finished covered product, unless regulation of
				the component is specifically authorized or established pursuant to this
				title.
									;
				and
						(2)by adding at the
			 end the following:
							
								(67)EERThe
				term EER means energy efficiency ratio.
								(68)HSPFThe
				term HSPF means heating seasonal performance
				factor.
								.
						(b)EER and HSPF
			 test proceduresSection 323(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6293(b)) is amended by adding at the end the
			 following:
						
							(19)EER and HSPF
				test procedures
								(A)In
				generalSubject to subparagraph (B), for purposes of residential
				central air conditioner and heat pump standards that take effect on or before
				January 1, 2015—
									(i)the EER shall be
				tested at an outdoor test temperature of 95 degrees Fahrenheit; and
									(ii)the HSPF shall be
				calculated based on Region IV conditions.
									(B)RevisionsThe
				Secretary may revise the EER outdoor test temperature and the conditions for
				HSPF calculations as part of any rulemaking to revise the central air
				conditioner and heat pump test
				method.
								.
					(c)Central air
			 conditioners and heat pumpsSection 325(d) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295(d)) is amended by adding at the end the
			 following:
						
							(4)Central air
				conditioners and heat pumps (except through-the-wall central air conditioners,
				through-the-wall central air conditioning heat pumps, and small duct, high
				velocity systems) manufactured on or after January 1, 2015
								(A)Base national
				standards
									(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio of central
				air conditioners and central air conditioning heat pumps manufactured on or
				after January 1, 2015, shall not be less than the following:
										(I)Split Systems: 13
				for central air conditioners and 14 for heat pumps.
										(II)Single Package
				Systems: 14.
										(ii)Heating
				seasonal performance factorThe heating seasonal performance
				factor of central air conditioning heat pumps manufactured on or after January
				1, 2015, shall not be less than the following:
										(I)Split Systems:
				8.2.
										(II)Single Package
				Systems: 8.0.
										(B)Regional
				standards
									(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio of central
				air conditioners and central air conditioning heat pumps manufactured on or
				after January 1, 2015, and installed in States having historical average
				annual, population weighted, heating degree days less than 5,000 (specifically
				the States of Alabama, Arizona, Arkansas, California, Delaware, Florida,
				Georgia, Hawaii, Kentucky, Louisiana, Maryland, Mississippi, Nevada, New
				Mexico, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, and
				Virginia) or in the District of Columbia, the Commonwealth of Puerto Rico, or
				any other territory or possession of the United States shall not be less than
				the following:
										(I)Split Systems: 14
				for central air conditioners and 14 for heat pumps.
										(II)Single Package
				Systems: 14.
										(ii)Energy
				efficiency ratioThe energy efficiency ratio of central air
				conditioners (not including heat pumps) manufactured on or after January 1,
				2015, and installed in the State of Arizona, California, New Mexico, or Nevada
				shall be not less than the following:
										(I)Split Systems:
				12.2 for split systems having a rated cooling capacity less than 45,000 BTU per
				hour and 11.7 for products having a rated cooling capacity equal to or greater
				than 45,000 BTU per hour.
										(II)Single Package
				Systems: 11.0.
										(iii)Application of
				subsection (o)(6)Subsection
				(o)(6) shall apply to the regional standards set forth in this
				subparagraph.
									(C)Amendment of
				standards
									(i)In
				generalNot later than January 1, 2017, the Secretary shall
				publish a final rule to determine whether the standards in effect for central
				air conditioners and central air conditioning heat pumps should be
				amended.
									(ii)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2022.
									(D)Consideration of
				additional performance standards or efficiency criteria
									(i)ForumNot
				later than 4 years in advance of the expected publication date of a final rule
				for central air conditioners and heat pumps under subparagraph (C), the
				Secretary shall convene and facilitate a forum for interested persons that are
				fairly representative of relevant points of view (including representatives of
				manufacturers of the covered product, States, and efficiency advocates), as
				determined by the Secretary, to consider adding additional performance
				standards or efficiency criteria in the forthcoming rule.
									(ii)RecommendationIf,
				within 1 year of the initial convening of such a forum, the Secretary receives
				a recommendation submitted jointly by such representative interested persons to
				add 1 or more performance standards or efficiency criteria, the Secretary shall
				incorporate the performance standards or efficiency criteria in the rulemaking
				process, and, if justified under the criteria established in this section,
				incorporate such performance standards or efficiency criteria in the revised
				standard.
									(iii)No
				recommendationIf no such joint recommendation is made within 1
				year of the initial convening of such a forum, the Secretary may add additional
				performance standards or efficiency criteria if the Secretary finds that the
				benefits substantially exceed the burdens of the action.
									(E)New construction
				levels
									(i)In
				generalAs part of any final rule concerning central air
				conditioner and heat pump standards published after June 1, 2013, the Secretary
				shall determine if the building code levels specified in section 327(f)(3)(C)
				should be amended subject to meeting the criteria of subsection (o) when
				applied specifically to new construction.
									(ii)Effective
				dateAny amended levels shall not take effect before January 1,
				2018.
									(iii)Amended
				levelsThe final rule shall contain the amended levels, if
				any.
									.
					(d)Through-the-Wall
			 central air conditioners, through-the-Wall central air conditioning heat pumps,
			 and small duct, high velocity systemsSection 325(d) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6295(d)) (as amended by
			 subsection (c)) is amended by adding at the end the following:
						
							(5)Standards for
				through-the-wall central air conditioners, through-the-wall central air
				conditioning heat pumps, and small duct, high velocity systems
								(A)DefinitionsIn
				this paragraph:
									(i)Small duct, high
				velocity systemThe term small duct, high velocity
				system means a heating and cooling product that contains a blower and
				indoor coil combination that—
										(I)is designed for,
				and produces, at least 1.2 inches of external static pressure when operated at
				the certified air volume rate of 220–350 CFM per rated ton of cooling;
				and
										(II)when applied in
				the field, uses high velocity room outlets generally greater than 1,000 fpm
				that have less than 6.0 square inches of free area.
										(ii)Through-the-wall
				central air conditioner; through-the-wall central air conditioning heat
				pumpThe terms through-the-wall central air
				conditioner and through-the-wall central air conditioning heat
				pump mean a central air conditioner or heat pump, respectively, that is
				designed to be installed totally or partially within a fixed-size opening in an
				exterior wall, and—
										(I)is not
				weatherized;
										(II)is clearly and
				permanently marked for installation only through an exterior wall;
										(III)has a rated
				cooling capacity no greater than 30,000 Btu/hr;
										(IV)exchanges all of
				its outdoor air across a single surface of the equipment cabinet; and
										(V)has a combined
				outdoor air exchange area of less than 800 square inches (split systems) or
				less than 1,210 square inches (single packaged systems) as measured on the
				surface area described in subclause (IV).
										(iii)RevisionThe
				Secretary may revise the definitions contained in this subparagraph through
				publication of a final rule.
									(B)Small-duct
				high-velocity systems
									(i)Seasonal energy
				efficiency ratioThe seasonal energy efficiency ratio for
				small-duct high-velocity systems shall be not less than 11.00 for products
				manufactured on or after January 23, 2006.
									(ii)Heating
				seasonal performance factorThe heating seasonal performance
				factor for small-duct high-velocity systems shall be not less than 6.8 for
				products manufactured on or after January 23, 2006.
									(C)Rulemaking
									(i)In
				generalNot later than June 30, 2011, the Secretary shall publish
				a final rule to determine whether standards for through-the-wall central air
				conditioners, through-the-wall central air conditioning heat pumps and small
				duct, high velocity systems should be amended.
									(ii)ApplicationThe
				rule shall provide that any new or amended standard shall apply to products
				manufactured on or after June 30,
				2016.
									.
					(e)FurnacesSection
			 325(f) of the Energy Policy and Conservation Act (42 U.S.C. 6295(f)) is amended
			 by adding at the end the following:
						
							(5)Non-weatherized
				furnaces (including mobile home furnaces, but not including boilers)
				manufactured on or after May 1, 2013, and weatherized furnaces manufactured on
				or after January 1, 2015
								(A)Base national
				standards
									(i) Non-weatherized
				furnacesThe annual fuel utilization efficiency of
				non-weatherized furnaces manufactured on or after May 1, 2013, shall be not
				less than the following:
										(I)Gas furnaces, a
				level determined by the Secretary in a final rule published not later than June
				30, 2011.
										(II)Oil furnaces, 83
				percent.
										(ii)Weatherized
				furnacesThe annual fuel utilization efficiency of weatherized
				gas furnaces manufactured on or after January 1, 2015, shall be not less than
				81 percent.
									(B)Regional
				standard
									(i)Annual fuel
				utilization efficiencyNot later than June 30, 2011, the
				Secretary shall—
										(I)publish a final
				rule determining whether to establish a standard for the annual fuel
				utilization efficiency of non-weatherized gas furnaces manufactured on or after
				May 1, 2013, and installed in States having historical average annual,
				population weighted, heating degree days equal to or greater than 5,000
				(specifically the States of Alaska, Colorado, Connecticut, Idaho, Illinois,
				Indiana, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Missouri,
				Montana, Nebraska, New Hampshire, New Jersey, New York, North Dakota, Ohio,
				Oregon, Pennsylvania, Rhode Island, South Dakota, Utah, Vermont, Washington,
				West Virginia, Wisconsin, and Wyoming); and
										(II)include in the
				final rule described in subclause (I) any regional standard established under
				this subparagraph.
										(ii)Application of
				subsection (o)(6)Subsection
				(o)(6) shall apply to any regional standard established under this
				subparagraph.
									(C)Amendment of
				standards
									(i)Non-weatherized
				furnaces
										(I)In
				generalNot later than January 1, 2014, the Secretary shall
				publish a final rule to determine whether the standards in effect for
				non-weatherized furnaces should be amended.
										(II)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2019.
										(ii)Weatherized
				furnaces
										(I)In
				generalNot later than January 1, 2017, the Secretary shall
				publish a final rule to determine whether the standard in effect for
				weatherized furnaces should be amended.
										(II)ApplicationThe
				rule shall provide that any amendments shall apply to products manufactured on
				or after January 1, 2022.
										(D)New construction
				levels
									(i)In
				general
										(I)Final rule
				published after January 1, 2011As part of any final rule
				concerning furnace standards published after January 1, 2011, the Secretary
				shall establish the building code levels referred to in subclauses (I)(aa),
				(II)(aa), and (III)(aa) of section 327(f)(3)(C)(i) subject to meeting the
				criteria of subsection (o) when applied specifically to new
				construction.
										(II)Final rule
				published after June 1, 2013As part of any final rule concerning
				furnace standards published after June 1, 2013, the Secretary shall determine
				if the building code levels specified in or pursuant to section 327(f)(3)(C)
				should be amended subject to meeting the criteria of subsection (o) when
				applied specifically to new construction.
										(ii)Effective
				dateAny amended levels shall not take effect before January 1,
				2018.
									(iii)Amended
				levelsThe final rule shall contain the amended levels, if
				any.
									.
					(f)Exception for
			 certain building code requirementsSection 327(f) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6297(f)) is amended—
						(1)in paragraph (3),
			 by striking subparagraphs (B) through (F) and inserting the following:
							
								(B)The code does not
				contain a mandatory requirement that, under all code compliance paths, requires
				that the covered product have an energy efficiency exceeding 1 of the following
				levels:
									(i)The applicable
				energy conservation standard established in or prescribed under section
				325.
									(ii)The level
				required by a regulation of the State for which the Secretary has issued a rule
				granting a waiver under subsection (d).
									(C)If the energy
				consumption or conservation objective in the code is determined using covered
				products, including any baseline building designs against which all submitted
				building designs are to be evaluated, the objective is based on the use of
				covered products having efficiencies not exceeding—
									(i)for residential
				furnaces, central air conditioners, and heat pumps, effective not earlier than
				January 1, 2013, and until such time as a level takes effect for the product
				under clause (ii)—
										(I)for the States
				described in section 325(f)(5)(B)(i)—
											(aa)for gas furnaces,
				an AFUE level determined by the Secretary; and
											(bb)14 SEER for
				central air conditioners (not including heat pumps);
											(II)for the States
				and other localities described in section 325(d)(4)(B)(i) (except for the
				States of Arizona, California, Nevada, and New Mexico)—
											(aa)for gas furnaces,
				an AFUE level determined by the Secretary; and
											(bb)15 SEER for
				central air conditioners;
											(III)for the States
				of Arizona, California, Nevada, and New Mexico—
											(aa)for gas furnaces,
				an AFUE level determined by the Secretary;
											(bb)15 SEER for
				central air conditioners;
											(cc)an EER of 12.5
				for air conditioners (not including heat pumps) with cooling capacity less than
				45,000 Btu per hour; and
											(dd)an EER of 12.0
				for air conditioners (not including heat pumps) with cooling capacity of 45,000
				Btu per hour or more; and
											(IV)for all
				States—
											(aa)85 percent AFUE
				for oil furnaces; and
											(bb)15 SEER and 8.5
				HSPF for heat pumps;
											(ii)the building code
				levels established pursuant to section 325; or
									(iii)the applicable
				standards or levels specified in subparagraph (B).
									(D)The credit to the
				energy consumption or conservation objective allowed by the code for installing
				a covered product having an energy efficiency exceeding the applicable standard
				or level specified in subparagraph (C) is on a 1-for-1 equivalent energy use or
				equivalent energy cost basis, which may take into account the typical lifetimes
				of the products and building features, using lifetimes for covered products
				based on information published by the Department of Energy or the American
				Society of Heating, Refrigerating and Air-Conditioning Engineers.
								(E)If the code sets
				forth 1 or more combinations of items that meet the energy consumption or
				conservation objective, and if 1 or more combinations specify an efficiency
				level for a covered product that exceeds the applicable standards and levels
				specified in subparagraph (B)—
									(i)there is at least
				1 combination that includes such covered products having efficiencies not
				exceeding 1 of the standards or levels specified in subparagraph (B);
				and
									(ii)if 1 or more
				combinations of items specify an efficiency level for a furnace, central air
				conditioner, or heat pump that exceeds the applicable standards and levels
				specified in subparagraph (B), there is at least 1 combination that the State
				has found to be reasonably achievable using commercially available technologies
				that includes such products having efficiencies at the applicable levels
				specified in subparagraph (C), except that no combination need include a
				product having an efficiency less than the level specified in subparagraph
				(B)(ii).
									(F)The energy
				consumption or conservation objective is specified in terms of an estimated
				total consumption of energy (which may be specified in units of energy or its
				equivalent
				cost).
								;
						(2)in paragraph
			 (4)(B)—
							(A)by inserting after
			 building code the first place it appears the following:
			 contains a mandatory requirement that, under all code compliance
			 paths,; and
							(B)by striking
			 unless the and all that follows through subsection
			 (d); and
							(3)by adding at the
			 end the following:
							
								(5)Replacement of
				covered productParagraph (3) shall not apply to the replacement
				of a covered product serving an existing building unless the replacement
				results in an increase in capacity greater than—
									(A)12,000 Btu per
				hour for residential air conditioners and heat pumps; or
									(B)20 percent for
				other covered
				products.
									.
						112.Energy
			 conservation standards for heat pump pool heaters
					(a)Definitions
						(1)Efficiency
			 descriptorSection 321(22) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6291(22)) is amended—
							(A)in subparagraph
			 (E), by inserting gas-fired before pool heaters;
			 and
							(B)by adding at the
			 end the following:
								
									(F)For heat pump pool
				heaters, coefficient of performance of heat pump pool
				heaters.
									.
							(2)Coefficient of
			 performance of heat pump pool heatersSection 321 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291) is amended by inserting after
			 paragraph (25) the following:
							
								(25A)Coefficient of performance of heat pump pool
				heatersThe term coefficient of performance of heat pump
				pool heaters means the ratio of the capacity to power input value
				obtained at the following rating conditions: 50.0 °F db/44.2 °F wb outdoor air
				and 80.0 °F entering water temperatures, according to AHRI Standard
				1160.
								.
						(3)Thermal
			 efficiency of gas-fired pool heatersSection 321(26) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6291(26)) is amended by inserting
			 gas-fired before pool heaters.
						(b)Standards for
			 pool heatersSection 325(e)(2) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)(2)) is amended—
						(1)by striking
			 (2) The thermal efficiency of pool heaters and inserting the
			 following:
							
								(2)Pool
				heaters
									(A)Gas-fired pool
				heatersThe thermal efficiency of gas-fired pool
				heaters
									;
				and
						(2)by adding at the
			 end the following:
							
								(B)Heat pump pool
				heatersHeat pump pool heaters manufactured on or after the date
				of enactment of this subparagraph shall have a minimum coefficient of
				performance of
				4.0.
								.
						113.GU–24 base
			 lamps
					(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) (as amended by
			 section 111(a)(2)) is amended by adding at the end the following:
						
							(69)GU–24The
				term GU–24 means the designation of a lamp socket, based on a
				coding system by the International Electrotechnical Commission, under
				which—
								(A)G
				indicates a holder and socket type with 2 or more projecting contacts, such as
				pins or posts;
								(B)U
				distinguishes between lamp and holder designs of similar type that are not
				interchangeable due to electrical or mechanical requirements; and
								(C)24 indicates the
				distance in millimeters between the electrical contact posts.
								(70)GU–24 adaptor
								(A)In
				generalThe term GU–24
				Adaptor means a 1-piece device, pig-tail, wiring harness, or other such
				socket or base attachment that—
									(i)connects to a GU–24 socket on one end and
				provides a different type of socket or connection on the other end; and
									(ii)does not alter the voltage.
									(B)ExclusionThe term GU–24 Adaptor does
				not include a fluorescent ballast with a GU–24 base.
								(71)GU–24 base
				lampGU–24 base lamp means a light bulb designed to
				fit in a GU–24
				socket.
							.
					(b)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) is
			 amended—
						(1)by redesignating
			 subsection (ii) as subsection (jj); and
						(2)by inserting after
			 subsection (hh) the following:
							
								(ii)GU–24 base
				lamps
									(1)In
				generalA GU–24 base lamp shall not be an incandescent lamp as
				defined by ANSI.
									(2)GU–24
				adaptorsGU–24 adaptors shall not adapt a GU–24 socket to any
				other line voltage
				socket.
									.
						114.Efficiency standards for bottle-type water
			 dispensers, commercial hot food holding cabinets, and portable electric
			 spas
					(a)DefinitionsSection 321 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6291) (as amended by section 113(a)) is amended by
			 adding at the end the following:
						
							(72)Bottle-type water dispenserThe term bottle-type water
				dispenser means a drinking water dispenser that is—
								(A)designed for dispensing hot and cold water;
				and
								(B)uses a removable bottle or container as the
				source of potable water.
								(73)Commercial hot food holding
				cabinet
								(A)In generalThe term commercial hot food holding
				cabinet means a heated, fully-enclosed compartment that—
									(i)is designed to maintain the temperature of
				hot food that has been cooked in a separate appliance;
									(ii)has 1 or more solid or glass doors;
				and
									(iii)has an interior volume of 8 cubic feet or
				more.
									(B)ExclusionsThe term commercial hot food holding
				cabinet does not include—
									(i)a heated glass merchandising
				cabinet;
									(ii)a drawer warmer;
									(iii)a cook-and-hold appliance; or
									(iv)a mobile serving
				cart with both hot and cold compartments.
									(74)Compartment bottle-type water
				dispenserThe term
				compartment bottle-type water dispenser means a drinking water
				dispenser that—
								(A)is designed for dispensing hot and cold
				water;
								(B)uses a removable bottle or container as the
				source of potable water; and
								(C)includes a refrigerated compartment with or
				without provisions for making ice.
								(75)Portable electric spa
								(A)In generalThe term portable electric spa
				means a factory-built electric spa or hot tub that—
									(i)is intended for the immersion of persons in
				heated water circulated in a closed system; and
									(ii)is not intended to be drained and filled
				with each use.
									(B)InclusionsThe term portable electric spa
				includes—
									(i)a filter;
									(ii)a heater (including an electric, solar, or
				gas heater);
									(iii)a pump;
									(iv)a control; and
									(v)other equipment, such as a light, a blower,
				and water sanitizing equipment.
									(C)ExclusionsThe term portable electric spa
				does not include—
									(i)a permanently installed spa that, once
				installed, cannot be moved; or
									(ii)a spa that is specifically designed and
				exclusively marketed for medical treatment or physical therapy purposes.
									(76)Water dispenserThe term water dispenser means
				a factory-made assembly that—
								(A)mechanically cools and heats potable water;
				and
								(B)dispenses the cooled or heated water by
				integral or remote
				means.
								.
					(b)Coverage
						(1)In
			 generalSection 322(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is
			 amended—
							(A)by redesignating
			 paragraph (20) as paragraph (23); and
							(B)by inserting after
			 paragraph (19) the following:
								
									(20)Bottle-type water dispensers and
				compartment bottle-type water dispensers.
									(21)Commercial hot food holding
				cabinets.
									(22)Portable electric
				spas.
									.
							(2)Conforming
			 amendments
							(A)Section 324 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6294) is amended by striking
			 (19) each place it appears in subsections (a)(3), (b)(1)(B),
			 (b)(3), and (b)(5) and inserting (23).
							(B)Section 325(l) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6295(l)) is amended by
			 striking paragraph (19) each place it appears in paragraphs (1)
			 and (2) and inserting paragraph (23).
							(c)Test proceduresSection 323(b) of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6293(b)) (as amended by section 111(b)) is amended by
			 adding at the end the following:
						
							(20)Bottle-type water dispensers
								(A)In generalTest procedures for bottle-type water
				dispensers and compartment bottle-type water dispensers shall be based on the
				document Energy Star Program Requirements for Bottled Water Coolers
				version 1.1 published by the Environmental Protection Agency.
								(B)Integral, automatic timersA unit with an integral, automatic timer
				shall not be tested under this paragraph using section 4D of the test criteria
				(relating to Timer Usage).
								(21)Commercial hot food holding
				cabinets
								(A)In generalTest procedures for commercial hot food
				holding cabinets shall be based on the test procedures described in ANSI/ASTM
				F2140–01 (Test for idle energy rate-dry test).
								(B)Interior volumeInterior volume shall be based under this
				paragraph on the method demonstrated in the document Energy Star Program
				Requirements for Commercial Hot Food Holding Cabinets of the
				Environmental Protection Agency, as in effect on August 15, 2003.
								(22)Portable electric spas
								(A)In generalTest procedures for portable electric spas
				shall be based on the test method for portable electric spas described in
				section 1604 of title 20, California Code of Regulations, as amended on
				December 3, 2008.
								(B)Normalized consumptionConsumption shall be normalized under this
				paragraph for a water temperature difference of 37 degrees Fahrenheit.
								(C)ANSI test procedureIf the American National Standards
				Institute publishes a test procedure for portable electric spas, the Secretary
				shall revise the procedure established under this paragraph, as determined
				appropriate by the
				Secretary.
								.
					(d)StandardsSection 325 of the Energy Policy and
			 Conservation Act (42
			 U.S.C. 6295) (as amended by section 113(b)) is amended—
						(1)by redesignating
			 subsection (ii) as subsection (mm); and
						(2)by inserting after
			 subsection (hh) the following:
							
								(ii)Bottle-Type water dispensersEffective beginning on the date that is 1
				year after the date of enactment of the Energy Savings and Industrial Competitiveness Act of
				2011—
									(1)a bottle-type water dispenser shall not
				have standby energy consumption that is greater than 1.2 kilowatt-hours per
				day; and
									(2)a compartment bottle-type water dispenser
				shall not have standby energy consumption that is greater than 1.3
				kilowatt-hours per day.
									(jj)Commercial hot food holding
				cabinetsEffective beginning
				on the date that is 1 year after the date of enactment of the
				Energy Savings and Industrial Competitiveness
				Act of 2011, a commercial hot food holding cabinet shall have a
				maximum idle energy rate of 40 watts per cubic foot of interior volume.
								(kk)Portable electric spasEffective beginning on the date that is 1
				year after the date of enactment of the Energy Savings and Industrial Competitiveness Act of
				2011, a portable electric spa shall not have a normalized standby
				power rate of greater than 5 (V2/3) Watts (in which
				V equals the fill volume (in gallons)).
								(ll)Revisions
									(1)In generalNot later than the date that is 3 years
				after the date of enactment of the Energy
				Savings and Industrial Competitiveness Act of 2011, the Secretary
				shall—
										(A)consider in accordance with subsection (o)
				revisions to the standards established under subsections (ii), (jj), and (kk);
				and
										(B)(i)publish a final rule establishing the
				revised standards; or
											(ii)make a finding that no revisions are
				technically feasible and economically justified.
											(2)Effective
				dateAny revised standards
				under this subsection shall take effect not earlier than the date that is 3
				years after the date of the publication of the final
				rule.
									.
						(e)PreemptionSection 327 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297) is amended—
						(1)in subsection (b)—
							(A)in paragraph (6), by striking
			 or after the semicolon at the end;
							(B)in paragraph (7), by striking the period at
			 the end and inserting ; or; and
							(C)by adding at the end the following:
								
									(8)is a regulation that—
										(A)establishes efficiency standards for
				bottle-type water dispensers, compartment bottle-type water dispensers,
				commercial hot food holding cabinets, or portable electric spas; and
										(B)is in effect on or before the date of
				enactment of this paragraph.
										;
				and
							(2)in subsection (c)—
							(A)in paragraph (8)(B), by striking
			 and after the semicolon at the end;
							(B)in paragraph (9)—
								(i)by striking except that— and
			 all that follows through if the Secretary and inserting
			 except that if the Secretary;
								(ii)by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), respectively, and indenting appropriately;
			 and
								(iii)in subparagraph (B) (as so redesignated),
			 by striking the period at the end and inserting ; or; and
								(C)by adding at the end the following:
								
									(10)is a regulation that—
										(A)establishes efficiency standards for
				bottle-type water dispensers, compartment bottle-type water dispensers,
				commercial hot food holding cabinets, or portable electric spas; and
										(B)is adopted by the California Energy
				Commission on or before January 1,
				2013.
										.
							115.Test procedure
			 petition process
					(a)Consumer
			 products other than automobilesSection 323(b)(1) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6293(b)(1)) is amended—
						(1)in subparagraph
			 (A)(i), by striking amend and inserting publish in the
			 Federal Register amended; and
						(2)by adding at the
			 end the following:
							
								(B)Petitions
									(i)In
				generalIn the case of any covered product, any person may
				petition the Secretary to conduct a rulemaking—
										(I)to prescribe a
				test procedure for the covered product; or
										(II)to amend the test
				procedures applicable to the covered product to more accurately or fully comply
				with paragraph (3).
										(ii)DeterminationThe
				Secretary shall—
										(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
										(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
										(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test procedure would more
				accurately or fully comply with paragraph (3).
									(iv)Effect on other
				requirementsThe granting of a petition by the Secretary under
				this subparagraph shall create no presumption with respect to the determination
				of the Secretary that the proposed test procedure meets the requirements of
				paragraph (3).
									(v)Rulemaking
										(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test procedure or a determination not to
				amend the test procedure.
										(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
										(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p)(4).
										(C)Test
				proceduresThe Secretary may, in accordance with the requirements
				of this subsection, prescribe test procedures for any consumer product
				classified as a covered product under section 322(b).
								(D)New or amended
				test proceduresThe Secretary shall direct the National Institute
				of Standards and Technology to assist in developing new or amended test
				procedures.
								.
						(b)Certain
			 industrial equipmentSection 343 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6314) is amended—
						(1)in subsection (a),
			 by striking paragraph (1) and inserting the following:
							
								(1)Amendment and
				petition process
									(A)In
				generalAt least once every 7 years, the Secretary shall review
				test procedures for all covered equipment and—
										(i)publish in the
				Federal Register amended test procedures with respect to any covered equipment,
				if the Secretary determines that amended test procedures would more accurately
				or fully comply with paragraphs (2) and (3); or
										(ii)publish notice in
				the Federal Register of any determination not to amend a test procedure.
										(B)Petitions
										(i)In
				generalIn the case of any class or category of covered
				equipment, any person may petition the Secretary to conduct a
				rulemaking—
											(I)to prescribe a
				test procedure for the covered equipment; or
											(II)to amend the test
				procedures applicable to the covered equipment to more accurately or fully
				comply with paragraphs (2) and (3).
											(ii)DeterminationThe
				Secretary shall—
											(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
											(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
											(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test method would more
				accurately promote energy or water use efficiency.
										(iv)Effect on other
				requirementsThe granting of a petition by the Secretary under
				this paragraph shall create no presumption with respect to the determination of
				the Secretary that the proposed test procedure meets the requirements of
				paragraphs (2) and (3).
										(v)Rulemaking
											(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test method or a determination not to amend
				the test method.
											(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
											(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p).
											;
				
						(2)by striking
			 subsection (c); and
						(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
						116.Amendments to
			 home appliance test methodsSection 323(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6293(b)) (as amended by section 114(c)) is amended
			 by adding at the end the following:
					
						(23)Refrigerator
				and freezer test procedure
							(A)In
				generalNot later than 90 days after the date on which the
				Secretary publishes the final standard rule that was proposed on September 27,
				2010, the Secretary shall finalize the interim final test procedure rule
				proposed on December 16, 2010, with such subsequent modifications to the test
				procedure or standards as the Secretary determines to be appropriate and
				consistent with this part.
							(B)Rulemaking
								(i)InitiationNot
				later than January 1, 2012, the Secretary shall initiate a rulemaking to amend
				the test procedure described in subparagraph (A) only to incorporate measured
				automatic icemaker energy use.
								(ii)Final
				ruleNot later than December 31, 2012, the Secretary shall
				publish a final rule regarding the matter described in clause (i).
								(24)Additional home
				appliance test procedures
							(A)Amended test
				procedure for clothes washersNot later than October 1, 2011, the
				Secretary shall publish a final rule amending the residential clothes washer
				test procedure.
							(B)Amended test
				procedure for clothes dryers
								(i)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Secretary shall publish an amended test procedure for
				clothes dryers.
								(ii)RequirementThe
				amendments to the test procedure shall be limited to modifications requiring
				that tested dryers are run until the cycle (including cool down) is ended by
				automatic termination controls, if equipped with those
				controls.
								.
				117. Credit for
			 Energy Star smart appliancesSection 324A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the
			 following:
					
						(e)Credit for Smart
				AppliancesNot later than 180 days after the date of enactment of
				this subsection, after soliciting comments pursuant to subsection (c)(5), the
				Administrator of the Environmental Protection Agency, in cooperation with the
				Secretary, shall determine whether to update the Energy Star criteria for
				residential refrigerators, refrigerator-freezers, freezers, dishwashers,
				clothes washers, clothes dryers, and room air conditioners to incorporate smart
				grid and demand response
				features.
						.
				118.Video game
			 console energy efficiency study
					(a)In
			 generalPart B of title III of the Energy Policy and Conservation
			 Act is amended by inserting after section 324A (42 U.S.C. 6294a) the
			 following:
						
							324B.Video game
				console energy efficiency study
								(a)Initial
				study
									(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall conduct a study of—
										(A)video game console
				energy use; and
										(B)opportunities for
				energy savings regarding that energy use.
										(2)InclusionsThe
				study under paragraph (1) shall include an assessment of all power-consuming
				modes and media playback modes of video game consoles.
									(b)Action on
				completionOn completion of the initial study under subsection
				(a), the Secretary shall determine, by regulation, using the criteria and
				procedures described in section 325(n)(2), whether to initiate a process for
				establishing minimum energy efficiency standards for video game console energy
				use.
								(c)Follow-Up
				studyIf the Secretary determines under subsection (b) that
				standards should not be established, the Secretary shall conduct a follow-up
				study in accordance with subsection (a) by not later than 3 years after the
				date of the
				determination.
								.
					(b)Application
			 dateSubsection (nn)(1) of section 325 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295) (as redesignated by section 114(d)(1)) is
			 amended by inserting or section 324B after subsection
			 (l), (u), or (v) each place it appears.
					119.Refrigerator
			 and freezer standardsSection
			 325(b) of the Energy Policy and Conservation Act (42 U.S.C. 6295(b)) is amended
			 by striking paragraph (4) and inserting the following:
					
						(4)Refrigerators,
				refrigerator-freezers, and freezers manufactured as of January 1, 2014
							(A)Definition of
				built-in product classIn this paragraph, the term built-in
				product class means a refrigerator, freezer, or refrigerator with a
				freezer unit that—
								(i)is 7.75 cubic feet
				or greater in total volume and 24 inches or less in cabinet depth (not
				including doors, handles, and custom front panels);
								(ii)is designed to be
				totally encased by cabinetry or panels attached during installation;
								(iii)is designed to
				accept a custom front panel or to be equipped with an integral factory-finished
				face;
								(iv)is designed to be
				securely fastened to adjacent cabinetry, walls, or floors; and
								(v)has 2 or more
				sides that are not—
									(I)fully finished;
				and
									(II)intended to be
				visible after installation.
									(B)Maximum energy
				use
								(i)In
				generalBased on the test procedure in effect on July 9, 2010,
				the maximum energy use allowed in kilowatt hours per year for each product
				described in the table contained in clause (ii) (other than refrigerators and
				refrigerator-freezers with total refrigerated volume exceeding 39 cubic feet
				and freezers with total refrigerated volume exceeding 30 cubic feet) that is
				manufactured on or after January 1, 2014, is specified in the table contained
				in that clause.
								(ii)Standards
				equationsThe allowed maximum energy use referred to in clause
				(i) is as follows:
									
										
											
												Standards
						Equations
												
												Product
						Description
												
												Automatic Defrost
						Refrigerator-Freezers
												
												Top
						Freezer w/o TTD ice7.35 AV+ 207.0
												
												Top
						Freezer w/ TTD ice7.65 AV+ 267.0
												
												Side
						Freezer w/o TTD ice3.68 AV+ 380.6
												
												Side
						Freezer w/ TTD ice7.58 AV+ 304.5
												
												Bottom
						Freezer w/o TTD ice3.68 AV+ 367.2
												
												Bottom
						Freezer w/ TTD ice4.0 AV+ 431.2
												
												Manual & Partial
						Automatic Refrigerator-Freezers 
												
												Manual
						Defrost7.06 AV+ 198.7
												
												Partial
						Automatic7.06 AV+ 198.7
												
												All Refrigerators
						
												
												Manual
						Defrost7.06 AV+ 198.7
												
												Automatic
						Defrost7.35 AV+ 207.0
												
												All Freezers 
												
												Upright
						with manual defrost5.66 AV+ 193.7
												
												Upright
						with automatic defrost8.70 AV+ 228.3
												
												Chest with
						manual defrost7.41 AV+ 107.8
												
												Chest with
						automatic defrost10.33 AV+ 148.1
												
												Automatic Defrost
						Refrigerator-Freezers–Compact Size 
												
												Top
						Freezer and Bottom Freezer10.80 AV+ 301.8
												
												Side
						Freezer6.08 AV+ 400.8
												
												Manual & Partial
						Automatic Refrigerator-Freezers–Compact Size 
												
												Manual
						Defrost8.03 AV+ 224.3
												
												Partial
						Automatic5.25 AV+ 298.5
												
												All Refrigerators–Compact
						Size 
												
												Manual
						defrost8.03 AV+ 224.3
												
												Automatic
						defrost9.53 AV+ 266.3
												
												All Freezers–Compact Size
						
												
												Upright
						with manual defrost8.80 AV+ 225.7
												
												Upright
						with automatic defrost10.26 AV+ 351.9
												
												Chest9.41 AV+ 136.8
												
												Automatic Defrost
						Refrigerator-Freezers–Built-ins 
												
												Top
						Freezer w/o TTD ice7.84 AV+ 220.8
												
												Side
						Freezer w/o TTD ice3.93 AV+ 406.0
												
												Side
						Freezer w/ TTD ice8.08 AV+ 324.8
												
												Bottom
						Freezer w/o TTD ice3.91 AV+ 390.2
												
												Bottom
						Freezer w/ TTD ice4.25 AV+ 458.2
												
												All Refrigerators–Built-ins
						
												
												Automatic
						Defrost7.84 AV+ 220.8
												
												All Freezers–Built-ins
						
												
												Upright
						with automatic defrost9.32 AV+ 244.6.
												
											
										
									
								(iii)Final
				rules
									(I)In
				generalExcept as provided in subclause (II), after the date of
				publication of each test procedure change made pursuant to section 323(b)(23),
				in accordance with the procedures described in section 323(e)(2), the Secretary
				shall publish final rules to amend the standards specified in the table
				contained in clause (ii).
									(II)ExceptionThe
				standards amendment made pursuant to the test procedure change required under
				section 323(b)(23)(B) shall be based on the difference between—
										(aa)the average
				measured automatic ice maker energy use of a representative sample for each
				product class; and
										(bb)the value assumed
				by the Department of Energy for ice maker energy use in the test procedure
				published pursuant to section 323(b)(23)(A).
										(III)ApplicabilitySection
				323(e)(3) shall not apply to the rules described in this clause.
									(iv)Final
				ruleThe Secretary shall publish any final rule required by
				clause (iii) by not later than the later of the date that is 180 days
				after—
									(I)the date of
				enactment of this clause; or
									(II)the date of
				publication of a final rule to amend the test procedure described in section
				323(b)(23).
									(v)New product
				classesThe Secretary may establish 1 or more new product classes
				as part of the final amended standard adopted pursuant to the test procedure
				change required under section 323(b)(23)(B) if the 1 or more new product
				classes are needed to distinguish among products with automatic
				icemakers.
								(vi)Effective dates
				of standards
									(I)Standards
				amendment for first revised test procedureA standards amendment
				adopted pursuant to a test procedure change required under section
				323(b)(23)(A) shall apply to any product manufactured as of January 1,
				2014.
									(II)Standards
				amendment after revised test procedure for icemaker energyAn
				amendment adopted pursuant to a test procedure change required under section
				323(b)(23)(B) shall apply to any product manufactured as of the date that is 3
				years after the date of publication of the final rule amending the
				standards.
									(vii)Slope and
				intercept adjustments
									(I)In
				generalWith respect to refrigerators, freezers, and
				refrigerator-freezers, the Secretary may, by rule, adjust the slope and
				intercept of the equations specified in the table contained in clause
				(ii)—
										(aa)based on the
				energy use of typical products of various sizes in a product class; and
										(bb)if the average
				energy use for each of the classes is the same under the new equations as under
				the equations specified in the table contained in clause (ii).
										(II)DeadlineIf
				the Secretary adjusts the slope and intercept of an equation described in
				subclause (I), the Secretary shall publish the final rule containing the
				adjustment by not later than July 1, 2011.
									(viii)EffectA
				final rule published under clause (iii) pursuant to the test procedure change
				required under section 323(b)(23)(B) or pursuant to clause (iv) shall not be
				considered to be an amendment to the standard for purposes of section
				325(m).
								.
				120.Room air
			 conditioner standardsSection
			 325(c) of the Energy Policy and Conservation Act (42 U.S.C. 6295(c)) is amended
			 by adding at the end the following:
					
						(3)Minimum energy
				efficiency ratio of room air conditioners manufactured on or after June 1,
				2014
							(A)In
				generalBased on the test procedure in effect on July 9, 2010,
				the minimum energy efficiency ratios of room air conditioners manufactured on
				or after June 1, 2014, shall not be less than that specified in the table
				contained in subparagraph (B).
							(B)Minimum energy
				efficiency ratiosThe minimum energy efficiency ratios referred
				to in subparagraph (A) are as follows:
								
									
										
											Product DescriptionMinimum EER
											
										
										
											Without Reverse Cycle
						w/Louvers
											
											<6,000
						Btu/h11.2
											
											6,000 to
						7,999 Btu/h11.2
											
											8,000-13,999 Btu/h11.0
											
											14,000 to
						19,999 Btu/h10.8
											
											20,000-27,999 Btu/h9.4
											
											≥28,000
						Btu/h9.0
											
											Without Reverse Cycle w/o
						Louvers
											
											<6,000
						Btu/h10.2
											
											6,000 to
						7,999 Btu/h10.2
											
											8,000-10,999 Btu/h9.7
											
											11,000-13,999 Btu/h9.6
											
											14,000 to
						19,999 Btu/h9.4
											
											≥20,000
						Btu/h9.4
											
											With Reverse Cycle
						
											
											<20,000
						w/Louvers Btu/h9.9
											
											≥ 20,000
						w/Louvers Btu/h9.4
											
											<14,000
						w/o Louvers Btu/h9.4
											
											≥14,000
						w/o Louvers Btu/h8.8
											
											Casement
											
											Casement
						Only9.6
											
											Casement-Slider10.5.
											
										
									
								
							(C)Final
				rule
								(i)In
				generalNot later than July 1, 2011, pursuant to the test
				procedure adopted by the Secretary on January 6, 2011, the Secretary shall
				amend the standards specified in the table contained in subparagraph (B) in
				accordance with the procedures described in section 323(e)(2).
								(ii)Standby and off
				mode energy consumption
									(I)In
				generalThe Secretary shall integrate standby and off mode energy
				consumption into the amended energy efficiency ratios standards required under
				clause (i).
									(II)RequirementsThe
				amended standards described in subclause (I) shall reflect the levels of
				standby and off mode energy consumption that meet the criteria described in
				section 325(o).
									(iii)Applicability
									(I)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in clause (i).
									(II)Amended
				standardsThe amended standards required by this subparagraph
				shall apply to products manufactured on or after June 1,
				2014.
									.
				121.Uniform efficiency
			 descriptor for covered water heatersSection 325(e) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)) is amended by adding at the end the
			 following:
					
						(5)Uniform
				efficiency descriptor for covered water heaters
							(A)DefinitionsIn
				this paragraph:
								(i)Covered water
				heaterThe term covered water heater means—
									(I)a water heater;
				and
									(II)a storage water
				heater, instantaneous water heater, and unfired water storage tank (as defined
				in section 340).
									(ii)Final
				ruleThe term final rule means the final rule
				published under this paragraph.
								(B)Publication of
				final ruleNot later than 180 days after the date of enactment of
				this paragraph, the Secretary shall publish a final rule that establishes a
				uniform efficiency descriptor and accompanying test methods for covered water
				heaters.
							(C)PurposeThe
				purpose of the final rule shall be to replace with a uniform efficiency
				descriptor—
								(i)the energy factor
				descriptor for water heaters established under this subsection; and
								(ii)the thermal
				efficiency and standby loss descriptors for storage water heaters,
				instantaneous water heaters, and unfired water storage tanks established under
				section 342(a)(5).
								(D)Effect of final
				rule
								(i)In
				generalNotwithstanding any other provision of this title,
				effective beginning on the effective date of the final rule, the efficiency
				standard for covered water heaters shall be denominated according to the
				efficiency descriptor established by the final rule.
								(ii)Effective
				dateThe final rule shall take effect 1 year after the date of
				publication of the final rule under subparagraph (B).
								(E)Conversion
				factor
								(i)In
				generalThe Secretary shall develop a mathematical conversion
				factor for converting the measurement of efficiency for covered water heaters
				from the test procedures in effect on the date of enactment of this paragraph
				to the new energy descriptor established under the final rule.
								(ii)ApplicationThe
				conversion factor shall apply to models of covered water heaters affected by
				the final rule and tested prior to the effective date of the final rule.
								(iii)Effect on
				efficiency requirementsThe conversion factor shall not affect
				the minimum efficiency requirements for covered water heaters otherwise
				established under this title.
								(iv)UseDuring
				the period described in clause (v), a manufacturer may apply the conversion
				factor established by the Secretary to rerate existing models of covered water
				heaters that are in existence prior to the effective date of the rule described
				in clause (v)(II) to comply with the new efficiency descriptor.
								(v)PeriodSubclause
				(E) shall apply during the period—
									(I)beginning on the
				date of publication of the conversion factor in the Federal Register;
				and
									(II)ending on April
				16, 2015.
									(F)ExclusionsThe
				final rule may exclude a specific category of covered water heaters from the
				uniform efficiency descriptor established under this paragraph if the Secretary
				determines that the category of water heaters—
								(i)does not have a
				residential use and can be clearly described in the final rule; and
								(ii)are effectively
				rated using the thermal efficiency and standby loss descriptors applied (on the
				date of enactment of this paragraph) to the category under section
				342(a)(5).
								(G)OptionsThe
				descriptor set by the final rule may be—
								(i)a revised version
				of the energy factor descriptor in use on the date of enactment of this
				paragraph;
								(ii)the thermal
				efficiency and standby loss descriptors in use on that date;
								(iii)a revised
				version of the thermal efficiency and standby loss descriptors;
								(iv)a hybrid of
				descriptors; or
								(v)a new
				approach.
								(H)ApplicationThe
				efficiency descriptor and accompanying test method established under the final
				rule shall apply, to the maximum extent practicable, to all water heating
				technologies in use on the date of enactment of this paragraph and to future
				water heating technologies.
							(I)ParticipationThe
				Secretary shall invite interested stakeholders to participate in the rulemaking
				process used to establish the final rule.
							(J)Testing of
				alternative descriptorsIn establishing the final rule, the
				Secretary shall contract with the National Institute of Standards and
				Technology, as necessary, to conduct testing and simulation of alternative
				descriptors identified for consideration.
							(K)Existing covered
				water heatersA covered water heater shall be considered to
				comply with the final rule on and after the effective date of the final rule
				and with any revised labeling requirements established by the Federal Trade
				Commission to carry out the final rule if the covered water heater—
								(i)was manufactured
				prior to the effective date of the final rule; and
								(ii)complied with the
				efficiency standards and labeling requirements in effect prior to the final
				rule.
								.
				122. Clothes
			 dryersSection 325(g)(4) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6295(g)(4)) is amended by
			 adding at the end the following:
					
						(D)Minimum energy
				factors for clothes dryers
							(i)In
				generalBased on the test procedure in effect as of July 9, 2010,
				clothes dryers manufactured on or after January 1, 2015, shall comply with the
				minimum energy factors specified in the table contained in clause (ii).
							(ii)New
				standardsThe minimum energy factors referred to in clause (i)
				are as follows:
								
									
										
											Product DescriptionEF
											
										
										
											Vented
						Electric Standard3.17
											
											Vented
						Electric Compact 120V3.29
											
											Vented
						Electric Compact 240V3.05
											
											Vented
						Gas2.81
											
											Vent-Less
						Electric Compact 240V2.37
											
											Vent-Less
						Electric Combination Washer/Dryer1.95
											
										
									
								
							(iii)Final
				rule
								(I)Requirements
									(aa)In
				generalThe final rule to amend the clothes dryer test procedure
				adopted pursuant to section 323(b)(24)(B) shall amend the energy factors
				standards specified in the table contained in clause (ii) in accordance with
				the procedures described in section 323(e)(2).
									(bb)Representative
				sampleTo establish a representative sample of compliant
				products, the Secretary shall select a sample of minimally compliant dryers
				that automatically terminate the drying cycle at not less than 4 percent
				remaining moisture content.
									(II)Standby and off
				mode energy consumption
									(aa)IntegrationThe
				Secretary shall integrate standby and off mode energy consumption into the
				amended standards required under subclause (I).
									(bb)RequirementsThe
				amended standards described in item (aa) shall reflect levels of standby and
				off mode energy consumption that meet the criteria described in section
				325(o).
									(III)Applicability
									(aa)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in subclause (I).
									(bb)Amended
				standardsThe amended standards required by this clause shall
				apply to products manufactured on or after January 1, 2015.
									(iv)Other
				standardsAny dryer energy conservation standard that takes
				effect after the date of enactment of this subparagraph but before the amended
				standard required by this subparagraph shall not
				apply.
							.
				123.Standards for
			 clothes washersSection
			 325(g)(9) of the Energy Policy and Conservation Act (42 U.S.C. 6295(g)(9)) is
			 amended by striking subparagraph (B) and inserting the following:
					
						(B)Amendment of
				standards
							(i)Products
				manufactured on or after January 1, 2015
								(I)In
				generalBased on the test procedure in effect on July 9, 2010,
				clothes washers manufactured on or after January 1, 2015, shall comply with the
				minimum modified energy factors and maximum water factors specified in the
				table contained in subclause (II).
								(II)StandardsThe
				minimum modified energy factors and maximum water factors referred to in
				subclause (I) are as follows:
									
										
											
												MEFWF
												
												Top
						Loading—Standard1.728.0
												
												Top
						Loading—Compact1.2614.0
												
												Front
						Loading—Standard2.24.5
												
												Front
						Loading—Compact (less than 1.6 cu. ft. capacity) 1.728.0.
												
											
										
									
								(ii)Products
				Manufactured on or after January 1, 2018
								(I)In
				generalBased on the test procedure in effect on July 9, 2010,
				top-loading clothes washers manufactured on or after January 1, 2018, shall
				comply with the minimum modified energy factors and maximum water factors
				specified in the table contained in subclause (II).
								(II)StandardsThe
				minimum modified energy factors and maximum water factors referred to in
				subclause (I) are as follows:
									
										
											
												MEFWF
												
												Top
						Loading—Standard2.06.0
												
												Top
						Loading—Compact1.8111.6.
												
											
										
									
								(iii)Final
				rule
								(I)In
				generalThe final rule to amend the clothes washer test procedure
				adopted pursuant to section 323(b)(24)(A) shall amend the standards described
				in clauses (i) and (ii) in accordance with the procedures described in section
				323(e)(2).
								(II)Standby and off
				mode energy consumption
									(aa)IntegrationThe
				Secretary shall integrate standby and off mode energy consumption into the
				amended modified energy factor standards required under subclause (I).
									(bb)RequirementsThe
				amended modified energy factor standards described in item (aa) shall reflect
				levels of standby and off mode energy consumption that meet the criteria
				described in section 325(o).
									(III)Applicability
									(aa)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in subclause (I).
									(bb)Amended
				standards for products manufactured on or after January 1,
				2015Amended standards required by this clause that are based on
				clause (i) shall apply to products manufactured on or after January 1,
				2015.
									(cc)Amended
				standards for products manufactured on or after January 1,
				2018Amended standards required by this clause that are based on
				clause (ii) shall apply to products manufactured on or after January 1,
				2018.
									.
				124.DishwashersSection 325(g)(10) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(g)(10)) is amended—
					(1)by striking subparagraph (A);
					(2)by redesignating subparagraph (B) as
			 subparagraph (D); and
					(3)by inserting before subparagraph (D) (as
			 redesignated by paragraph (2)) the following:
						
							(A)Dishwashers
				manufactured on or after January 1, 2010A dishwasher
				manufactured on or after January 1, 2010, shall—
								(i)for a standard
				size dishwasher, not exceed 355 kilowatt hours per year and 6.5 gallons per
				cycle; and
								(ii)for a compact
				size dishwasher, not exceed 260 kilowatt hours per year and 4.5 gallons per
				cycle.
								(B)Dishwashers
				manufactured on or after January 1, 2013A dishwasher
				manufactured on or after January 1, 2013, shall—
								(i)for a standard
				size dishwasher, not exceed 307 kilowatt hours per year and 5.0 gallons per
				cycle; and
								(ii)for a compact
				size dishwasher, not exceed 222 kilowatt hours per year and 3.5 gallons per
				cycle.
								(C)Requirements of
				final rules
								(i)In
				generalAny final rule to amend the dishwasher test procedure
				after July 9, 2010, and before January 1, 2013, shall amend the standards
				described in subparagraph (B) in accordance with the procedures described in
				section 323(e)(2).
								(ii)Applicability
									(I)Amendment of
				standardSection 323(e)(3) shall not apply to the amended
				standards described in clause (i).
									(II)Amended
				standardsThe amended standards required by this subparagraph
				shall apply to products manufactured on or after January 1,
				2013.
									.
					125.Standards for
			 certain reflector lampsSection 325(i) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(i)) is amended by adding at the end the
			 following:
					
						(9)Reflector
				lampsIn conducting rulemakings for reflector lamps after January
				1, 2014, the Secretary shall consider—
							(A)incandescent and
				nonincandescent technologies; and
							(B)a new
				energy-related measure, other than lumens per watt, that is based on the
				photometric distribution of those
				lamps.
							.
				126.Petition for
			 amended standardsSection
			 325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is
			 amended—
					(1)by redesignating
			 paragraph (3) as paragraph (5); and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)Notice of
				decisionNot later than 180 days after the date of receiving a
				petition, the Secretary shall publish in the Federal Register a notice of, and
				explanation for, the decision of the Secretary to grant or deny the
				petition.
							(4)New or amended
				standardsNot later than 3 years after the date of granting a
				petition for new or amended standards, the Secretary shall publish in the
				Federal Register—
								(A)a final rule that
				contains the new or amended standards; or
								(B)a determination
				that no new or amended standards are
				necessary.
								.
					127.Prohibited
			 actsSection 332(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6302(a)) is amended—
					(1)in paragraph (1),
			 by striking for any manufacturer or private labeler to
			 distribute and inserting for any manufacturer (or representative
			 of a manufacturer), distributor, retailer, or private labeler to offer for sale
			 or distribute;
					(2)by striking
			 paragraph (5) and inserting the following:
						
							(5)for any
				manufacturer (or representative of a manufacturer), distributor, retailer, or
				private labeler—
								(A)to offer for sale
				or distribute in commerce any new covered product that is not in conformity
				with an applicable energy conservation standard established in or prescribed
				under this part; or
								(B)if the standard is
				a regional standard that is more stringent than the base national standard, to
				offer for sale or distribute in commerce any new covered product having
				knowledge (consistent with the definition of knowingly in
				section 333(b)) that the product will be installed at a location covered by a
				regional standard established in or prescribed under this part and will not be
				in conformity with the
				standard;
								;
					(3)in paragraph (6)
			 (as added by section 306(b)(2) of Public Law 110–140 (121 Stat. 1559)), by
			 striking the period at the end and inserting a semicolon;
					(4)by redesignating
			 paragraph (6) (as added by section 321(e)(3) of Public Law 110–140 (121 Stat.
			 1586)) as paragraph (7);
					(5)in paragraph (7)
			 (as so redesignated)—
						(A)by striking
			 for any manufacturer, distributor, retailer, or private labeler to
			 distribute and inserting for any manufacturer (or representative
			 of a manufacturer), distributor, retailer, or private labeler to offer for sale
			 or distribute; and
						(B)by striking the
			 period at the end and inserting a semicolon; and
						(6)by inserting after
			 paragraph (7) (as so redesignated) the following:
						
							(8)for any
				manufacturer or private labeler to distribute in commerce any new covered
				product that has not been properly certified in accordance with the
				requirements established in or prescribed under this part;
							(9)for any
				manufacturer or private labeler to distribute in commerce any new covered
				product that has not been properly tested in accordance with the requirements
				established in or prescribed under this part; and
							(10)for any
				manufacturer or private labeler to violate any regulation lawfully promulgated
				to implement any provision of this
				part.
							.
					128.Outdoor
			 lighting
					(a)Definitions
						(1)Covered
			 equipmentSection 340(1) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(1)) is amended—
							(A)by redesignating
			 subparagraph (L) as subparagraph (O); and
							(B)by inserting after
			 subparagraph (K) the following:
								
									(L)High light output
				double-ended quartz halogen lamps.
									(M)General purpose
				mercury vapor
				lamps.
									.
							(2)Industrial
			 equipmentSection 340(2)(B) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6311(2)(B)) is amended—
							(A)by striking
			 and before unfired hot water; and
							(B)by inserting after
			 tanks the following: , high light output double-ended
			 quartz halogen lamps, and general purpose mercury vapor lamps.
							(3)New
			 definitionsSection 340 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6311) is amended—
							(A)by redesignating
			 paragraphs (22) and (23) (as amended by sections 312(a)(2) and 314(a) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1564, 1569)) as
			 paragraphs (23) and (24), respectively; and
							(B)by adding at the
			 end the following:
								
									(25)General purpose
				mercury vapor lampThe term general purpose mercury vapor
				lamp means a mercury vapor lamp (as defined in section 321) that—
										(A)has a screw
				base;
										(B)is designed for
				use in general lighting applications (as defined in section 321);
										(C)is not a specialty
				application mercury vapor lamp; and
										(D)is designed to
				operate on a mercury vapor lamp ballast (as defined in section 321) or is a
				self-ballasted lamp.
										(26)High light
				output double-ended quartz halogen lampThe term high light
				output double-ended quartz halogen lamp means a lamp that—
										(A)is designed for
				general outdoor lighting purposes;
										(B)contains a
				tungsten filament;
										(C)has a rated
				initial lumen value of greater than 6,000 and less than 40,000 lumens;
										(D)has at each end a
				recessed single contact, R7s base;
										(E)has a maximum
				overall length (MOL) between 4 and 11 inches;
										(F)has a nominal
				diameter less than 3/4 inch (T6);
										(G)is designed to be
				operated at a voltage not less than 110 volts and not greater than 200 volts or
				is designed to be operated at a voltage between 235 volts and 300 volts;
										(H)is not a tubular
				quartz infrared heat lamp; and
										(I)is not a lamp
				marked and marketed as a Stage and Studio lamp with a rated life of 500 hours
				or less.
										(27)Specialty
				application mercury vapor lampThe term specialty
				application mercury vapor lamp means a mercury vapor lamp (as defined in
				section 321) that is—
										(A)designed only to
				operate on a specialty application mercury vapor lamp ballast (as defined in
				section 321); and
										(B)is marked and
				marketed for specialty applications only.
										(28)Tubular quartz
				infrared heat lampThe term tubular quartz infrared heat
				lamp means a double-ended quartz halogen lamp that—
										(A)is marked and
				marketed as an infrared heat lamp; and
										(B)radiates
				predominately in the infrared radiation range and in which the visible
				radiation is not of principle
				interest.
										.
							(b)StandardsSection
			 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by
			 adding at the end the following:
						
							(g)High light
				output double-Ended quartz halogen lampsA high light output
				double-ended quartz halogen lamp manufactured on or after January 1, 2016,
				shall have a minimum efficiency of—
								(1)27 LPW for lamps
				with a minimum rated initial lumen value greater than 6,000 and a maximum
				initial lumen value of 15,000; and
								(2)34 LPW for lamps
				with a rated initial lumen value greater than 15,000 and less than
				40,000.
								(h)General purpose
				mercury vapor lampsA general purpose mercury vapor lamp shall
				not be manufactured on or after January 1,
				2016.
							.
					(c)PreemptionSection
			 345 of the Energy Policy and Conservation Act (42 U.S.C. 6316) is
			 amended—
						(1)in the first
			 sentence of subsection (a), by striking The and inserting
			 Except as otherwise provided in this section, the; and
						(2)by adding at the
			 end the following:
							
								(i)High light
				output double-Ended quartz halogen lamps
									(1)In
				generalExcept as provided in paragraph (2), section 327 shall
				apply to high light output double-ended quartz halogen lamps to the same extent
				and in the same manner as described in section 325(nn)(1).
									(2)State energy
				conservation standardsAny State energy conservation standard
				that is adopted on or before January 1, 2015, pursuant to a statutory
				requirement to adopt efficiency standard for reducing outdoor lighting energy
				use enacted prior to January 31, 2008, shall not be
				preempted.
									.
						129.Standards for
			 commercial furnacesSection
			 342(a) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)) is amended
			 by adding at the end the following:
					
						(11)Warm air furnaces
				with an input rating of 225,000 Btu per hour or more and manufactured on or
				after the date that is 1 year after the date of enactment of this paragraph
				shall meet the following standard levels:
							(A)Gas-fired units
				shall—
								(i)have a minimum
				thermal efficiency of 80 percent;
								(ii)include an
				interrupted or intermittent ignition device;
								(iii)have jacket
				losses not exceeding 0.75 percent of the input rating; and
								(iv)have power
				venting or a flue damper.
								(B)Oil-fired units
				shall have—
								(i)a minimum thermal
				efficiency of 81 percent;
								(ii)jacket losses not
				exceeding 0.75 percent of the input rating; and
								(iii)power venting or
				a flue
				damper.
								.
				130.Service over
			 the counter, self-contained, medium temperature commercial
			 refrigeratorsSection 342(c)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6313(c)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)by redesignating
			 subparagraph (C) as subparagraph (E); and
						(B)by inserting after
			 subparagraph (B) the following:
							
								(C)The term
				service over the counter, self-contained, medium temperature commercial
				refrigerator or (SOC–SC–M) means a medium temperature
				commercial refrigerator—
									(i)with a
				self-contained condensing unit and equipped with sliding or hinged doors in the
				back intended for use by sales personnel, and with glass or other transparent
				material in the front for displaying merchandise; and
									(ii)that has a height
				not greater than 66 inches and is intended to serve as a counter for
				transactions between sales personnel and customers.
									(D)The term
				TDA means the total display area (ft²) of the refrigerated case,
				as defined in AHRI Standard
				1200.
								;
						(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
					(3)by inserting after
			 paragraph (3) the following:
						
							(4)Each SOC–SC–M
				manufactured on or after January 1, 2012, shall have a total daily energy
				consumption (in kilowatt hours per day) of not more than 0.6 x TDA +
				1.0.
							.
					131.Motor market
			 assessment and commercial awareness program
					(a)FindingsCongress
			 finds that—
						(1)electric motor
			 systems account for about half of the electricity used in the United
			 States;
						(2)electric motor
			 energy use is determined by both the efficiency of the motor and the system in
			 which the motor operates;
						(3)Federal Government
			 research on motor end use and efficiency opportunities is more than a decade
			 old; and
						(4)the Census Bureau
			 has discontinued collection of data on motor and generator importation,
			 manufacture, shipment, and sales.
						(b)DefinitionsIn
			 this section:
						(1)DepartmentThe
			 term Department means the Department of Energy.
						(2)Interested
			 partiesThe term interested parties includes—
							(A)trade
			 associations;
							(B)motor
			 manufacturers;
							(C)motor end
			 users;
							(D)electric
			 utilities; and
							(E)individuals and
			 entities that conduct energy efficiency programs.
							(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in consultation with
			 interested parties.
						(c)AssessmentThe
			 Secretary shall conduct an assessment of electric motors and the electric motor
			 market in the United States that shall—
						(1)include important
			 subsectors of the industrial and commercial electric motor market (as
			 determined by the Secretary), including—
							(A)the stock of
			 motors and motor-driven equipment;
							(B)efficiency
			 categories of the motor population; and
							(C)motor systems that
			 use drives, servos, and other control technologies;
							(2)characterize and
			 estimate the opportunities for improvement in the energy efficiency of motor
			 systems by market segment, including opportunities for—
							(A)expanded use of
			 drives, servos, and other control technologies;
							(B)expanded use of
			 process control, pumps, compressors, fans or blowers, and material handling
			 components; and
							(C)substitution of
			 existing motor designs with existing and future advanced motor designs,
			 including electronically commutated permanent magnet, interior permanent
			 magnet, and switched reluctance motors; and
							(3)develop an updated
			 profile of motor system purchase and maintenance practices, including surveying
			 the number of companies that have motor purchase and repair specifications, by
			 company size, number of employees, and sales.
						(d)Recommendations;
			 updateBased on the assessment conducted under subsection (c),
			 the Secretary shall—
						(1)develop—
							(A)recommendations to
			 update the detailed motor profile on a periodic basis;
							(B)methods to
			 estimate the energy savings and market penetration that is attributable to the
			 Save Energy Now Program of the Department; and
							(C)recommendations
			 for the Director of the Census Bureau on market surveys that should be
			 undertaken in support of the motor system activities of the Department;
			 and
							(2)prepare an update
			 to the Motor Master+ program of the Department.
						(e)ProgramBased
			 on the assessment, recommendations, and update required under subsections (c)
			 and (d), the Secretary shall establish a proactive, national program targeted
			 at motor end-users and delivered in cooperation with interested parties to
			 increase awareness of—
						(1)the energy and
			 cost-saving opportunities in commercial and industrial facilities using higher
			 efficiency electric motors;
						(2)improvements in
			 motor system procurement and management procedures in the selection of higher
			 efficiency electric motors and motor-system components, including drives,
			 controls, and driven equipment; and
						(3)criteria for
			 making decisions for new, replacement, or repair motor and motor system
			 components.
						132.Study of
			 compliance with energy standards for appliances
					(a)In
			 generalThe Secretary of Energy shall conduct a study of the
			 degree of compliance with energy standards for appliances, including an
			 investigation of compliance rates and options for improving compliance,
			 including enforcement.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the appropriate committees of Congress a report
			 describing the results of the study, including any recommendations.
					133.Study of direct
			 current electricity supply in certain buildings
					(a)In
			 generalThe Secretary of Energy shall conduct a study—
						(1)of the costs and
			 benefits (including significant energy efficiency, power quality, and other
			 power grid, safety, and environmental benefits) of requiring high-quality,
			 direct current electricity supply in buildings; and
						(2)to determine, if
			 the requirement described in paragraph (1) is imposed, what the policy and role
			 of the Federal Government should be in realizing those benefits.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report describing the
			 results of the study, including any recommendations.
					134.Technical
			 corrections
					(a)Title III of
			 Energy Independence and Security Act of 2007—Energy savings through improved
			 standards for appliances and lighting
						(1)Section 325(u) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(u)) (as amended by section 301(c) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1550)) is
			 amended—
							(A)by redesignating paragraph (7) as paragraph
			 (4); and
							(B)in paragraph (4) (as so redesignated), by
			 striking supplies is and inserting supply
			 is.
							(2)Section 302(b) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1551) is amended by
			 striking 6313(a) and inserting 6314(a).
						(3)Section 342(a)(6)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)(6)) (as amended by
			 section 305(b)(2) of the Energy Independence and Security Act of 2007 (121
			 Stat. 1554)) is amended—
							(A)in subparagraph
			 (B)—
								(i)by striking
			 If the Secretary and inserting the following:
									
										(i)In
				generalIf the Secretary
										;
				
								(ii)by striking
			 clause (ii)(II) and inserting subparagraph
			 (A)(ii)(II);
								(iii)by striking
			 clause (i) and inserting subparagraph (A)(i);
			 and
								(iv)by adding at the
			 end the following:
									
										(ii)FactorsIn
				determining whether a standard is economically justified for the purposes of
				subparagraph (A)(ii)(II), the Secretary shall, after receiving views and
				comments furnished with respect to the proposed standard, determine whether the
				benefits of the standard exceed the burden of the proposed standard by, to the
				maximum extent practicable, considering—
											(I)the economic
				impact of the standard on the manufacturers and on the consumers of the
				products subject to the standard;
											(II)the savings in
				operating costs throughout the estimated average life of the product in the
				type (or class) compared to any increase in the price of, or in the initial
				charges for, or maintenance expenses of, the products that are likely to result
				from the imposition of the standard;
											(III)the total
				projected quantity of energy savings likely to result directly from the
				imposition of the standard;
											(IV)any lessening of
				the utility or the performance of the products likely to result from the
				imposition of the standard;
											(V)the impact of any
				lessening of competition, as determined in writing by the Attorney General,
				that is likely to result from the imposition of the standard;
											(VI)the need for
				national energy conservation; and
											(VII)other factors
				the Secretary considers relevant.
											(iii)Administration
											(I)Energy use and
				efficiencyThe Secretary may not prescribe any amended standard
				under this paragraph that increases the maximum allowable energy use, or
				decreases the minimum required energy efficiency, of a covered product.
											(II)Unavailability
												(aa)In
				generalThe Secretary may not prescribe an amended standard under
				this subparagraph if the Secretary finds (and publishes the finding) that
				interested persons have established by a preponderance of the evidence that a
				standard is likely to result in the unavailability in the United States in any
				product type (or class) of performance characteristics (including reliability,
				features, sizes, capacities, and volumes) that are substantially the same as
				those generally available in the United States at the time of the finding of
				the Secretary.
												(bb)Other types or
				classesThe failure of some types (or classes) to meet the
				criterion established under this subclause shall not affect the determination
				of the Secretary on whether to prescribe a standard for the other types or
				classes.
												;
				and
								(B)in subparagraph
			 (C)(iv), by striking An amendment prescribed under this
			 subsection and inserting Notwithstanding subparagraph (D), an
			 amendment prescribed under this subparagraph.
							(4)Section 342(a)(6)(B)(iii) of the Energy
			 Policy and Conservation Act (as added by section 306(c) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1559)) is transferred and
			 redesignated as clause (vi) of section 342(a)(6)(C) of the Energy Policy and
			 Conservation Act (as amended by section 305(b)(2) of the Energy Independence
			 and Security Act of 2007 (121 Stat. 1554)).
						(5)Section 345 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6316) (as amended by section 312(e) of the Energy
			 Independence and Security Act of 2007 (121 Stat. 1567)) is amended—
							(A)by striking
			 subparagraphs (B) through (G) each place it appears and
			 inserting subparagraphs (B), (C), (D), (I), (J), and (K);
							(B)by striking
			 part A each place it appears and inserting part
			 B; and
							(C)in subsection
			 (a)—
								(i)in paragraph (8),
			 by striking and at the end;
								(ii)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
								(iii)by adding at the
			 end the following:
									
										(10)section 327 shall
				apply with respect to the equipment described in section 340(1)(L) beginning on
				the date on which a final rule establishing an energy conservation standard is
				issued by the Secretary, except that any State or local standard prescribed or
				enacted for the equipment before the date on which the final rule is issued
				shall not be preempted until the energy conservation standard established by
				the Secretary for the equipment takes
				effect.
										;
				and
								(D)in subsection (h)(3), by striking
			 section 342(f)(3) and inserting section
			 342(f)(4).
							(6)Section 340(13) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6311(13)) (as amended by
			 section 313(a) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1568)) is amended—
							(A)by striking
			 subparagraphs (A) and (B) and inserting the following:
								
									(A)In
				generalThe term electric motor means any of the
				following:
										(i)A motor that is a
				general purpose T-frame, single-speed, foot-mounting, polyphase squirrel-cage
				induction motor of the National Electrical Manufacturers Association, Design A
				and B, continuous rated, operating on 230/460 volts and constant 60 Hertz line
				power as defined in NEMA Standards Publication MG1–1987.
										(ii)A motor
				incorporating the design elements described in clause (i), but is configured to
				incorporate 1 or more of the following variations:
											(I)U-frame
				motor.
											(II)NEMA Design C
				motor.
											(III)Close-coupled
				pump motor.
											(IV)Footless
				motor.
											(V)Vertical solid
				shaft normal thrust motor (as tested in a horizontal configuration).
											(VI)8-pole
				motor.
											(VII)Poly-phase motor
				with a voltage rating of not more than 600 volts (other than 230 volts or 460
				volts, or both, or can be operated on 230 volts or 460 volts, or
				both).
											;
				and
							(B)by redesignating
			 subparagraphs (C) through (I) as subparagraphs (B) through (H),
			 respectively.
							(7)(A)Section 342(b) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6313(b)) is amended—
								(i)in paragraph (1),
			 by striking paragraph (2) and inserting paragraph
			 (3);
								(ii)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4);
								(iii)by inserting
			 after paragraph (1) the following:
									
										(2)Standards
				effective beginning December 19, 2010
											(A)In
				generalExcept for definite purpose motors, special purpose
				motors, and those motors exempted by the Secretary under paragraph (3) and
				except as provided for in subparagraphs (B), (C), and (D), each electric motor
				manufactured with power ratings from 1 to 200 horsepower (alone or as a
				component of another piece of equipment) on or after December 19, 2010, shall
				have a nominal full load efficiency of not less than the nominal full load
				efficiency described in NEMA MG–1 (2006) Table 12–12.
											(B)Fire pump
				electric motorsExcept for those motors exempted by the Secretary
				under paragraph (3), each fire pump electric motor manufactured with power
				ratings from 1 to 200 horsepower (alone or as a component of another piece of
				equipment) on or after December 19, 2010, shall have a nominal full load
				efficiency that is not less than the nominal full load efficiency described in
				NEMA MG–1 (2006) Table 12–11.
											(C)NEMA Design B
				electric motorsExcept for those motors exempted by the Secretary
				under paragraph (3), each NEMA Design B electric motor with power ratings of
				more than 200 horsepower, but not greater than 500 horsepower, manufactured
				(alone or as a component of another piece of equipment) on or after December
				19, 2010, shall have a nominal full load efficiency of not less than the
				nominal full load efficiency described in NEMA MG–1 (2006) Table 12–11.
											(D)Motors
				incorporating certain design elementsExcept for those motors
				exempted by the Secretary under paragraph (3), each electric motor described in
				section 340(13)(A)(ii) manufactured with power ratings from 1 to 200 horsepower
				(alone or as a component of another piece of equipment) on or after December
				19, 2010, shall have a nominal full load efficiency of not less than the
				nominal full load efficiency described in NEMA MG–1 (2006) Table
				12–11.
											;
				and
								(iv)in paragraph (3)
			 (as redesignated by clause (ii)), by striking paragraph (1) each
			 place it appears in subparagraphs (A) and (D) and inserting paragraphs
			 (1) and (2).
								(B)Section 313 of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1568) is
			 repealed.
							(C)The amendments
			 made by—
								(i)subparagraph (A)
			 take effect on December 19, 2010; and
								(ii)subparagraph (B)
			 take effect on December 19, 2007.
								(8)Section 321(30)(D)(i)(III) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(30)(D)(i)(III)) (as amended by
			 section 321(a)(1)(A) of the Energy Independence and Security Act of 2007 (121
			 Stat. 1574)) is amended by inserting before the semicolon the following:
			 or, in the case of a modified spectrum lamp, not less than 232 lumens
			 and not more than 1,950 lumens.
						(9)Section 321(30)(T) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291(30)(T)) (as amended by section 321(a)(1)(B) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1574)) is
			 amended—
							(A)in clause
			 (i)—
								(i)by striking the
			 comma after household appliance and inserting
			 and; and
								(ii)by striking
			 and is sold at retail,; and
								(B)in clause (ii), by
			 inserting when sold at retail, before is
			 designated.
							(10)Section 325(i) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(i)) (as amended by sections 321(a)(3)(A) and
			 322(b) of the Energy Independence and Security Act of 2007 (121 Stat. 1577,
			 1588)) is amended by striking the subsection designation and all that follows
			 through the end of paragraph (8) and inserting the following:
							
								(i)General service
				fluorescent lamps, general service incandescent lamps, intermediate base
				incandescent lamps, candelabra base incandescent lamps, and incandescent
				reflector lamps
									(1)Energy
				efficiency standards
										(A)In
				generalEach of the following general service fluorescent lamps,
				general service incandescent lamps, intermediate base incandescent lamps,
				candelabra base incandescent lamps, and incandescent reflector lamps
				manufactured after the effective date specified in the tables listed in this
				subparagraph shall meet or exceed the standards established in the following
				tables:
											
												FLUORESCENT LAMPS
												
													
														Lamp TypeNominal Lamp WattageMinimum CRIMinimum
						Average Lamp Efficacy (LPW)Effective Date (Period of Months)
														
													
													
														4-foot medium bi-pin>35 W6975.036
														
														≤35 W4575.0 36
														
														2-foot U-shaped>35 W6968.0 36
														
														 ≤35 W4564.0 36
														
														8-foot slimline >65 W6980.0 18
														
														≤65 W4580.0 18
														
														8-foot high output>100 W6980.0 18
														
														≤100 W4580.0 18.
														
													
												
											
											
												INCANDESCENT REFLECTOR LAMPS
												
													
														Nominal Lamp
						WattageMinimum Average Lamp
						Efficacy (LPW)Effective Date
						(Period of Months)
														
													
													
														 40–5010.536
														
														 51–6611.036
														
														 67–8512.536
														
														 86–11514.036
														
														116–15514.536
														
														156–20515.036.
														
													
												
											
											
												GENERAL SERVICE INCANDESCENT LAMPS
												
													
														Rated Lumen
						RangesMaximum Rated
						WattageMinimum Rated
						LifetimeEffective
						Date
														
													
													
														1490–2600721,000 hrs1/1/2012
														
														1050–1489531,000 hrs1/1/2013
														
														750–1049431,000 hrs1/1/2014
														
														310–749291,000 hrs1/1/2014.
														
													
												
											
											
												MODIFIED SPECTRUM GENERAL SERVICE INCANDESCENT LAMPS
												
													
														Rated Lumen
						RangesMaximum Rated
						WattageMinimum Rated
						LifetimeEffective
						Date
														
													
													
														1118–1950721,000 hrs1/1/2012
														
														788–1117531,000 hrs1/1/2013
														
														563–787431,000 hrs1/1/2014
														
														232–562291,000 hrs1/1/2014.
														
													
												
											
										(B)Application
											(i)Application
				criteriaThis subparagraph applies to each lamp that—
												(I)is intended for a
				general service or general illumination application (whether incandescent or
				not);
												(II)has a medium
				screw base or any other screw base not defined in ANSI C81.61–2006;
												(III)is capable of
				being operated at a voltage at least partially within the range of 110 to 130
				volts; and
												(IV)is manufactured
				or imported after December 31, 2011.
												(ii)RequirementFor
				purposes of this paragraph, each lamp described in clause (i) shall have a
				color rendering index that is greater than or equal to—
												(I)80 for nonmodified
				spectrum lamps; or
												(II)75 for modified
				spectrum lamps.
												(C)Candelabra
				incandescent lamps and intermediate base incandescent lamps
											(i)Candelabra base
				incandescent lampsEffective beginning January 1, 2012, a
				candelabra base incandescent lamp shall not exceed 60 rated watts.
											(ii)Intermediate
				base incandescent lampsEffective beginning January 1, 2012, an
				intermediate base incandescent lamp shall not exceed 40 rated watts.
											(D)Exemptions
											(i)Statutory
				exemptionsThe standards specified in subparagraph (A) shall not
				apply to the following types of incandescent reflector lamps:
												(I)Lamps rated at 50
				watts or less that are ER30, BR30, BR40, or ER40 lamps.
												(II)Lamps rated at 65
				watts that are BR30, BR40, or ER40 lamps.
												(III)R20 incandescent
				reflector lamps rated 45 watts or less.
												(ii)Administrative
				exemptions
												(I)PetitionAny
				person may petition the Secretary for an exemption for a type of general
				service lamp from the requirements of this subsection.
												(II)CriteriaThe
				Secretary may grant an exemption under subclause (I) only to the extent that
				the Secretary finds, after a hearing and opportunity for public comment, that
				it is not technically feasible to serve a specialized lighting application
				(such as a military, medical, public safety, or certified historic lighting
				application) using a lamp that meets the requirements of this
				subsection.
												(III)Additional
				criterionTo grant an exemption for a product under this clause,
				the Secretary shall include, as an additional criterion, that the exempted
				product is unlikely to be used in a general service lighting
				application.
												(E)Extension of
				coverage
											(i)PetitionAny
				person may petition the Secretary to establish standards for lamp shapes or
				bases that are excluded from the definition of general service lamps.
											(ii)Increased sales
				of exempted lampsThe petition shall include evidence that the
				availability or sales of exempted incandescent lamps have increased
				significantly since the date on which the standards on general service
				incandescent lamps were established.
											(iii)CriteriaThe
				Secretary shall grant a petition under clause (i) if the Secretary finds
				that—
												(I)the petition
				presents evidence that demonstrates that commercial availability or sales of
				exempted incandescent lamp types have increased significantly since the
				standards on general service lamps were established and likely are being widely
				used in general lighting applications; and
												(II)significant
				energy savings could be achieved by covering exempted products, as determined
				by the Secretary based in part on sales data provided to the Secretary from
				manufacturers and importers.
												(iv)No
				presumptionThe grant of a petition under this subparagraph shall
				create no presumption with respect to the determination of the Secretary with
				respect to any criteria under a rulemaking conducted under this section.
											(v)Expedited
				proceedingIf the Secretary grants a petition for a lamp shape or
				base under this subparagraph, the Secretary shall—
												(I)conduct a
				rulemaking to determine standards for the exempted lamp shape or base;
				and
												(II)complete the
				rulemaking not later than 18 months after the date on which notice is provided
				granting the petition.
												(F)Effective
				dates
											(i)In
				generalIn this paragraph, except as otherwise provided in a
				table contained in subparagraph (A) or in clause (ii), the term effective
				date means the last day of the period of months specified in the table
				after October 24, 1992.
											(ii)Special
				effective dates
												(I)ER, br, and bpar
				lampsThe standards specified in subparagraph (A) shall apply
				with respect to ER incandescent reflector lamps, BR incandescent reflector
				lamps, BPAR incandescent reflector lamps, and similar bulb shapes on and after
				January 1, 2008, or the date that is 180 days after the date of enactment of
				the Energy Independence and Security Act of 2007.
												(II)Lamps between
				2.25–2.75 inches in diameterThe standards specified in
				subparagraph (A) shall apply with respect to incandescent reflector lamps with
				a diameter of more than 2.25 inches, but not more than 2.75 inches, on and
				after the later of January 1, 2008, or the date that is 180 days after the date
				of enactment of the Energy Independence and Security Act of 2007.
												(2)Compliance with
				existing lawNotwithstanding section 332(a)(5) and section
				332(b), it shall not be unlawful for a manufacturer to sell a lamp that is in
				compliance with the law at the time the lamp was manufactured.
									(3)Rulemaking
				before October 24, 1995
										(A)In
				generalNot later than 36 months after October 24, 1992, the
				Secretary shall initiate a rulemaking procedure and shall publish a final rule
				not later than the end of the 54-month period beginning on October 24, 1992, to
				determine whether the standards established under paragraph (1) should be
				amended.
										(B)AdministrationThe
				rule shall contain the amendment, if any, and provide that the amendment shall
				apply to products manufactured on or after the 36-month period beginning on the
				date on which the final rule is published.
										(4)Rulemaking
				before October 24, 2000
										(A)In
				generalNot later than 8 years after October 24, 1992, the
				Secretary shall initiate a rulemaking procedure and shall publish a final rule
				not later than 9 years and 6 months after October 24, 1992, to determine
				whether the standards in effect for fluorescent lamps and incandescent lamps
				should be amended.
										(B)AdministrationThe
				rule shall contain the amendment, if any, and provide that the amendment shall
				apply to products manufactured on or after the 36-month period beginning on the
				date on which the final rule is published.
										(5)Rulemaking for
				additional general service fluorescent lamps
										(A)In
				generalNot later than the end of the 24-month period beginning
				on the date labeling requirements under section 324(a)(2)(C) become effective,
				the Secretary shall—
											(i)initiate a
				rulemaking procedure to determine whether the standards in effect for
				fluorescent lamps and incandescent lamps should be amended so that the
				standards would be applicable to additional general service fluorescent lamps;
				and
											(ii)publish, not
				later than 18 months after initiating the rulemaking, a final rule including
				the amended standards, if any.
											(B)AdministrationThe
				rule shall provide that the amendment shall apply to products manufactured
				after a date which is 36 months after the date on which the rule is
				published.
										(6)Standards for
				general service lamps
										(A)Rulemaking
				before January 1, 2014
											(i)In
				generalNot later than January 1, 2014, the Secretary shall
				initiate a rulemaking procedure to determine whether—
												(I)standards in
				effect for general service lamps should be amended; and
												(II)the exclusions
				for certain incandescent lamps should be maintained or discontinued based, in
				part, on excluded lamp sales collected by the Secretary from
				manufacturers.
												(ii)ScopeThe
				rulemaking—
												(I)shall not be
				limited to incandescent lamp technologies; and
												(II)shall include
				consideration of a minimum standard of 45 lumens per watt for general service
				lamps.
												(iii)Amended
				standardsIf the Secretary determines that the standards in
				effect for general service lamps should be amended, the Secretary shall publish
				a final rule not later than January 1, 2017, with an effective date that is not
				earlier than 3 years after the date on which the final rule is
				published.
											(iv)Phased-in
				effective datesThe Secretary shall consider phased-in effective
				dates under this subparagraph after considering—
												(I)the impact of any
				amendment on manufacturers, retiring and repurposing existing equipment,
				stranded investments, labor contracts, workers, and raw materials; and
												(II)the time needed
				to work with retailers and lighting designers to revise sales and marketing
				strategies.
												(v)Backstop
				requirementIf the Secretary fails to complete a rulemaking in
				accordance with clauses (i) through (iv) or if the final rule does not produce
				savings that are greater than or equal to the savings from a minimum efficacy
				standard of 45 lumens per watt, effective beginning January 1, 2020, the
				Secretary shall prohibit the manufacture of any general service lamp that does
				not meet a minimum efficacy standard of 45 lumens per watt.
											(vi)State
				preemptionNeither section 327 nor any other provision of law
				shall preclude California or Nevada from adopting, effective beginning on or
				after January 1, 2018—
												(I)a final rule
				adopted by the Secretary in accordance with clauses (i) through (iv);
												(II)if a final rule
				described in subclause (I) has not been adopted, the backstop requirement under
				clause (v); or
												(III)in the case of
				California, if a final rule described in subclause (I) has not been adopted,
				any California regulations relating to these covered products adopted pursuant
				to State statute in effect on the date of enactment of the Energy Independence
				and Security Act of 2007.
												(B)Rulemaking
				before January 1, 2020
											(i)In
				generalNot later than January 1, 2020, the Secretary shall
				initiate a rulemaking procedure to determine whether—
												(I)standards in
				effect for general service lamps should be amended; and
												(II)the exclusions
				for certain incandescent lamps should be maintained or discontinued based, in
				part, on excluded lamp sales data collected by the Secretary from
				manufacturers.
												(ii)ScopeThe
				rulemaking shall not be limited to incandescent lamp technologies.
											(iii)Amended
				standardsIf the Secretary determines that the standards in
				effect for general service lamps should be amended, the Secretary shall publish
				a final rule not later than January 1, 2022, with an effective date that is not
				earlier than 3 years after the date on which the final rule is
				published.
											(iv)Phased-in
				effective datesThe Secretary shall consider phased-in effective
				dates under this subparagraph after considering—
												(I)the impact of any
				amendment on manufacturers, retiring and repurposing existing equipment,
				stranded investments, labor contracts, workers, and raw materials; and
												(II)the time needed
				to work with retailers and lighting designers to revise sales and marketing
				strategies.
												(7)Federal
				actions
										(A)Comments of
				Secretary
											(i)In
				generalWith respect to any lamp to which standards are
				applicable under this subsection or any lamp specified in section 346, the
				Secretary shall inform any Federal entity proposing actions that would
				adversely impact the energy consumption or energy efficiency of the lamp of the
				energy conservation consequences of the action.
											(ii)ConsiderationThe
				Federal entity shall carefully consider the comments of the Secretary.
											(B)Amendment of
				standardsNotwithstanding section 325(n)(1), the Secretary shall
				not be prohibited from amending any standard, by rule, to permit increased
				energy use or to decrease the minimum required energy efficiency of any lamp to
				which standards are applicable under this subsection if the action is warranted
				as a result of other Federal action (including restrictions on materials or
				processes) that would have the effect of either increasing the energy use or
				decreasing the energy efficiency of the product.
										(8)Compliance
										(A)In
				generalNot later than the date on which standards established
				pursuant to this subsection become effective, or, with respect to
				high-intensity discharge lamps covered under section 346, the effective date of
				standards established pursuant to that section, each manufacturer of a product
				to which the standards are applicable shall file with the Secretary a
				laboratory report certifying compliance with the applicable standard for each
				lamp type.
										(B)ContentsThe
				report shall include the lumen output and wattage consumption for each lamp
				type as an average of measurements taken over the preceding 12-month
				period.
										(C)Other lamp
				typesWith respect to lamp types that are not manufactured during
				the 12-month period preceding the date on which the standards become effective,
				the report shall—
											(i)be filed with the
				Secretary not later than the date that is 12 months after the date on which
				manufacturing is commenced; and
											(ii)include the lumen
				output and wattage consumption for each such lamp type as an average of
				measurements taken during the 12-month
				period.
											.
						(11)Section 325(l)(4)(A) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295(l)(4)(A)) (as amended by section
			 321(a)(3)(B) of the Energy Independence and Security Act of 2007 (121 Stat.
			 1581)) is amended by striking only.
						(12)Section
			 327(b)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C.
			 6297(b)(1)(B)) (as amended by section 321(d)(3) of the Energy Independence and
			 Security Act of 2007 (121 Stat. 1585)) is amended—
							(A)in clause (i), by
			 inserting and after the semicolon at the end;
							(B)in clause (ii), by
			 striking ; and and inserting a period; and
							(C)by striking clause
			 (iii).
							(13)Section
			 321(30)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C.
			 6291(30)(C)(ii)) (as amended by section 322(a)(1)(B) of the Energy Independence
			 and Security Act of 2007 (121 Stat. 1587)) is amended by inserting a period
			 after 40 watts or higher.
						(14)Section 322(b) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1588) is amended by
			 striking 6995(i) and inserting 6295(i).
						(15)Section 327(c) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6297(c)) (as amended by sections 324(f) of the
			 Energy Independence and Security Act of 2007 (121 Stat. 1594) and section
			 6(e)(2)) is amended—
							(A)in paragraph (6), by striking
			 or after the semicolon at the end;
							(B)in paragraph
			 (9)(B), by striking or at the end;
							(C)in paragraph (10),
			 by striking the period at the end and inserting a semicolon;
							(D)by adding at the
			 end the following:
								
									(11)is a regulation
				for general service lamps that conforms with Federal standards and effective
				dates; or
									(12)is an energy
				efficiency standard for general service lamps enacted into law by the State of
				Nevada prior to December 19, 2007, if the State has not adopted the Federal
				standards and effective dates pursuant to subsection
				(b)(1)(B)(ii).
									.
							(16)Section 325(b) of
			 the Energy Independence and Security Act of 2007 (121 Stat. 1596) is amended by
			 striking 6924(c) and inserting 6294(c).
						(17)This subsection and the amendments made by
			 this subsection take effect as if included in the Energy Independence and
			 Security Act of 2007 (Public Law 110–140; 121 Stat. 1492).
						(b)Energy Policy
			 Act of 2005
						(1)Section
			 325(g)(8)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C.
			 6295(g)(8)(C)(ii)) (as added by section 135(c)(2)(B) of the Energy Policy Act
			 of 2005) is amended by striking 20°F and inserting
			 −20°F.
						(2)This subsection and the amendment made by
			 this subsection take effect as if included in the Energy Policy Act of 2005
			 (Public Law 109–58; 119 Stat. 594).
						(c)Energy Policy
			 and Conservation Act
						(1)Section 340(2)(B)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is
			 amended—
							(A)in clause (xi), by
			 striking and at the end;
							(B)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(xiii)other
				motors.
									.
							(2)Section 343(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6314(a)) is amended by striking
			 Air-Conditioning and Refrigeration Institute each place it
			 appears in paragraphs (4)(A) and (7) and inserting Air-Conditioning,
			 Heating, and Refrigeration Institute.
						CWorker training
			 and capacity building
				141.Building
			 training and assessment centers
					(a)In
			 generalThe Secretary of
			 Energy shall provide grants to institutions of higher education (as defined in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal
			 Colleges or Universities (as defined in section 316(b) of that Act (20 U.S.C.
			 1059c(b)) to establish building training and assessment centers—
						(1)to identify
			 opportunities for optimizing energy efficiency and environmental performance in
			 buildings;
						(2)to promote the
			 application of emerging concepts and technologies in commercial and
			 institutional buildings;
						(3)to train
			 engineers, architects, building scientists, building energy permitting and
			 enforcement officials, and building technicians in energy-efficient design and
			 operation;
						(4)to assist
			 institutions of higher education and Tribal Colleges or Universities in
			 training building technicians;
						(5)to promote
			 research and development for the use of alternative energy sources to supply
			 heat and power for buildings, particularly energy-intensive buildings;
			 and
						(6)to coordinate with
			 and assist State-accredited technical training centers, community colleges,
			 Tribal Colleges or Universities, and local offices of the National Institute of
			 Food and Agriculture and ensure appropriate services are provided under this
			 section to each region of the United States.
						(b)Coordination and
			 nonduplication
						(1)In
			 generalThe Secretary shall coordinate the program with the
			 Industrial Assessment Centers program and with other Federal programs to avoid
			 duplication of effort.
						(2)CollocationTo
			 the maximum extent practicable, building, training, and assessment centers
			 established under this section shall be collocated with Industrial Assessment
			 Centers.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					IIBuilding
			 efficiency finance
			201.Rural energy
			 savings programTitle VI of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 note et seq.)
			 is amended by adding the following:
				
					6407.Rural energy
				savings program
						(a)PurposeThe
				purpose of this section is to create and save jobs by providing loans to
				qualified consumers that will use the loan proceeds to implement energy
				efficiency measures to achieve significant reductions in energy costs, energy
				consumption, or carbon emissions.
						(b)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means—
								(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in sections 501(c)(12) or 1381(a)(2)(C) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency); or
								(B)any entity
				primarily owned or controlled by an entity or entities described in
				subparagraph (A).
								(2)Energy
				efficiency measuresThe term energy efficiency
				measures means, for or at property served by an eligible entity,
				structural improvements and investments in cost-effective, commercial
				technologies to increase energy efficiency.
							(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (d), as determined by an eligible entity.
							(4)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Rural Utilities Service.
							(c)Loans to
				eligible entities
							(1)Loans
				authorizedSubject to paragraph (2), the Secretary shall make
				loans to eligible entities that agree to use the loan funds to make loans to
				qualified consumers as described in subsection (d) for the purpose of
				implementing energy efficiency measures.
							(2)List, plan, and
				measurement and verification required
								(A)In
				generalAs a condition to receiving a loan or grant under this
				subsection, an eligible entity shall—
									(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
									(ii)prepare an
				implementation plan for use of the loan funds; and
									(iii)provide for
				appropriate measurement and verification to ensure the effectiveness of the
				energy efficiency loans made by the eligible entity and that there is no
				conflict of interest in the carrying out of this section.
									(B)Revision of list
				of energy efficiency measuresAn eligible entity may update the
				list required under subparagraph (A)(i) to account for newly available
				efficiency technologies, subject to the approval of the Secretary.
								(C)Existing energy
				efficiency programsAn eligible entity that, on or before the
				date of the enactment of this section or within 60 days after such date, has
				already established an energy efficiency program for qualified consumers may
				use an existing list of energy efficiency measures, implementation plan, or
				measurement and verification system of that program to satisfy the requirements
				of subparagraph (A) if the Secretary determines the list, plans, or systems are
				consistent with the purposes of this section.
								(3)No
				interestA loan under this subsection shall bear no
				interest.
							(4)RepaymentIn
				the case of a loan made under paragraph (1)—
								(A)the term shall not
				exceed 20 years from the date the loan is closed; and
								(B)except as provided
				in paragraph (6), the repayment of each advance shall be amortized for a period
				of not to exceed 10 years.
								(5)Amount of
				advancesAny advance of loan funds to an eligible entity in any
				single year shall not exceed 50 percent of the approved loan amount.
							(6)Special advance
				for start-up activities
								(A)In
				generalIn order to assist an eligible entity in defraying
				appropriate start-up costs of establishing new programs or modifying existing
				programs to carry out subsection (d) (as determined by the Secretary), the
				Secretary shall allow an eligible entity to request a special advance.
								(B)Amount of
				special advanceNo eligible entity may receive a special advance
				under this paragraph for an amount that is greater than 4 percent of the loan
				amount received by the eligible entity under paragraph (1).
								(C)RepaymentRepayment
				of the special advance—
									(i)shall be required
				not later than the end of the 10-year period beginning on the date the special
				advance is made; and
									(ii)at the option of
				the eligible entity, may be deferred to the end of the 10-year period.
									(7)Limitation on
				advancesAn advance on a loan described in paragraph (1) shall be
				made during the initial 10 years of the term of the loan.
							(d)Loans to
				qualified consumers
							(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (c)—
								(A)may bear interest,
				not to exceed three percent, to be used for purposes that include establishing
				a loan loss reserve and to offset personnel and program costs of eligible
				entities to provide the loans;
								(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount such that a loan term of not more than
				ten years will not pose an undue financial burden on the qualified consumer, as
				determined by the eligible entity;
								(C)shall not be used
				to fund energy efficiency measures made to personal property unless the
				personal property—
									(i)is or becomes
				attached to real property as a fixture; or
									(ii)is a manufactured
				home;
									(D)shall be repaid
				through charges added to the electric bill for the property at which energy
				efficiency measures are or will be implemented, except that this subparagraph
				shall not prohibit—
									(i)the voluntary
				prepayment of a loan by the owner of the property; or
									(ii)the use of any
				additional repayment mechanisms that are—
										(I)demonstrated to
				have appropriate risk mitigation features, as determined by the eligible
				entity; or
										(II)required if the
				qualified consumer is no longer a customer of the eligible entity; and
										(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
								(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
							(e)Contract for
				measurement and verification, training, and technical assistance
							(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary—
								(A)shall establish a
				plan for measurement and verification, training, and technical assistance for
				the program; and
								(B)may enter into 1
				or more contracts with a qualified entity for the purposes of—
									(i)providing
				measurement and verification activities; and
									(ii)developing a
				program to provide technical assistance and training to the employees of
				eligible entities to carry out this section.
									(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in performing the contract.
							(f)Fast start
				demonstration projects
							(1)Demonstration
				projects requiredThe Secretary shall enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (c)(2)(C) to establish an energy efficiency
				loan demonstration projects consistent with the purposes of this
				section.
							(2)Evaluation
				criteriaIn determining which eligible entities to make loans
				under this section, the Secretary shall give a preference to entities
				that—
								(A)implement
				approaches to energy audits and investments in energy efficiency measures that
				yield measurable and predictable savings;
								(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
								(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
								(D)provide for the
				participation of a majority of eligible entities in a State;
								(E)reduce the need
				for generating capacity;
								(F)provide efficiency
				loans to—
									(i)not fewer than
				20,000 consumers, in the case of a single eligible entity; or
									(ii)not fewer than
				80,000 consumers, in the case of a group of eligible entities; and
									(G)serve areas where
				a large percentage of consumers reside—
									(i)in manufactured
				homes; or
									(ii)in housing units
				that are more than 50 years old.
									(3)Deadline for
				implementationThe agreements required by paragraph (1) shall be
				entered into not later than 90 days after the date of enactment of this
				section.
							(4)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
							(5)Additional
				demonstration project authority
								(A)In
				generalThe Secretary may conduct demonstration projects in
				addition to the project required by paragraph (1).
								(B)Inapplicability
				of certain criteriaThe additional demonstration projects may be
				carried out without regard to subparagraphs (D), (F), or (G) of paragraph
				(2).
								(g)Additional
				authorityThe authority provided in this section is in addition
				to any authority of the Secretary to offer loans or grants under any other
				law.
						(h)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to the Secretary
				to carry out this section $405,000,000 for fiscal year 2012, to remain
				available until expended.
							(2)Amounts for
				loans, grants, staffingOf the amounts appropriated pursuant to
				the authorization of appropriations in paragraph (1), the Secretary shall make
				available—
								(A)$400,000,000 for
				the purpose of covering the cost of loans to eligible entities under subsection
				(c) to subsidize gross obligations in the principal amount of not to exceed
				$2,000,000,000; and
								(B)$5,000,000 for
				measurement and verification activities under subsection (e)(1)(A).
								(i)Effective
				periodSubject to subsection (h)(1) and except as otherwise
				provided in this section, the loans, grants, and other expenditures required to
				be made under this section are authorized to be made during each of fiscal
				years 2012 through 2016.
						(j)Regulations
							(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
							(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
								(A)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act); and
								(B)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking.
								(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
							(4)Interim
				regulationsNotwithstanding paragraphs (1) and (2), to the extent
				regulations are necessary to carry out any provision of this section, the
				Secretary shall implement such regulations through the promulgation of an
				interim
				rule.
							.
			202.Loan program for
			 energy efficiency upgrades to existing buildingsTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.) is amended by adding at the end the following:
				
					1706.Building
				retrofit financing program
						(a)DefinitionsIn
				this section:
							(1)Credit
				supportThe term credit support means a guarantee or
				commitment to issue a guarantee or other forms of credit enhancement to
				ameliorate risks for efficiency obligations.
							(2)Efficiency
				obligationThe term efficiency obligation means a
				debt or repayment obligation incurred in connection with financing a project,
				or a portfolio of such debt or payment obligations.
							(3)ProjectThe
				term project means the installation of efficiency or renewable
				energy measures (including metering) in a building (or in multiple buildings on
				a given property) that are expected to increase the energy efficiency of the
				building (including fixtures) in accordance with criteria established by the
				Secretary.
							(b)Eligible
				projects
							(1)In
				generalNotwithstanding sections 1703 and 1705, the Secretary may
				provide credit support under this section, in accordance with section
				1702.
							(2)InclusionsBuildings
				eligible for credit support under this section include commercial, industrial,
				municipal, university, school, and hospital facilities that satisfy criteria
				established by the Secretary.
							(c)Guidelines
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall establish guidelines for credit support
				provided under this section.
							(2)RequirementsThe
				guidelines established by the Secretary under this subsection shall
				include—
								(A)standards for
				assessing the energy savings that could reasonably be expected to result from a
				project;
								(B)examples of
				financing mechanisms (and portfolios of such financing mechanisms) that qualify
				as efficiency obligations;
								(C)the threshold
				levels of energy savings that a project, at the time of issuance of credit
				support, shall be reasonably expected to achieve to be eligible for credit
				support;
								(D)the eligibility
				criteria the Secretary determines to be necessary for making credit support
				available under this section; and
								(E)any lien priority
				requirements that the Secretary determines to be necessary.
								(3)Efficiency
				obligationsThe financing mechanisms qualified by the Secretary
				under paragraph (2)(B) may include—
								(A)loans, including
				loans made by the Federal Financing Bank;
								(B)power purchase
				agreements, including energy efficiency power purchase agreements;
								(C)energy services
				agreements, including energy performance contracts;
								(D)property assessed
				clean energy bonds and other tax assessment-based financing mechanisms;
								(E)aggregate on-meter
				agreements that finance retrofit projects; and
								(F)any other
				efficiency obligations the Secretary determines to be appropriate.
								(4)PrioritiesIn
				carrying out this section, the Secretary shall prioritize—
								(A)the maximization
				of energy savings with the available credit support funding;
								(B)the establishment
				of a clear application and approval process that allows private building
				owners, lenders, and investors to reasonably expect to receive credit support
				for projects that conform to guidelines; and
								(C)the distribution
				of projects receiving credit support under this section across States or
				geographical regions of the United States.
								(5)Minimum energy
				savings requirement
								(A)In
				generalIn carrying out this section, the Secretary shall
				establish an initial minimum energy savings requirement for eligible projects
				that, to the maximum extent practicable, results in the greatest amount of
				energy savings on a per project basis.
								(B)Adjustments
									(i)In
				generalNot less than once each year, the Secretary shall adjust
				the minimum energy savings requirement described in subparagraph (A) and any
				other credit support terms the Secretary determines to be necessary, including
				the maximum percentage of the efficiency obligation that may be guaranteed,
				taking into account market conditions and the available funding.
									(ii)Advanced
				noticeIf the Secretary adjusts the energy savings requirement,
				the Secretary shall provide at least 90 days advanced public notice.
									(d)LimitationNotwithstanding section 1702(c), the
				Secretary shall not issue credit support under this section in an amount that
				exceeds—
							(1)90 percent of the
				principal amount of the efficiency obligation that is the subject of the credit
				support; or
							(2)$10,000,000 for
				any single project.
							(e)Aggregation of
				projectsTo the extent provided in the guidelines developed in
				accordance with subsection (c), the Secretary may issue credit support on a
				portfolio, or pool of projects, that are not required to be geographically
				contiguous, if each efficiency obligation in the pool fulfills the requirements
				described in this section.
						(f)Application
							(1)In
				generalTo be eligible to receive credit support under this
				section, the applicant shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines to be necessary.
							(2)ContentsAn
				application submitted under this section shall include assurances by the
				applicant that—
								(A)each contractor
				carrying out the project meets minimum experience level criteria, including
				local retrofit experience, as determined by the Secretary;
								(B)the project is
				reasonably expected to achieve energy savings, as set forth in the application
				using any methodology that meets the standards described in the program
				guidelines;
								(C)the project meets
				any technical criteria described in the program guidelines;
								(D)the recipient of
				the credit support and the parties to the efficiency obligation will provide
				the Secretary with—
									(i)any information
				the Secretary requests to assess the energy savings that result from the
				project, including historical energy usage data and detailed descriptions of
				the building work, as described in the program guidelines; and
									(ii)permission to
				access information relating to building operations and usage for the period
				described in the program guidelines; and
									(E)any other
				assurances that the Secretary determines to be necessary.
								(3)DeterminationNot
				later than 90 days after receiving an application, the Secretary shall make a
				final determination on the application, which may include requests for
				additional information.
							(g)Fees
							(1)In
				generalIn addition to the fees required by section 1702(h)(1),
				the Secretary may charge reasonable fees for credit support provided under this
				section.
							(2)AvailabilityFees
				collected under this section shall be subject to section 1702(h)(2).
							(h)UnderwritingThe
				Secretary may delegate the underwriting activities under this section to 1 or
				more entities that the Secretary determines to be qualified.
						(i)ReportNot
				later than 1 year after commencement of the program, the Secretary shall submit
				to the appropriate committees of Congress a report that describes in reasonable
				detail—
							(1)the manner in
				which this section is being carried out;
							(2)the number and
				type of projects supported;
							(3)the types of
				funding mechanisms used to provide credit support to projects;
							(4)the energy savings
				expected to result from projects supported by this section;
							(5)any tracking
				efforts the Secretary is using to calculate the actual energy savings produced
				by the projects; and
							(6)any plans to
				improve the tracking efforts described in paragraph (5).
							(j)Funding
							(1)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $400,000,000 for the period of fiscal years
				2012 through 2021, to remain available until expended.
							(2)Administrative
				costsNot more than 1 percent of any amounts made available to
				the Secretary under paragraph (1) may be used by the Secretary for
				administrative costs incurred in carrying out this
				section.
							.
			IIIIndustrial
			 efficiency and competitiveness
			AManufacturing
			 energy efficiency
				301.State
			 partnership industrial energy efficiency revolving loan programSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) is amended—
					(1)in the section heading, by inserting
			 and
			 industry before the period at the end;
					(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
					(3)by inserting after subsection (g) the
			 following:
						
							(h)State
				partnership industrial energy efficiency revolving loan program
								(1)In
				generalThe Secretary shall carry out a program under which the
				Secretary shall provide grants to eligible lenders to pay the Federal share of
				creating a revolving loan program under which loans are provided to commercial
				and industrial manufacturers to implement commercially available technologies
				or processes that significantly—
									(A)reduce systems
				energy intensity, including the use of energy-intensive feedstocks; and
									(B)improve the
				industrial competitiveness of the United States.
									(2)Eligible
				lendersTo be eligible to receive cost-matched Federal funds
				under this subsection, a lender shall—
									(A)be a community and
				economic development lender that the Secretary certifies meets the requirements
				of this subsection;
									(B)lead a partnership
				that includes participation by, at a minimum—
										(i)a State government
				agency; and
										(ii)a private
				financial institution or other provider of loan capital;
										(C)submit an
				application to the Secretary, and receive the approval of the Secretary, for
				cost-matched Federal funds to carry out a loan program described in paragraph
				(1); and
									(D)ensure that
				non-Federal funds are provided to match, on at least a dollar-for-dollar basis,
				the amount of Federal funds that are provided to carry out a revolving loan
				program described in paragraph (1).
									(3)AwardThe
				amount of cost-matched Federal funds provided to an eligible lender shall not
				exceed $100,000,000 for any fiscal year.
								(4)Recapture of
				awards
									(A)In
				generalAn eligible lender that receives an award under paragraph
				(1) shall be required to repay to the Secretary an amount of cost-match Federal
				funds, as determined by the Secretary under subparagraph (B), if the eligible
				lender is unable or unwilling to operate a program described in this subsection
				for a period of not less than 10 years beginning on the date on which the
				eligible lender first receives funds made available through the award.
									(B)Determination by
				SecretaryThe Secretary shall determine the amount of cost-match
				Federal funds that an eligible lender shall be required to repay to the
				Secretary under subparagraph (A) based on the consideration by the Secretary
				of—
										(i)the amount of
				non-Federal funds matched by the eligible lender;
										(ii)the amount of
				loan losses incurred by the revolving loan program described in paragraph (1);
				and
										(iii)any other
				appropriate factor, as determined by the Secretary.
										(C)Use of
				recaptured cost-match Federal fundsThe Secretary may distribute
				to eligible lenders under this subsection each amount received by the Secretary
				under this paragraph.
									(5)Eligible
				projectsA program for which cost-matched Federal funds are
				provided under this subsection shall be designed to accelerate the
				implementation of industrial and commercial applications of technologies or
				processes (including applications or technologies that use sensors, meters,
				information networks, controls, and drives or that have been installed pursuant
				to an energy savings performance contract) that—
									(A)improve energy
				efficiency, power factor, or load management;
									(B)enhance the
				industrial competitiveness of the United States; and
									(C)achieve such other
				goals as the Secretary determines to be appropriate.
									(6)EvaluationThe
				Secretary shall evaluate applications for cost-matched Federal funds under this
				subsection on the basis of—
									(A)the description of
				the program to be carried out with the cost-matched Federal funds;
									(B)the commitment to
				provide non-Federal funds in accordance with paragraph (2)(D);
									(C)program
				sustainability over a 10-year period;
									(D)the capability of
				the applicant;
									(E)the quantity of
				energy savings or energy feedstock minimization;
									(F)the advancement of
				the goal under this Act of 25-percent energy avoidance;
									(G)the ability to
				fund energy efficient projects not later than 120 days after the date of the
				grant award; and
									(H)such other factors
				as the Secretary determines appropriate.
									(7)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $700,000,000 for the period of fiscal years 2012 through
				2021, to remain available until
				expended.
								.
					302.Coordination of
			 research and development of energy efficient technologies for industry
					(a)In
			 generalAs part of the
			 research and development activities of the Industrial Technologies Program of
			 the Department of Energy, the Secretary shall establish, as appropriate,
			 collaborative research and development partnerships with other programs within
			 the Office of Energy Efficiency and Renewable Energy (including the Building
			 Technologies Program), the Office of Electricity Delivery and Energy
			 Reliability, and the Office of Science that—
						(1)leverage the research and development
			 expertise of those programs to promote early stage energy efficiency technology
			 development;
						(2)support the use of
			 innovative manufacturing processes and applied research for development,
			 demonstration, and commercialization of new technologies and processes to
			 improve efficiency, reduce emissions, reduce industrial waste, and improve
			 industrial cost-competitiveness; and
						(3)apply the knowledge and expertise of the
			 Industrial Technologies Program to help achieve the program goals of the other
			 programs.
						(b)ReportsNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to Congress a report that describes
			 actions taken to carry out subsection (a) and the results of those
			 actions.
					303.Energy
			 efficient technologies assessment
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall commence an assessment of commercially available,
			 cost competitive energy efficiency technologies that are not widely implemented
			 within the United States for the energy-intensive industries of—
						(1)steel;
						(2)aluminum;
						(3)forest and paper
			 products;
						(4)food
			 processing;
						(5)metal
			 casting;
						(6)glass;
						(7)chemicals;
						(8)petroleum
			 refining;
						(9)cement;
						(10)information and
			 communication technologies; and
						(11)other industries
			 that (as determined by the Secretary)—
							(A)use large
			 quantities of energy;
							(B)emit large
			 quantities of greenhouse gases; or
							(C)use a rapidly
			 increasing quantity of energy.
							(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 publish a report, in collaboration with affected energy-intensive industries,
			 based on the assessment conducted under subsection (a), that contains—
						(1)a detailed
			 inventory describing the cost, energy, and greenhouse gas emission savings of
			 each technology described in subsection (a);
						(2)for each
			 technology, the total cost, energy, and greenhouse gas emissions savings if the
			 technology is implemented throughout the industry of the United States;
						(3)for each industry,
			 an assessment of total possible cost, energy, and greenhouse gas emissions
			 savings possible if state-of-the art, cost-competitive, commercial energy
			 efficiency technologies were adopted;
						(4)for each industry,
			 a comparison to the European Union, Japan, and other appropriate countries of
			 energy efficiency technology adoption rates, as determined by the Secretary,
			 including an examination of the policy structures in those countries that
			 promote investments in energy efficiency technologies;
						(5)recommendations on
			 how to create jobs in the United States through private sector collaboration of
			 energy service providers and energy-intensive industries; and
						(6)an assessment of
			 energy savings available from increased use of recycled material in
			 energy-intensive manufacturing processes.
						304.Future of
			 Industry program
					(a)In
			 generalSection 452 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended by
			 striking the section heading and inserting the following:
			 Future of Industry
			 program.
					(b)Definition of
			 energy service providerSection 452(a) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17111(a)) is amended—
						(1)by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
			 and
						(2)by inserting after
			 paragraph (3):
							
								(5)Energy service
				providerThe term energy service provider means any
				private company or similar entity providing technology or services to improve
				energy efficiency in an energy-intensive
				industry.
								.
						(c)Industry-Specific
			 road mapsSection 452(c)(2)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(c)(2)) is
			 amended—
						(1)in subparagraph (E), by striking
			 and at the end;
						(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
						(3)by inserting after
			 subparagraph (E) the following:
							
								(F)research to
				establish (through the Industrial Technologies Program and in collaboration
				with energy-intensive industries) a road map process under which—
									(i)industry-specific
				studies are conducted to determine the intensity of energy use, greenhouse gas
				emissions, and waste and operating costs, by process and subprocess;
									(ii)near-, mid-, and
				long-term targets of opportunity are established for synergistic improvements
				in efficiency, sustainability, and resilience; and
									(iii)public-private
				actionable plans are created to achieve roadmap goals;
				and
									.
						(d)Industrial
			 research and assessment centers
						(1)In
			 generalSection 452(e) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111(e)) is amended—
							(A)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
			 indenting appropriately;
							(B)by striking
			 The Secretary and inserting the following:
								
									(1)In
				generalThe
				Secretary
									;
							(C)in subparagraph
			 (A) (as redesignated by subparagraph (A)), by inserting before the semicolon at
			 the end the following: , including assessments of sustainable
			 manufacturing goals and the implementation of information technology
			 advancements for supply chain analysis, logistics, system monitoring,
			 industrial and manufacturing processes, and other purposes; and
							(D)by adding at the
			 end the following:
								
									(2)Centers of
				Excellence
										(A)In
				generalThe Secretary shall establish a Center of Excellence at
				up to 10 of the highest performing industrial research and assessment centers,
				as determined by the Secretary.
										(B)DutiesA
				Center of Excellence shall coordinate with and advise the industrial research
				and assessment centers located in the region of the Center of
				Excellence.
										(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to support each Center of Excellence
				not less than $500,000 for fiscal year 2012 and each fiscal year thereafter, as
				determined by the Secretary.
										(3)Expansion of
				centersThe Secretary shall provide funding to establish
				additional industrial research and assessment centers at institutions of higher
				education that do not have industrial research and assessment centers
				established under paragraph (1), taking into account the size of, and potential
				energy efficiency savings for, the manufacturing base within the region of the
				proposed center.
									(4)Coordination
										(A)In
				generalTo increase the value and capabilities of the industrial
				research and assessment centers, the centers shall—
											(i)coordinate with
				Manufacturing Extension Partnership Centers of the National Institute of
				Standards and Technology;
											(ii)coordinate with
				the Building Technologies Program of the Department of Energy to provide
				building assessment services to manufacturers;
											(iii)increase
				partnerships with the National Laboratories of the Department of Energy to
				leverage the expertise and technologies of the National Laboratories for
				national industrial and manufacturing needs;
											(iv)increase
				partnerships with energy service providers to leverage private sector expertise
				and accelerate deployment of new and existing technologies and processes for
				energy efficiency, power factor, and load management;
											(v)identify
				opportunities for reducing greenhouse gas emissions; and
											(vi)promote
				sustainable manufacturing practices for small- and medium-sized
				manufacturers.
											(5)OutreachThe
				Secretary shall provide funding for—
										(A)outreach
				activities by the industrial research and assessment centers to inform small-
				and medium-sized manufacturers of the information, technologies, and services
				available; and
										(B)a full-time
				equivalent employee at each center of excellence whose primary mission shall be
				to coordinate and leverage the efforts of the center with—
											(i)Federal and State
				efforts;
											(ii)the efforts of
				utilities and energy service providers;
											(iii)the efforts of
				regional energy efficiency organizations; and
											(iv)the efforts of
				other centers in the region of the center of excellence.
											(6)Workforce
				training
										(A)In
				generalThe Secretary shall pay the Federal share of associated
				internship programs under which students work with or for industries,
				manufacturers, and energy service providers to implement the recommendations of
				industrial research and assessment centers.
										(B)Federal
				shareThe Federal share of the cost of carrying out internship
				programs described in subparagraph (A) shall be 50 percent.
										(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to carry out this paragraph not less
				than $5,000,000 for fiscal year 2012 and each fiscal year thereafter.
										(7)Small business
				loansThe Administrator of the Small Business Administration
				shall, to the maximum practicable, expedite consideration of applications from
				eligible small business concerns for loans under the Small Business Act (15
				U.S.C. 631 et seq.) to implement recommendations of industrial research and
				assessment centers established under paragraph
				(1).
									.
							(e)Authorization of
			 appropriationsSection 452(f)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(f)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (C), by striking $196,000,000 and inserting
			 $216,000,000;
							(B)in subparagraph
			 (D), by striking $202,000,000 and inserting
			 $232,000,000; and
							(C)in subparagraph
			 (E), by striking $208,000,000 and inserting
			 $248,000,000; and
							(2)by adding at the
			 end the following:
							
								(4)Industrial
				research and assessment centersOf the amounts made available
				under paragraph (1), the Secretary shall use to provide funding to industrial
				research and assessment centers under subsection (e) not less than—
									(A)$20,000,000 for
				fiscal year 2012;
									(B)$30,000,000 for
				fiscal year 2013; and
									(C)$40,000,000 for
				fiscal year 2014 and each fiscal year
				thereafter.
									.
						305.Sustainable
			 manufacturing initiative
					(a)In
			 generalPart E of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by adding
			 at the end the following:
						
							376.Sustainable
				manufacturing initiative
								(a)In
				generalAs part of the Industrial Technologies Program of the
				Department of Energy, the Secretary shall carry out a sustainable manufacturing
				initiative under which the Secretary, on the request of a manufacturer, shall
				conduct onsite technical assessments to identify opportunities for—
									(1)maximizing the
				energy efficiency of industrial processes and cross-cutting systems;
									(2)preventing
				pollution and minimizing waste;
									(3)improving
				efficient use of water in manufacturing processes;
									(4)conserving natural
				resources; and
									(5)achieving such
				other goals as the Secretary determines to be appropriate.
									(b)CoordinationThe
				Secretary shall carry out the initiative in coordination with the private
				sector and appropriate agencies, including the National Institute of Standards
				and Technology to accelerate adoption of new and existing technologies or
				processes that improve energy efficiency.
								(c)Research and
				development program for sustainable manufacturing and industrial technologies
				and processesAs part of the Industrial Technologies Program of
				the Department of Energy, the Secretary shall carry out a joint
				industry-government partnership program to research, develop, and demonstrate
				new sustainable manufacturing and industrial technologies and processes that
				maximize the energy efficiency of industrial systems, reduce pollution, and
				conserve natural resources.
								(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
								.
					(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part E of title III the following:
						
							
								Sec. 376. Sustainable
				manufacturing
				initiative.
							
							.
					306.Study of
			 advanced energy technology manufacturing capabilities in the United
			 States
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into an arrangement with the National
			 Academy of Sciences under which the Academy shall conduct a study of the
			 development of advanced manufacturing capabilities for various energy
			 technologies, including—
						(1)an assessment of
			 the manufacturing supply chains of established and emerging industries;
						(2)an analysis
			 of—
							(A)the manner in
			 which supply chains have changed over the 25-year period ending on the date of
			 enactment of this Act;
							(B)current trends in
			 supply chains; and
							(C)the energy
			 intensity of each part of the supply chain and opportunities for
			 improvement;
							(3)for each
			 technology or manufacturing sector, an analysis of which sections of the supply
			 chain are critical for the United States to retain or develop to be competitive
			 in the manufacturing of the technology;
						(4)an assessment of
			 which emerging energy technologies the United States should focus on to create
			 or enhance manufacturing capabilities; and
						(5)recommendations on
			 leveraging the expertise of energy efficiency and renewable energy user
			 facilities so that best materials and manufacturing practices are designed and
			 implemented.
						(b)ReportNot
			 later than 2 years after the date on which the Secretary enters into the
			 agreement with the Academy described in subsection (a), the Academy shall
			 submit to the Committee on Energy and Natural Resources of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Secretary a report describing the results of the study required under this
			 section, including any findings and recommendations.
					307.Industrial
			 Technologies steering committeeThe Secretary shall establish an advisory
			 steering committee that includes national trade associations representing
			 energy-intensive industries or energy service providers to provide
			 recommendations to the Secretary on planning and implementation of the
			 Industrial Technologies Program of the Department of Energy.
				308.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this subtitle.
				BSupply
			 Star
				311.Supply StarPart B of title III of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291) is amended by inserting after section 324B
			 (as added by section 118(a)) the following:
					
						324C.Supply Star Program
							(a)In generalThere is established within the Department
				of Energy a Supply Star program to identify and promote practices, recognize
				companies, and, as appropriate, recognize products that use highly efficient
				supply chains in a manner that conserves energy, water, and other
				resources.
							(b)CoordinationIn carrying out the program described in
				subsection (a), the Secretary shall—
								(1)consult with other appropriate agencies;
				and
								(2)coordinate efforts with the Energy Star
				program established under section 324A.
								(c)DutiesIn carrying out the Supply Star program
				described in subsection (a), the Secretary shall—
								(1)promote practices, recognize companies,
				and, as appropriate, recognize products that comply with the Supply Star
				program as the preferred practices, companies, and products in the marketplace
				for maximizing supply chain efficiency;
								(2)work to enhance industry and public
				awareness of the Supply Star program;
								(3)collect and disseminate data on supply
				chain energy resource consumption;
								(4)develop and disseminate metrics, processes,
				and analytical tools (including software) for evaluating supply chain energy
				resource use;
								(5)develop guidance at the sector level for
				improving supply chain efficiency;
								(6)work with domestic and international
				organizations to harmonize approaches to analyzing supply chain efficiency,
				including the development of a consistent set of tools, templates, calculators,
				and databases; and
								(7)work with industry, including small
				businesses, to improve supply chain efficiency through activities that
				include—
									(A)developing and sharing best practices;
				and
									(B)providing opportunities to benchmark supply
				chain efficiency.
									(d)EvaluationIn any evaluation of supply chain
				efficiency carried out by the Secretary with respect to a specific product, the
				Secretary shall consider energy consumption and resource use throughout the
				entire lifecycle of a product, including production, transport, packaging, use,
				and disposal.
							(e)Grants and Incentives
								(1)In generalThe Secretary may award grants or other
				forms of incentives on a competitive basis to eligible entities, as determined
				by the Secretary, for the purposes of—
									(A)studying supply chain energy resource
				efficiency; and
									(B)demonstrating and achieving reductions in
				the energy resource consumption of commercial products through changes and
				improvements to the production supply and distribution chain of the
				products.
									(2)Use of informationAny information or data generated as a
				result of the grants or incentives described in paragraph (1) shall be used to
				inform the development of the Supply Star Program.
								(f)TrainingThe Secretary shall use funds to support
				professional training programs to develop and communicate methods, practices,
				and tools for improving supply chain efficiency.
							(g)Effect of impact
				on climate changeFor purposes of this section, the impact on
				climate change shall not be a factor in determining supply chain
				efficiency.
							(h)Effect of
				outsourcing of American jobsFor purposes of this section, the
				outsourcing of American jobs in the production of a product shall not count as
				a positive factor in determining supply chain efficiency.
							(i)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary.
							.
				CElectric motor
			 rebate program
				321.Energy saving
			 motor control rebate program
					(a)EstablishmentNot
			 later than January 1, 2012, the Secretary of Energy (referred to in this
			 section as the Secretary) shall establish a program to provide
			 rebates for expenditures made by entities for the purchase and installation of
			 a new constant speed electric motor control that reduces motor energy use by
			 not less than 5 percent.
					(b)Requirements
						(1)ApplicationTo
			 be eligible to receive a rebate under this section, an entity shall submit to
			 the Secretary an application in such form, at such time, and containing such
			 information as the Secretary may require, including—
							(A)demonstrated
			 evidence that the entity purchased a constant speed electric motor control that
			 reduces motor energy use by not less than 5 percent; and
							(B)the physical
			 nameplate of the installed motor of the entity to which the energy saving motor
			 control is attached.
							(2)Authorized
			 amount of rebateThe Secretary may provide to an entity that
			 meets the requirements of paragraph (1) a rebate the amount of which shall be
			 equal to the product obtained by multiplying—
							(A)the nameplate
			 horsepower of the electric motor to which the energy saving motor control is
			 attached; and
							(B)$25.
							(c)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2012 through 2016, to
			 remain available until expended.
					IVFederal agency
			 energy efficiency
			401.Adoption of
			 personal computer power savings techniques by Federal agencies
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
			 and the Administrator of General Services, shall issue guidance for Federal
			 agencies to employ advanced tools allowing energy savings through the use of
			 computer hardware, energy efficiency software, and power management
			 tools.
				(b)Reports on plans
			 and savingsNot later than 90
			 days after the date of the issuance of the guidance under subsection (a), each
			 Federal agency shall submit to the Secretary of Energy a report that
			 describes—
					(1)the plan of the agency for implementing the
			 guidance within the agency; and
					(2)estimated energy and financial savings from
			 employing the tools described in subsection (a).
					402.Availability of
			 funds for design updatesSection 3307 of title 40, United States
			 Code, is amended—
				(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Availability of
				funds for design updates
							(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
							(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life-cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
							.
				403.Best practices
			 for advanced meteringSection
			 543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)) is
			 amended by striking paragraph (3) and inserting the following:
				
					(3)Plan
						(A)In
				generalNot later than 180 days after the date on which
				guidelines are established under paragraph (2), in a report submitted by the
				agency under section 548(a), each agency shall submit to the Secretary a plan
				describing the manner in which the agency will implement the requirements of
				paragraph (1), including—
							(i)how the agency
				will designate personnel primarily responsible for achieving the requirements;
				and
							(ii)a demonstration
				by the agency, complete with documentation, of any finding that advanced meters
				or advanced metering devices (as those terms are used in paragraph (1)), are
				not practicable.
							(B)UpdatesReports
				submitted under subparagraph (A) shall be updated annually.
						(4)Best practices
				report
						(A)In
				generalNot later than 180
				days after the date of enactment of the Energy Savings and Industrial Competitiveness Act of
				2011, the Secretary of Energy, in consultation with the Secretary
				of Defense and the Administrator of General Services, shall develop, and issue
				a report on, best practices for the use of advanced metering of energy use in
				Federal facilities, buildings, and equipment by Federal agencies.
						(B)UpdatingThe
				report described under subparagraph (A) shall be updated annually.
						(C)ComponentsThe
				report shall include, at a minimum—
							(i)summaries and
				analysis of the reports by agencies under paragraph (3);
							(ii)recommendations
				on standard requirements or guidelines for automated energy management systems,
				including—
								(I)potential common
				communications standards to allow data sharing and reporting;
								(II)means of
				facilitating continuous commissioning of buildings and evidence-based
				maintenance of buildings and building systems; and
								(III)standards for
				sufficient levels of security and protection against cyber threats to ensure
				systems cannot be controlled by unauthorized persons; and
								(iii)an analysis
				of—
								(I)the types of
				advanced metering and monitoring systems being piloted, tested, or installed in
				Federal buildings; and
								(II)existing
				techniques used within the private sector or other non-Federal government
				buildings.
								.
			404. Federal energy
			 management and data collection standardSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
				(1)by redesignating
			 the second subsection (f) (as added by section 434(a) of Public Law 110–140
			 (121 Stat. 1614)) as subsection (g); and
				(2)in subsection
			 (f)(7), by striking subparagraph (A) and inserting the following:
					
						(A)In
				generalFor each facility that meets the criteria established by
				the Secretary under paragraph (2)(B), the energy manager shall use the
				web-based tracking system under subparagraph (B)—
							(i)to certify
				compliance with the requirements for—
								(I)energy and water
				evaluations under paragraph (3);
								(II)implementation of
				identified energy and water measures under paragraph (4); and
								(III)follow-up on
				implemented measures under paragraph (5); and
								(ii)to publish energy
				consumption data on an individual facility
				basis.
							.
				405.Electric
			 vehicle charging infrastructureSection 804(4) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c(4)) is amended—
				(1)in subparagraph (A), by striking
			 or after the semicolon;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(C)a measure to
				support the use of electric vehicles or the fueling or charging infrastructure
				necessary for electric
				vehicles.
						.
				406.Broadening
			 definition of renewable energy to include thermalSection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
				(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking
			 electric;
				(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Separate
				calculationRenewable energy produced at a Federal facility, on
				Federal land, or on Indian land (as defined in section 2601 of the Energy
				Policy Act of 1992 (25 U.S.C. 3501))—
							(1)shall be
				calculated separately from renewable energy used; and
							(2)may be used
				individually or in combination to comply with subsection
				(a).
							.
				407.Study on
			 Federal data center consolidation
				(a)In
			 generalThe Secretary of
			 Energy shall conduct a study on the feasibility of a government-wide data
			 center consolidation, with an overall Federal target of a minimum of 800
			 Federal data center closures by October 1, 2015.
				(b)CoordinationIn
			 conducting the study, the Secretary shall coordinate with Federal data center
			 program managers, facilities managers, and sustainability officers.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the results of the study, including
			 a description of agency best practices in data center consolidation.
				VMiscellaneous
			501.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			502.Advance
			 appropriations requiredThe
			 authorization of amounts under this Act and the amendments made by this Act
			 shall be effective for any fiscal year only to the extent and in the amount
			 provided in advance in appropriations Acts.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Savings and Industrial
			 Competitiveness Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Buildings
					Subtitle A—Building energy codes
					Sec. 101. Greater energy efficiency in building
				codes.
					Subtitle B—Worker training and capacity
				building
					Sec. 111. Building training and assessment
				centers.
					TITLE II—Building efficiency
				finance
					Sec. 201. Loan program for energy efficiency
				upgrades to existing buildings.
					TITLE III—Industrial efficiency
				and competitiveness
					Subtitle A—Manufacturing energy
				efficiency
					Sec. 301. State partnership industrial energy
				efficiency revolving loan program.
					Sec. 302. Coordination of research and
				development of energy efficient technologies for industry.
					Sec. 303. Energy efficient technologies
				assessment.
					Sec. 304. Future of Industry
				program.
					Sec. 305. Sustainable manufacturing
				initiative.
					Sec. 306. Study of advanced energy technology
				manufacturing capabilities in the United States.
					Sec. 307. Industrial Technologies steering
				committee.
					Subtitle B—Supply Star
					Sec. 311. Supply Star.
					Subtitle C—Electric motor rebate
				program
					Sec. 321. Energy saving motor control rebate
				program.
					Subtitle D—Transformer rebate
				program
					Sec. 331. Energy efficient transformer rebate
				program.
					TITLE IV—Federal agency energy
				efficiency
					Sec. 401. Adoption of personal computer power
				savings techniques by Federal agencies.
					Sec. 402. Availability of funds for design
				updates.
					Sec. 403. Best practices for advanced
				metering.
					Sec. 404. Federal energy management and data
				collection standard.
					Sec. 405. Electric vehicle charging
				infrastructure.
					Sec. 406. Federal purchase
				requirement.
					Sec. 407. Study on Federal data center
				consolidation.
					TITLE V—Miscellaneous
					Sec. 501. Offsets.
					Sec. 502. Budgetary effects.
					Sec. 503. Advance appropriations
				required.
				
			IBuildings
			ABuilding energy
			 codes
				101.Greater energy
			 efficiency in building codes
					(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
						
							304.Updating State
				building energy efficiency codes
								(a)Updating national model
				building energy codes
									(1)In
				generalThe Secretary shall—
										(A)support the development
				of national model building energy codes, including the updating of ASHRAE and
				IECC model building energy codes and standards;
										(B)encourage and support the
				adoption of building energy codes by States, Indian tribes, and, as
				appropriate, by local governments that meet or exceed the national model
				building energy codes, or achieve equivalent or greater energy savings;
				and
										(C)support full compliance
				with the State and local codes.
										(2)Targets
										(A)In
				generalThe Secretary shall support the updating of the national
				model building energy codes for residential buildings and commercial buildings
				to enable the achievement of energy savings targets established under
				subparagraph (B).
										(B)Targets
											(i)In
				generalThe Secretary shall work with State, Indian tribes, local
				governments, nationally recognized code and standards developers, and other
				interested parties to support the updating of national model building energy
				codes by establishing 1 or more aggregate energy savings targets to achieve the
				purposes of this section.
											(ii)Separate
				targetsThe Secretary may establish separate targets for
				commercial and residential buildings.
											(iii)BaselinesThe
				baseline for updating national model codes shall be the 2009 IECC for
				residential buildings and ASHRAE Standard 90.1–2010 for commercial
				buildings.
											(iv)Specific
				years
												(I)In
				generalTargets for specific years shall be established and
				revised by the Secretary through rulemaking and coordinated with nationally
				recognized code and standards developers at a level that—
													(aa)is at the maximum level
				of energy efficiency that is technologically feasible and life-cycle cost
				effective, while accounting for the economic considerations under subparagraph
				(D);
													(bb)is higher than the
				preceding target; and
													(cc)promotes the achievement
				of commercial and residential high-performance buildings through high
				performance energy efficiency (within the meaning of section 401 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17061)).
													(II)Initial
				targetsNot later than 1 year after the date of enactment of this
				clause, the Secretary shall establish initial targets under this
				subparagraph.
												(III)Different target
				yearsSubject to subclause (I), prior to the applicable year, the
				Secretary may set a different target year for any of model codes described in
				clause (i) if the Secretary determines that a higher target cannot be
				met.
												(IV)Small
				businessWhen establishing targets under this subparagraph
				through rulemaking, the Secretary shall ensure compliance with the Small
				Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public
				Law 104–121).
												(C)Appliance standards and
				other factors affecting building energy useIn establishing
				building code targets under subparagraph (B), the Secretary shall develop and
				adjust the targets in recognition of potential savings and costs relating
				to—
											(i)efficiency gains made in
				appliances, lighting, windows, insulation, and building envelope
				sealing;
											(ii)advancement of
				distributed generation and on-site renewable power generation
				technologies;
											(iii)equipment improvements
				for heating, cooling, and ventilation systems;
											(iv)building management
				systems and SmartGrid technologies to reduce energy use; and
											(v)other technologies,
				practices, and building systems that the Secretary considers appropriate
				regarding building plug load and other energy uses.
											(D)Economic
				considerationsIn establishing and revising building code targets
				under subparagraph (B), the Secretary shall consider the economic feasibility
				of achieving the proposed targets established under this section and the
				potential costs and savings for consumers and building owners, including a
				return on investment analysis.
										(3)Technical assistance to
				model code-setting and standard development organizations
										(A)In
				generalThe Secretary shall, on a timely basis, provide technical
				assistance to model code-setting and standard development organizations.
										(B)AssistanceThe
				assistance shall include, as requested by the organizations, technical
				assistance in—
											(i)evaluating code or
				standards proposals or revisions;
											(ii)building energy analysis
				and design tools;
											(iii)building
				demonstrations;
											(iv)developing definitions
				of energy use intensity and building types for use in model codes and standards
				or in evaluating the efficiency impacts of the codes and standards;
											(v)performance-based
				standards;
											(vi)evaluating economic
				considerations under paragraph (2)(D); and
											(vii)developing model codes
				by Indian tribes in accordance with tribal law.
											(C)Amendment
				proposalsThe Secretary may submit timely code and standard
				amendment proposals to the model code-setting and standard development
				organizations, with supporting evidence, sufficient to enable the model
				building energy codes and standards to meet the targets established under
				paragraph (2)(B).
										(D)Analysis
				methodologyThe Secretary shall make publicly available the
				entire calculation methodology (including input assumptions and data) used by
				the Secretary to estimate the energy savings of code or standard proposals and
				revisions.
										(4)Determination and
				establishment
										(A)Revision of model
				building codes and standardsIf the provisions of the IECC or
				ASHRAE Standard 90.1 regarding building energy use are revised, the Secretary
				shall make a preliminary determination not later than 90 days after the date of
				the revision, and a final determination not later than 1 year after the date of
				the revision, on whether the revision will—
											(i)improve energy efficiency
				in buildings compared to the existing national model building energy code;
				and
											(ii)meet the applicable
				targets under paragraph (2)(B).
											(B)Codes or standards not
				meeting targets
											(i)In
				generalIf the Secretary makes a preliminary determination under
				subparagraph (A)(ii) that a code or standard does not meet the targets
				established under paragraph (2)(B), the Secretary may at the same time provide
				the model code or standard developer with proposed changes that would result in
				a model code that meets the targets and with supporting evidence, taking into
				consideration—
												(I)whether the modified code
				is technically feasible and life-cycle cost effective;
												(II)available appliances,
				technologies, materials, and construction practices; and
												(III)the economic
				considerations under paragraph (2)(D).
												(ii)Incorporation of
				changes
												(I)In
				generalOn receipt of the proposed changes, the model code or
				standard developer shall have an additional 180 days to incorporate changes
				into the model code or standard.
												(II)Final
				determinationA final determination under subparagraph (A) shall
				be on the modified model code or standard.
												(C)Positive
				determinationsIf the Secretary makes positive final
				determinations under clauses (i) and (ii) of subparagraph (A) or under clause
				(i) of subparagraph (A) if the applicable target has not been established, the
				revised IECC or ASHRAE Standard 90.1 shall be established as the relevant
				national model building energy code.
										(D)Establishment by
				Secretary
											(i)In
				generalIf the Secretary makes a negative final determination
				under subparagraph (A)(ii), the Secretary shall at the same time establish a
				modified national model building energy code.
											(ii)Codes or standards not
				updatedIf the IECC or ASHRAE Standard 90.1 is not revised by a
				target date under paragraph (2), the Secretary shall, not later than 90 days
				after the target date, issue a draft of, and not later than 1 year after the
				target date, establish, a modified national model building energy code.
											(iii)RequirementsAny
				national model building energy code established under this subparagraph
				shall—
												(I)meet the targets
				established under paragraph (2);
												(II)achieve the maximum
				level of energy savings that is technologically feasible and life-cycle
				cost-effective, while accounting for the economic considerations under
				paragraph (2)(D);
												(III)be based on the latest
				edition of the IECC or ASHRAE Standard 90.1, including any subsequent
				amendments, addenda, or additions, but may also consider other model codes or
				standards; and
												(IV)observe and protect the
				intellectual property rights of nationally recognized code and standards
				developers.
												(5)AdministrationIn
				carrying out this section, the Secretary shall—
										(A)publish notice of
				targets, determinations, and national model building energy codes under this
				section in the Federal Register to provide an explanation of and the basis for
				such actions, including any supporting modeling, data, assumptions, protocols,
				and cost-benefit analysis, including return on investment; and
										(B)provide an opportunity
				for public comment on targets, determinations, and national model building
				energy codes under this section.
										(b)State and Indian tribe
				certification of building energy code updates
									(1)Review and updating of
				codes by each State and Indian tribe
										(A)In
				generalNot later than 2 years after the date on which a national
				model building energy code is established or revised under subsection (a), each
				State and Indian tribe shall certify whether or not the State and Indian tribe,
				respectively, has reviewed and updated the energy provisions of the building
				code of the State and Indian tribe, respectively.
										(B)DemonstrationThe
				certification shall include a demonstration of whether or not the code
				provisions that are in effect throughout the State and Indian tribe—
											(i)meet or exceed the
				revised model code; or
											(ii)achieve equivalent or
				greater energy savings.
											(C)No model code
				updateIf the Secretary fails to revise a national model building
				energy code by the date specified in subsection (a)(4), each State and Indian
				tribe shall, not later than 2 years after the specified date, certify whether
				or not the State and Indian tribe, respectively, has reviewed and updated the
				energy provisions of the building code of the State and Indian tribe,
				respectively, to meet or exceed the target in subsection (a)(2).
										(2)Validation by
				SecretaryNot later than 90 days after a State or Indian tribe
				certification under paragraph (1), the Secretary shall—
										(A)determine whether the
				code provisions of the State or Indian tribe, respectively, meet the criteria
				specified in paragraph (1); and
										(B)if the determination is
				positive, validate the certification.
										(c)Improvements in
				compliance with building energy codes
									(1)Requirement
										(A)In
				generalNot later than 3 years after the date of a certification
				under subsection (b), each State and Indian tribe shall certify whether or not
				the State and Indian tribe, respectively, has—
											(i)achieved full compliance
				under paragraph (3) with the applicable certified State and Indian tribe
				building energy code or with the associated national model building energy
				code; or
											(ii)made significant
				progress under paragraph (4) toward achieving compliance with the applicable
				certified State and Indian tribe building energy code or with the associated
				national model building energy code.
											(B)Repeat
				certificationsIf the State or Indian tribe certifies progress
				toward achieving compliance, the State or Indian tribe shall repeat the
				certification until the State or Indian tribe certifies that the State or
				Indian tribe has achieved full compliance, respectively.
										(2)Measurement of
				complianceA certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
										(A)independent inspections
				of a random sample of the buildings covered by the code in the preceding year;
				or
										(B)an alternative method
				that yields an accurate measure of compliance.
										(3)Achievement of
				complianceA State or Indian tribe shall be considered to achieve
				full compliance under paragraph (1) if—
										(A)at least 90 percent of
				building space covered by the code in the preceding year substantially meets
				all the requirements of the applicable code specified in paragraph (1), or
				achieves equivalent or greater energy savings level; or
										(B)the estimated excess
				energy use of buildings that did not meet the applicable code specified in
				paragraph (1) in the preceding year, compared to a baseline of comparable
				buildings that meet this code, is not more than 5 percent of the estimated
				energy use of all buildings covered by this code during the preceding
				year.
										(4)Significant progress
				toward achievement of complianceA State or Indian tribe shall be
				considered to have made significant progress toward achieving compliance for
				purposes of paragraph (1) if the State or Indian tribe—
										(A)has developed and is
				implementing a plan for achieving compliance during the 8-year-period beginning
				on the date of enactment of this paragraph, including annual targets for
				compliance and active training and enforcement programs; and
										(B)has met the most recent
				target under subparagraph (A).
										(5)Validation by
				SecretaryNot later than 90 days after a State or Indian tribe
				certification under paragraph (1), the Secretary shall—
										(A)determine whether the
				State or Indian tribe has demonstrated meeting the criteria of this subsection,
				including accurate measurement of compliance; and
										(B)if the determination is
				positive, validate the certification.
										(d)States or Indian tribes
				that do not meet targets
									(1)ReportingA
				State or Indian tribe that has not made a certification required under
				subsection (b) or (c) by the applicable deadline shall submit to the Secretary
				a report on—
										(A)the status of the State
				or Indian tribe with respect to meeting the requirements and submitting the
				certification; and
										(B)a plan for meeting the
				requirements and submitting the certification.
										(2)Federal
				supportAny State or Indian tribe for which the Secretary has not
				accepted a certification by a deadline under subsection (b) or (c) may be
				ineligible for Federal support authorized under this section for code adoption
				and compliance activities.
									(3)Local
				governmentIn any State or Indian tribe for which the Secretary
				has not accepted a certification under subsection (b) or (c), a local
				government may be eligible for Federal support by meeting the certification
				requirements of subsections (b) and (c).
									(4)Annual reports by
				Secretary
										(A)In
				generalThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report on—
											(i)the status of national
				model building energy codes;
											(ii)the status of code
				adoption and compliance in the States and Indian tribes;
											(iii)implementation of this
				section; and
											(iv)improvements in energy
				savings over time as result of the targets established under subsection
				(a)(2)(B).
											(B)ImpactsThe
				report shall include estimates of impacts of past action under this section,
				and potential impacts of further action, on—
											(i)upfront financial and
				construction costs, cost benefits and returns (using investment analysis), and
				lifetime energy use for buildings;
											(ii)resulting energy costs
				to individuals and businesses; and
											(iii)resulting overall
				annual building ownership and operating costs.
											(e)Technical assistance to
				States and Indian tribesThe Secretary shall provide technical
				assistance to States and Indian tribes to implement the requirements of this
				section, including procedures and technical analysis for States and Indian
				tribes—
									(1)to demonstrate that the
				code provisions of the States and Indian tribes achieve equivalent or greater
				energy savings than the national model building energy codes;
									(2)to document the rate of
				compliance with a building energy code; and
									(3)to improve and implement
				State residential and commercial building energy codes or otherwise promote the
				design and construction of energy efficient buildings.
									(f)Availability of
				incentive funding
									(1)In
				generalThe Secretary shall provide incentive funding to States
				and Indian tribes—
										(A)to implement the
				requirements of this section;
										(B)to improve and implement
				residential and commercial building energy codes, including increasing and
				verifying compliance with the codes and training of State, tribal, and local
				building code officials to implement and enforce the codes; and
										(C)to promote building
				energy efficiency through the use of the codes.
										(2)Additional
				fundingAdditional funding shall be provided under this
				subsection for implementation of a plan to achieve and document full compliance
				with residential and commercial building energy codes under subsection
				(c)—
										(A)to a State or Indian
				tribe for which the Secretary has accepted a certification under subsection (b)
				or (c); and
										(B)in a State or Indian
				tribe that is not eligible under subparagraph (A), to a local government that
				is in eligible under this section.
										(3)TrainingOf
				the amounts made available under this subsection, the State may use amounts
				required, but not to exceed $750,000 for a State, to train State and local
				building code officials to implement and enforce codes described in paragraph
				(2).
									(4)Local
				governmentsStates may share grants under this subsection with
				local governments that implement and enforce the codes.
									(g)Stretch codes and
				advanced standards
									(1)In
				generalThe Secretary shall provide technical and financial
				support for the development of stretch codes and advanced standards for
				residential and commercial buildings for use as—
										(A)an option for adoption as
				a building energy code by local, tribal, or State governments; and
										(B)guidelines for
				energy-efficient building design.
										(2)TargetsThe
				stretch codes and advanced standards shall be designed—
										(A)to achieve substantial
				energy savings compared to the national model building energy codes; and
										(B)to meet targets under
				subsection (a)(2), if available, at least 3 to 6 years in advance of the target
				years.
										(h)StudiesThe
				Secretary, in consultation with building science experts from the National
				Laboratories and institutions of higher education, designers and builders of
				energy-efficient residential and commercial buildings, code officials, and
				other stakeholders, shall undertake a study of the feasibility, impact,
				economics, and merit of—
									(1)code improvements that
				would require that buildings be designed, sited, and constructed in a manner
				that makes the buildings more adaptable in the future to become zero-net-energy
				after initial construction, as advances are achieved in energy-saving
				technologies;
									(2)code procedures to
				incorporate measured lifetimes, not just first-year energy use, in trade-offs
				and performance calculations; and
									(3)legislative options for
				increasing energy savings from building energy codes, including additional
				incentives for effective State and local action, and verification of compliance
				with and enforcement of a code other than by a State or local
				government.
									(i)Voluntary codes and
				standardsNothwithstanding any other provision of this section,
				any model building code or standard established under this section shall not be
				binding on a State, local government, or Indian tribe as a matter of Federal
				law.
								(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $200,000,000, to remain available until
				expended.
								.
					(b)Definition of
			 IECCSection 303 of the Energy Conservation and Production Act
			 (42 U.S.C. 6832) is amended by adding at the end the following:
						
							(17)IECCThe
				term IECC means the International Energy Conservation Code.
							(18)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C.
				4103).
							.
					(c)Conforming
			 amendmentSection 307 of the Energy Conservation and Production
			 Act (42 U.S.C. 6836) is repealed.
					BWorker training and
			 capacity building
				111.Building training and
			 assessment centers
					(a)In
			 generalThe Secretary of
			 Energy shall provide grants to institutions of higher education (as defined in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal
			 Colleges or Universities (as defined in section 316(b) of that Act (20 U.S.C.
			 1059c(b)) to establish building training and assessment centers—
						(1)to identify opportunities
			 for optimizing energy efficiency and environmental performance in
			 buildings;
						(2)to promote the
			 application of emerging concepts and technologies in commercial and
			 institutional buildings;
						(3)to train engineers,
			 architects, building scientists, building energy permitting and enforcement
			 officials, and building technicians in energy-efficient design and
			 operation;
						(4)to assist institutions of
			 higher education and Tribal Colleges or Universities in training building
			 technicians;
						(5)to promote research and
			 development for the use of alternative energy sources and distributed
			 generation to supply heat and power for buildings, particularly
			 energy-intensive buildings; and
						(6)to coordinate with and
			 assist State-accredited technical training centers, community colleges, Tribal
			 Colleges or Universities, and local offices of the National Institute of Food
			 and Agriculture and ensure appropriate services are provided under this section
			 to each region of the United States.
						(b)Coordination and
			 nonduplication
						(1)In
			 generalThe Secretary shall coordinate the program with the
			 Industrial Assessment Centers program and with other Federal programs to avoid
			 duplication of effort.
						(2)CollocationTo
			 the maximum extent practicable, building, training, and assessment centers
			 established under this section shall be collocated with Industrial Assessment
			 Centers.
						IIBuilding efficiency
			 finance
			201.Loan program for
			 energy efficiency upgrades to existing buildingsTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.) is amended by adding at the end the following:
				
					1706.Building retrofit
				financing program
						(a)DefinitionsIn
				this section:
							(1)Credit
				supportThe term credit support means a guarantee or
				commitment to issue a guarantee or other forms of credit enhancement to
				ameliorate risks for efficiency obligations.
							(2)Efficiency
				obligationThe term efficiency obligation means a
				debt or repayment obligation incurred in connection with financing a project,
				or a portfolio of such debt or payment obligations.
							(3)ProjectThe
				term project means the installation and implementation of
				efficiency, advanced metering, distributed generation, or renewable energy
				technologies and measures in a building (or in multiple buildings on a given
				property) that are expected to increase the energy efficiency of the building
				(including fixtures) in accordance with criteria established by the
				Secretary.
							(b)Eligible
				projects
							(1)In
				generalNotwithstanding sections 1703 and 1705, the Secretary may
				provide credit support under this section, in accordance with section
				1702.
							(2)InclusionsBuildings
				eligible for credit support under this section include commercial, multifamily
				residential, industrial, municipal, government, institution of higher
				education, school, and hospital facilities that satisfy criteria established by
				the Secretary.
							(c)Guidelines
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall—
								(A)establish guidelines for
				credit support provided under this section; and
								(B)publish the guidelines in
				the Federal Register; and
								(C)provide for an
				opportunity for public comment on the guidelines.
								(2)RequirementsThe
				guidelines established by the Secretary under this subsection shall
				include—
								(A)standards for assessing
				the energy savings that could reasonably be expected to result from a
				project;
								(B)examples of financing
				mechanisms (and portfolios of such financing mechanisms) that qualify as
				efficiency obligations;
								(C)the threshold levels of
				energy savings that a project, at the time of issuance of credit support, shall
				be reasonably expected to achieve to be eligible for credit support;
								(D)the eligibility criteria
				the Secretary determines to be necessary for making credit support available
				under this section; and
								(E)notwithstanding
				subsections (d)(3) and (g)(2)(B) of section 1702, any lien priority
				requirements that the Secretary determines to be necessary, in consultation
				with the Director of the Office of Management and Budget, which may
				include—
									(i)mechanisms to preserve
				prior lien positions of mortgage lenders and other creditors in buildings
				eligible for credit support;
									(ii)remedies available to
				the Secretary under chapter 176 of title 28, United States Code, in the event
				of default on the efficiency obligation by the borrower; and
									(iii)measures to limit the
				exposure of the Secretary to financial risk in the event of default, such
				as—
										(I)the collection of a
				credit subsidy fee from the borrower as a loan loss reserve, taking into
				account the limitation on credit support under subsection (d);
										(II)minimum debt-to-income
				levels of the borrower;
										(III)minimum levels of value
				relative to outstanding mortgage or other debt on a building eligible for
				credit support;
										(IV)allowable thresholds for
				the percent of the efficiency obligation relative to the amount of any mortgage
				or other debt on an eligible building;
										(V)analysis of historic and
				anticipated occupancy levels and rental income of an eligible building;
										(VI)requirements of
				third-party contractors to guarantee energy savings that will result from a
				retrofit project, and whether financing on the efficiency obligation will
				amortize from the energy savings;
										(VII)requirements that the
				retrofit project incorporate protocols to measure and verify energy savings;
				and
										(VIII)recovery of payments
				equally by the Secretary and the retrofit.
										(3)Efficiency
				obligationsThe financing mechanisms qualified by the Secretary
				under paragraph (2)(B) may include—
								(A)loans, including loans
				made by the Federal Financing Bank;
								(B)power purchase
				agreements, including energy efficiency power purchase agreements;
								(C)energy services
				agreements, including energy performance contracts;
								(D)property assessed clean
				energy bonds and other tax assessment-based financing mechanisms;
								(E)aggregate on-meter
				agreements that finance retrofit projects; and
								(F)any other efficiency
				obligations the Secretary determines to be appropriate.
								(4)PrioritiesIn
				carrying out this section, the Secretary shall prioritize—
								(A)the maximization of
				energy savings with the available credit support funding;
								(B)the establishment of a
				clear application and approval process that allows private building owners,
				lenders, and investors to reasonably expect to receive credit support for
				projects that conform to guidelines;
								(C)the distribution of
				projects receiving credit support under this section across States or
				geographical regions of the United States; and
								(D)projects designed to
				achieve whole-building retrofits.
								(d)LimitationNotwithstanding section 1702(c), the
				Secretary shall not issue credit support under this section in an amount that
				exceeds—
							(1)90 percent of the
				principal amount of the efficiency obligation that is the subject of the credit
				support; or
							(2)$10,000,000 for any
				single project.
							(e)Aggregation of
				projectsTo the extent provided in the guidelines developed in
				accordance with subsection (c), the Secretary may issue credit support on a
				portfolio, or pool of projects, that are not required to be geographically
				contiguous, if each efficiency obligation in the pool fulfills the requirements
				described in this section.
						(f)Application
							(1)In
				generalTo be eligible to receive credit support under this
				section, the applicant shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines to be necessary.
							(2)ContentsAn
				application submitted under this section shall include assurances by the
				applicant that—
								(A)each contractor carrying
				out the project meets minimum experience level criteria, including local
				retrofit experience, as determined by the Secretary;
								(B)the project is reasonably
				expected to achieve energy savings, as set forth in the application using any
				methodology that meets the standards described in the program
				guidelines;
								(C)the project meets any
				technical criteria described in the program guidelines;
								(D)the recipient of the
				credit support and the parties to the efficiency obligation will provide the
				Secretary with—
									(i)any information the
				Secretary requests to assess the energy savings that result from the project,
				including historical energy usage data, a simulation-based benchmark, and
				detailed descriptions of the building work, as described in the program
				guidelines; and
									(ii)permission to access
				information relating to building operations and usage for the period described
				in the program guidelines; and
									(E)any other assurances that
				the Secretary determines to be necessary.
								(3)DeterminationNot
				later than 90 days after receiving an application, the Secretary shall make a
				final determination on the application, which may include requests for
				additional information.
							(g)Fees
							(1)In
				generalIn addition to the fees required by section 1702(h)(1),
				the Secretary may charge reasonable fees for credit support provided under this
				section.
							(2)AvailabilityFees
				collected under this section shall be subject to section 1702(h)(2).
							(h)UnderwritingThe
				Secretary may delegate the underwriting activities under this section to 1 or
				more entities that the Secretary determines to be qualified.
						(i)ReportNot
				later than 1 year after commencement of the program, the Secretary shall submit
				to the appropriate committees of Congress a report that describes in reasonable
				detail—
							(1)the manner in which this
				section is being carried out;
							(2)the number and type of
				projects supported;
							(3)the types of funding
				mechanisms used to provide credit support to projects;
							(4)the energy savings
				expected to result from projects supported by this section;
							(5)any tracking efforts the
				Secretary is using to calculate the actual energy savings produced by the
				projects; and
							(6)any plans to improve the
				tracking efforts described in paragraph (5).
							(j)Funding
							(1)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $400,000,000 for the period of fiscal years
				2012 through 2021, to remain available until expended.
							(2)Administrative
				costsNot more than 1 percent of any amounts made available to
				the Secretary under paragraph (1) may be used by the Secretary for
				administrative costs incurred in carrying out this
				section.
							.
			IIIIndustrial efficiency
			 and competitiveness
			AManufacturing energy
			 efficiency
				301.State partnership
			 industrial energy efficiency revolving loan programSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) is amended—
					(1)in the section heading, by inserting
			 and
			 industry before the period at the end;
					(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
					(3)by inserting after subsection (g) the
			 following:
						
							(h)State partnership
				industrial energy efficiency revolving loan program
								(1)In
				generalThe Secretary shall carry out a program under which the
				Secretary shall provide grants to eligible lenders to pay the Federal share of
				creating a revolving loan program under which loans are provided to commercial
				and industrial manufacturers to implement commercially available technologies
				or processes that significantly—
									(A)reduce systems energy
				intensity, including the use of energy-intensive feedstocks; and
									(B)improve the industrial
				competitiveness of the United States.
									(2)Eligible
				lendersTo be eligible to receive cost-matched Federal funds
				under this subsection, a lender shall—
									(A)be a community and
				economic development lender that the Secretary certifies meets the requirements
				of this subsection;
									(B)lead a partnership that
				includes participation by, at a minimum—
										(i)a State government
				agency; and
										(ii)a private financial
				institution or other provider of loan capital;
										(C)submit an application to
				the Secretary, and receive the approval of the Secretary, for cost-matched
				Federal funds to carry out a loan program described in paragraph (1);
				and
									(D)ensure that non-Federal
				funds are provided to match, on at least a dollar-for-dollar basis, the amount
				of Federal funds that are provided to carry out a revolving loan program
				described in paragraph (1).
									(3)AwardThe
				amount of cost-matched Federal funds provided to an eligible lender shall not
				exceed $100,000,000 for any fiscal year.
								(4)Recapture of
				awards
									(A)In
				generalAn eligible lender that receives an award under paragraph
				(1) shall be required to repay to the Secretary an amount of cost-match Federal
				funds, as determined by the Secretary under subparagraph (B), if the eligible
				lender is unable or unwilling to operate a program described in this subsection
				for a period of not less than 10 years beginning on the date on which the
				eligible lender first receives funds made available through the award.
									(B)Determination by
				SecretaryThe Secretary shall determine the amount of cost-match
				Federal funds that an eligible lender shall be required to repay to the
				Secretary under subparagraph (A) based on the consideration by the Secretary
				of—
										(i)the amount of non-Federal
				funds matched by the eligible lender;
										(ii)the amount of loan
				losses incurred by the revolving loan program described in paragraph (1);
				and
										(iii)any other appropriate
				factor, as determined by the Secretary.
										(C)Use of recaptured
				cost-match Federal fundsThe Secretary may distribute to eligible
				lenders under this subsection each amount received by the Secretary under this
				paragraph.
									(5)Eligible
				projectsA program for which cost-matched Federal funds are
				provided under this subsection shall be designed to accelerate the
				implementation of industrial and commercial applications of technologies or
				processes (including distributed generation, applications or technologies that
				use sensors, meters, software, and information networks, controls, and drives
				or that have been installed pursuant to an energy savings performance contract,
				project, or strategy) that—
									(A)improve energy
				efficiency, including improvements in efficiency and use of water, power
				factor, or load management;
									(B)enhance the industrial
				competitiveness of the United States; and
									(C)achieve such other goals
				as the Secretary determines to be appropriate.
									(6)EvaluationThe
				Secretary shall evaluate applications for cost-matched Federal funds under this
				subsection on the basis of—
									(A)the description of the
				program to be carried out with the cost-matched Federal funds;
									(B)the commitment to provide
				non-Federal funds in accordance with paragraph (2)(D);
									(C)program sustainability
				over a 10-year period;
									(D)the capability of the
				applicant;
									(E)the quantity of energy
				savings or energy feedstock minimization;
									(F)the advancement of the
				goal under this Act of 25-percent energy avoidance;
									(G)the ability to fund
				energy efficient projects not later than 120 days after the date of the grant
				award; and
									(H)such other factors as the
				Secretary determines appropriate.
									(7)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $400,000,000 for each of fiscal years 2012 through
				2021.
								.
					302.Coordination of
			 research and development of energy efficient technologies for industry
					(a)In
			 generalAs part of the
			 research and development activities of the Industrial Technologies Program of
			 the Department of Energy, the Secretary shall establish, as appropriate,
			 collaborative research and development partnerships with other programs within
			 the Office of Energy Efficiency and Renewable Energy (including the Building
			 Technologies Program), the Office of Electricity Delivery and Energy
			 Reliability, and the Office of Science that—
						(1)leverage the research and development
			 expertise of those programs to promote early stage energy efficiency technology
			 development;
						(2)support the use of
			 innovative manufacturing processes and applied research for development,
			 demonstration, and commercialization of new technologies and processes to
			 improve efficiency (including improvements in efficient use of water), reduce
			 emissions, reduce industrial waste, and improve industrial
			 cost-competitiveness; and
						(3)apply the knowledge and expertise of the
			 Industrial Technologies Program to help achieve the program goals of the other
			 programs.
						(b)ReportsNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to Congress a report that describes
			 actions taken to carry out subsection (a) and the results of those
			 actions.
					303.Energy efficient
			 technologies assessment
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall commence an assessment of commercially available,
			 cost competitive energy efficiency technologies that are not widely implemented
			 within the United States for the energy-intensive industries of—
						(1)steel;
						(2)aluminum;
						(3)forest and paper
			 products;
						(4)food processing;
						(5)metal casting;
						(6)glass;
						(7)chemicals;
						(8)petroleum
			 refining;
						(9)cement;
						(10)industrial gases;
						(11)information and
			 communication technologies; and
						(12)other industries that
			 (as determined by the Secretary)—
							(A)use large quantities of
			 energy;
							(B)emit large quantities of
			 greenhouse gases; or
							(C)use a rapidly increasing
			 quantity of energy.
							(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 publish a report, in collaboration with affected energy-intensive industries,
			 based on the assessment conducted under subsection (a), that contains—
						(1)a detailed inventory
			 describing the cost, energy, and greenhouse gas emission savings of each
			 technology described in subsection (a);
						(2)for each technology, the
			 total cost, energy, water, and greenhouse gas emissions savings if the
			 technology is implemented throughout the industry of the United States;
						(3)for each industry, an
			 assessment of total possible cost, energy, and greenhouse gas emissions savings
			 possible if state-of-the art, cost-competitive, commercial energy efficiency
			 technologies were adopted;
						(4)for each industry, a
			 comparison to the European Union, Japan, and other appropriate countries of
			 energy efficiency technology adoption rates, as determined by the Secretary,
			 including an examination of the policy structures in those countries that
			 promote investments in energy efficiency technologies;
						(5)recommendations on how to
			 create and retain jobs in the United States through private sector
			 collaboration of energy service providers and energy-intensive industries;
			 and
						(6)an assessment of energy
			 savings available from increased use of recycled material in energy-intensive
			 manufacturing processes.
						304.Future of Industry
			 program
					(a)In
			 generalSection 452 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended by
			 striking the section heading and inserting the following:
			 Future of Industry
			 program.
					(b)Definition of energy
			 service providerSection 452(a) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17111(a)) is amended—
						(1)by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
			 and
						(2)by inserting after
			 paragraph (3):
							
								(5)Energy service
				providerThe term energy service provider means any
				private company or similar entity providing technology or services to improve
				energy efficiency in an energy-intensive
				industry.
								.
						(c)Industry-specific road
			 mapsSection 452(c)(2) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17111(c)(2)) is
			 amended—
						(1)in subparagraph (E), by striking
			 and at the end;
						(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
						(3)by inserting after
			 subparagraph (E) the following:
							
								(F)research to establish
				(through the Industrial Technologies Program and in collaboration with
				energy-intensive industries) a road map process under which—
									(i)industry-specific studies
				are conducted to determine the intensity of energy use, greenhouse gas
				emissions, and waste and operating costs, by process and subprocess;
									(ii)near-, mid-, and
				long-term targets of opportunity are established for synergistic improvements
				in efficiency, sustainability, and resilience; and
									(iii)public-private
				actionable plans are created to achieve roadmap goals;
				and
									.
						(d)Industrial research and
			 assessment centers
						(1)In
			 generalSection 452(e) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111(e)) is amended—
							(A)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
			 indenting appropriately;
							(B)by striking The
			 Secretary and inserting the following:
								
									(1)In
				generalThe
				Secretary
									;
							(C)in subparagraph (A) (as
			 redesignated by subparagraph (A)), by inserting before the semicolon at the end
			 the following: , including assessments of sustainable manufacturing
			 goals and the implementation of information technology advancements for supply
			 chain analysis, logistics, system monitoring, industrial and manufacturing
			 processes, and other purposes; and
							(D)by adding at the end the
			 following:
								
									(2)Centers of
				Excellence
										(A)In
				generalThe Secretary shall establish a Center of Excellence at
				up to 10 of the highest performing industrial research and assessment centers,
				as determined by the Secretary.
										(B)DutiesA
				Center of Excellence shall coordinate with and advise the industrial research
				and assessment centers located in the region of the Center of
				Excellence.
										(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to support each Center of Excellence
				not less than $500,000 for fiscal year 2012 and each fiscal year thereafter, as
				determined by the Secretary.
										(3)Expansion of
				centersThe Secretary shall provide funding to establish
				additional industrial research and assessment centers at institutions of higher
				education that do not have industrial research and assessment centers
				established under paragraph (1), taking into account the size of, and potential
				energy efficiency savings for, the manufacturing base within the region of the
				proposed center.
									(4)Coordination
										(A)In
				generalTo increase the value and capabilities of the industrial
				research and assessment centers, the centers shall—
											(i)coordinate with
				Manufacturing Extension Partnership Centers of the National Institute of
				Standards and Technology;
											(ii)coordinate with the
				Building Technologies Program of the Department of Energy to provide building
				assessment services to manufacturers;
											(iii)increase partnerships
				with the National Laboratories of the Department of Energy to leverage the
				expertise and technologies of the National Laboratories for national industrial
				and manufacturing needs;
											(iv)increase partnerships
				with energy service providers and technology providers to leverage private
				sector expertise and accelerate deployment of new and existing technologies and
				processes for energy efficiency, power factor, and load management;
											(v)identify opportunities
				for reducing greenhouse gas emissions; and
											(vi)promote sustainable
				manufacturing practices for small- and medium-sized manufacturers.
											(5)OutreachThe
				Secretary shall provide funding for—
										(A)outreach activities by
				the industrial research and assessment centers to inform small- and
				medium-sized manufacturers of the information, technologies, and services
				available; and
										(B)a full-time equivalent
				employee at each center of excellence whose primary mission shall be to
				coordinate and leverage the efforts of the center with—
											(i)Federal and State
				efforts;
											(ii)the efforts of utilities
				and energy service providers;
											(iii)the efforts of regional
				energy efficiency organizations; and
											(iv)the efforts of other
				centers in the region of the center of excellence.
											(6)Workforce
				training
										(A)In
				generalThe Secretary shall pay the Federal share of associated
				internship programs under which students work with or for industries,
				manufacturers, and energy service providers to implement the recommendations of
				industrial research and assessment centers.
										(B)Federal
				shareThe Federal share of the cost of carrying out internship
				programs described in subparagraph (A) shall be 50 percent.
										(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to carry out this paragraph not less
				than $5,000,000 for fiscal year 2012 and each fiscal year thereafter.
										(7)Small business
				loansThe Administrator of the Small Business Administration
				shall, to the maximum practicable, expedite consideration of applications from
				eligible small business concerns for loans under the Small Business Act (15
				U.S.C. 631 et seq.) to implement recommendations of industrial research and
				assessment centers established under paragraph
				(1).
									.
							305.Sustainable
			 manufacturing initiative
					(a)In
			 generalPart E of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by adding
			 at the end the following:
						
							376.Sustainable
				manufacturing initiative
								(a)In
				generalAs part of the Industrial Technologies Program of the
				Department of Energy, the Secretary shall carry out a sustainable manufacturing
				initiative under which the Secretary, on the request of a manufacturer, shall
				conduct onsite technical assessments to identify opportunities for—
									(1)maximizing the energy
				efficiency of industrial processes and cross-cutting systems;
									(2)preventing pollution and
				minimizing waste;
									(3)improving efficient use
				of water in manufacturing processes;
									(4)conserving natural
				resources; and
									(5)achieving such other
				goals as the Secretary determines to be appropriate.
									(b)CoordinationThe
				Secretary shall carry out the initiative in coordination with the private
				sector and appropriate agencies, including the National Institute of Standards
				and Technology to accelerate adoption of new and existing technologies or
				processes that improve energy efficiency.
								(c)Research and
				development program for sustainable manufacturing and industrial technologies
				and processesAs part of the Industrial Technologies Program of
				the Department of Energy, the Secretary shall carry out a joint
				industry-government partnership program to research, develop, and demonstrate
				new sustainable manufacturing and industrial technologies and processes that
				maximize the energy efficiency of industrial systems, reduce pollution, and
				conserve natural resources.
								(d)Authorization of
				appropriationsThere is authorized to be to carry out this
				section $10,000,000 for the period of fiscal years 2012 through
				2021.
								.
					(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part E of title III the following:
						
							
								Sec. 376. Sustainable
				manufacturing
				initiative.
							
							.
					306.Study of advanced
			 energy technology manufacturing capabilities in the United States
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into an arrangement with the National
			 Academy of Sciences under which the Academy shall conduct a study of the
			 development of advanced manufacturing capabilities for various energy
			 technologies, including—
						(1)an assessment of the
			 manufacturing supply chains of established and emerging industries;
						(2)an analysis of—
							(A)the manner in which
			 supply chains have changed over the 25-year period ending on the date of
			 enactment of this Act;
							(B)current trends in supply
			 chains; and
							(C)the energy intensity of
			 each part of the supply chain and opportunities for improvement;
							(3)for each technology or
			 manufacturing sector, an analysis of which sections of the supply chain are
			 critical for the United States to retain or develop to be competitive in the
			 manufacturing of the technology;
						(4)an assessment of which
			 emerging energy technologies the United States should focus on to create or
			 enhance manufacturing capabilities; and
						(5)recommendations on
			 leveraging the expertise of energy efficiency and renewable energy user
			 facilities so that best materials and manufacturing practices are designed and
			 implemented.
						(b)ReportNot
			 later than 2 years after the date on which the Secretary enters into the
			 agreement with the Academy described in subsection (a), the Academy shall
			 submit to the Committee on Energy and Natural Resources of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Secretary a report describing the results of the study required under this
			 section, including any findings and recommendations.
					307.Industrial
			 Technologies steering committeeThe Secretary shall establish an advisory
			 steering committee that includes national trade associations representing
			 energy-intensive industries or energy service providers to provide
			 recommendations to the Secretary on planning and implementation of the
			 Industrial Technologies Program of the Department of Energy.
				BSupply Star
				311.Supply StarPart B of title III of the Energy Policy and
			 Conservation Act (42 U.S.C. 6291) is amended by inserting after section 324A
			 (42 U.S.C. 6294a) the following:
					
						324B.Supply Star Program
							(a)In generalThere is established within the Department
				of Energy a Supply Star program to identify and promote practices, recognize
				companies, and, as appropriate, recognize products that use highly efficient
				supply chains in a manner that conserves energy, water, and other
				resources.
							(b)CoordinationIn carrying out the program described in
				subsection (a), the Secretary shall—
								(1)consult with other appropriate agencies;
				and
								(2)coordinate efforts with the Energy Star
				program established under section 324A.
								(c)DutiesIn carrying out the Supply Star program
				described in subsection (a), the Secretary shall—
								(1)promote practices, recognize companies,
				and, as appropriate, recognize products that comply with the Supply Star
				program as the preferred practices, companies, and products in the marketplace
				for maximizing supply chain efficiency;
								(2)work to enhance industry and public
				awareness of the Supply Star program;
								(3)collect and disseminate data on supply
				chain energy resource consumption;
								(4)develop and disseminate metrics, processes,
				and analytical tools (including software) for evaluating supply chain energy
				resource use;
								(5)develop guidance at the sector level for
				improving supply chain efficiency;
								(6)work with domestic and international
				organizations to harmonize approaches to analyzing supply chain efficiency,
				including the development of a consistent set of tools, templates, calculators,
				and databases; and
								(7)work with industry, including small
				businesses, to improve supply chain efficiency through activities that
				include—
									(A)developing and sharing best practices;
				and
									(B)providing opportunities to benchmark supply
				chain efficiency.
									(d)EvaluationIn any evaluation of supply chain
				efficiency carried out by the Secretary with respect to a specific product, the
				Secretary shall consider energy consumption and resource use throughout the
				entire lifecycle of a product, including production, transport, packaging, use,
				and disposal.
							(e)Grants and Incentives
								(1)In generalThe Secretary may award grants or other
				forms of incentives on a competitive basis to eligible entities, as determined
				by the Secretary, for the purposes of—
									(A)studying supply chain energy resource
				efficiency; and
									(B)demonstrating and achieving reductions in
				the energy resource consumption of commercial products through changes and
				improvements to the production supply and distribution chain of the
				products.
									(2)Use of informationAny information or data generated as a
				result of the grants or incentives described in paragraph (1) shall be used to
				inform the development of the Supply Star Program.
								(f)TrainingThe Secretary shall use funds to support
				professional training programs to develop and communicate methods, practices,
				and tools for improving supply chain efficiency.
							(g)Effect of impact on
				climate changeFor purposes of this section, the impact on
				climate change shall not be a factor in determining supply chain
				efficiency.
							(h)Effect of outsourcing
				of American jobsFor purposes of this section, the outsourcing of
				American jobs in the production of a product shall not count as a positive
				factor in determining supply chain efficiency.
							(i)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section $10,000,000 for the
				period of fiscal years 2012 through
				2021.
							.
				CElectric motor rebate
			 program
				321.Energy saving motor
			 control rebate program
					(a)EstablishmentNot
			 later than January 1, 2012, the Secretary of Energy (referred to in this
			 section as the Secretary) shall establish a program to provide
			 rebates for expenditures made by entities for the purchase and installation of
			 a new constant speed electric motor control that reduces motor energy use by
			 not less than 5 percent.
					(b)Requirements
						(1)ApplicationTo
			 be eligible to receive a rebate under this section, an entity shall submit to
			 the Secretary an application in such form, at such time, and containing such
			 information as the Secretary may require, including—
							(A)demonstrated evidence
			 that the entity purchased a constant speed electric motor control that reduces
			 motor energy use by not less than 5 percent; and
							(B)the physical nameplate of
			 the installed motor of the entity to which the energy saving motor control is
			 attached.
							(2)Authorized amount of
			 rebateThe Secretary may provide to an entity that meets the
			 requirements of paragraph (1) a rebate the amount of which shall be equal to
			 the product obtained by multiplying—
							(A)the nameplate horsepower
			 of the electric motor to which the energy saving motor control is attached;
			 and
							(B)$25.
							(c)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2012 and 2013, to remain
			 available until expended.
					DTransformer rebate
			 program
				331.Energy efficient
			 transformer rebate program
					(a)Definition of qualified
			 transformerIn this section, the term qualified
			 transformer means a transformer that meets or exceeds the National
			 Electrical Manufacturers Association (NEMA) Premium Efficiency designation,
			 calculated to 2 decimal points, as having 30 percent fewer losses than the NEMA
			 TP-1-2002 efficiency standard for a transformer of the same number of phases
			 and capacity, as measured in kilovolt-amperes.
					(b)EstablishmentNot
			 later than January 1, 2012, the Secretary of Energy (referred to in this
			 section as the Secretary) shall establish a program to provide
			 rebates for expenditures made by owners of commercial buildings and multifamily
			 residential buildings for the purchase and installation of a new energy
			 efficient transformers.
					(c)Requirements
						(1)ApplicationTo
			 be eligible to receive a rebate under this section, an owner shall submit to
			 the Secretary an application in such form, at such time, and containing such
			 information as the Secretary may require, including demonstrated evidence that
			 the owner purchased a qualified transformer.
						(2)Authorized amount of
			 rebateFor qualified transformers, rebates, in dollars per
			 kilovolt-ampere (referred to in this paragraph as kVA) shall
			 be—
							(A)for 3-phase
			 transformers—
								(i)with a capacity of not
			 greater than 10 kVA, $15;
								(ii)with a capacity of not
			 less than 10 kVA and not greater than 100 kVA, the difference between 15 and
			 the quotient obtained by dividing—
									(I)the difference
			 between—
										(aa)the capacity of the
			 transformer in kVA; and
										(bb)10; by
										(II)9; and
									(iii)with a capacity greater
			 than or equal to 100 kVA, $5; and
								(B)for single-phase
			 transformers, 75 percent of the rebate for a 3-phase transformer of the same
			 capacity.
							(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2012 and 2013, to remain
			 available until expended.
					IVFederal agency energy
			 efficiency
			401.Adoption of personal
			 computer power savings techniques by Federal agencies
				(a)In
			 generalNot later than 360
			 days after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
			 and the Administrator of General Services, shall issue guidance for Federal
			 agencies to employ advanced tools allowing energy savings through the use of
			 computer hardware, energy efficiency software, and power management
			 tools.
				(b)Reports on plans and
			 savingsNot later than 180
			 days after the date of the issuance of the guidance under subsection (a), each
			 Federal agency shall submit to the Secretary of Energy a report that
			 describes—
					(1)the plan of the agency for implementing the
			 guidance within the agency; and
					(2)estimated energy and financial savings from
			 employing the tools described in subsection (a).
					402.Availability of funds
			 for design updatesSection
			 3307 of title 40, United States Code, is amended—
				(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Availability of funds
				for design updates
							(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
							(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life-cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
							.
				403.Best practices for
			 advanced meteringSection
			 543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e) is
			 amended by striking paragraph (3) and inserting the following:
				
					(3)Plan
						(A)In
				generalNot later than 180 days after the date on which
				guidelines are established under paragraph (2), in a report submitted by the
				agency under section 548(a), each agency shall submit to the Secretary a plan
				describing the manner in which the agency will implement the requirements of
				paragraph (1), including—
							(i)how the agency will
				designate personnel primarily responsible for achieving the requirements;
				and
							(ii)a demonstration by the
				agency, complete with documentation, of any finding that advanced meters or
				advanced metering devices (as those terms are used in paragraph (1)), are not
				practicable.
							(B)UpdatesReports
				submitted under subparagraph (A) shall be updated annually.
						(4)Best practices
				report
						(A)In
				generalNot later than 180
				days after the date of enactment of the Energy Savings and Industrial Competitiveness Act of
				2011, the Secretary of Energy, in consultation with the Secretary
				of Defense and the Administrator of General Services, shall develop, and issue
				a report on, best practices for the use of advanced metering of energy use in
				Federal facilities, buildings, and equipment by Federal agencies.
						(B)UpdatingThe
				report described under subparagraph (A) shall be updated annually.
						(C)ComponentsThe
				report shall include, at a minimum—
							(i)summaries and analysis of
				the reports by agencies under paragraph (3);
							(ii)recommendations on
				standard requirements or guidelines for automated energy management systems,
				including—
								(I)potential common
				communications standards to allow data sharing and reporting;
								(II)means of facilitating
				continuous commissioning of buildings and evidence-based maintenance of
				buildings and building systems; and
								(III)standards for
				sufficient levels of security and protection against cyber threats to ensure
				systems cannot be controlled by unauthorized persons; and
								(iii)an analysis of—
								(I)the types of advanced
				metering and monitoring systems being piloted, tested, or installed in Federal
				buildings; and
								(II)existing techniques used
				within the private sector or other non-Federal government
				buildings.
								.
			404. Federal energy
			 management and data collection standardSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
				(1)by redesignating the
			 second subsection (f) (as added by section 434(a) of Public Law 110–140 (121
			 Stat. 1614)) as subsection (g); and
				(2)in subsection (f)(7), by
			 striking subparagraph (A) and inserting the following:
					
						(A)In
				generalFor each facility that meets the criteria established by
				the Secretary under paragraph (2)(B), the energy manager shall use the
				web-based tracking system under subparagraph (B)—
							(i)to certify compliance
				with the requirements for—
								(I)energy and water
				evaluations under paragraph (3);
								(II)implementation of
				identified energy and water measures under paragraph (4); and
								(III)follow-up on
				implemented measures under paragraph (5); and
								(ii)to publish energy and
				water consumption data on an individual facility
				basis.
							.
				405.Electric vehicle
			 charging infrastructureSection 804(4) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c(4)) is amended—
				(1)in subparagraph (A), by striking
			 or after the semicolon;
				(2)in subparagraph (B), by
			 striking the period at the end and inserting ; or; and
				(3)by adding at the end the
			 following:
					
						(C)a measure to support the
				use of electric vehicles or the fueling or charging infrastructure necessary
				for electric
				vehicles.
						.
				406.Federal purchase
			 requirementSection 203 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—
				(1)in subsections (a) and
			 (b)(2), by striking electric energy each place it appears and
			 inserting electric and thermal energy;
				(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Separate
				calculationRenewable energy produced at a Federal facility, on
				Federal land, or on Indian land (as defined in section 2601 of the Energy
				Policy Act of 1992 (25 U.S.C. 3501))—
							(1)shall be calculated
				separately from renewable energy used; and
							(2)may be used individually
				or in combination to comply with subsection
				(a).
							.
				407.Study on Federal data
			 center consolidation
				(a)In
			 generalThe Secretary of
			 Energy shall conduct a study on the feasibility of a government-wide data
			 center consolidation, with an overall Federal target of a minimum of 800
			 Federal data center closures by October 1, 2015.
				(b)CoordinationIn
			 conducting the study, the Secretary shall coordinate with Federal data center
			 program managers, facilities managers, and sustainability officers.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the results of the study, including
			 a description of agency best practices in data center consolidation.
				VMiscellaneous
			501.Offsets
				(a)Zero-Net Energy
			 Commercial Buildings InitiativeSection 422(f) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17082(f)) is amended by
			 striking paragraphs (2) through (4) and inserting the following:
					
						(2)$50,000,000 for each of
				fiscal years 2009 through 2012;
						(3)$100,000,000 for fiscal
				year 2013; and
						(4)$200,000,000 for each of
				fiscal years 2014 through
				2018.
						.
				(b)Energy sustainability
			 and efficiency grants and loans for institutionsSubsection (j)
			 of section 399A of the Energy Policy and Conservation Act (42 U.S.C. 6371h–1)
			 (as redesignated by section 301(2)) is amended—
					(1)in paragraph (1), by
			 striking through 2013 and inserting and 2010,
			 $100,000,000 for each of fiscal years 2011 and 2012, and $250,000,000 for
			 fiscal year 2013; and
					(2)in paragraph (2), by
			 striking through 2013 and inserting and 2010,
			 $100,000,000 for each of fiscal years 2011 and 2012, and $425,000,000 for
			 fiscal year 2013.
					(c)Waste energy recovery
			 incentive programSection 373(f)(1) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6343(f)(1)) is amended—
					(1)by redesignating
			 subparagraph (B) as subparagraph (D); and
					(2)by striking subparagraph
			 (A) and inserting the following:
						
							(A)$100,000,000 for fiscal
				year 2008;
							(B)$200,000,000 for each of
				fiscal years 2009 and 2010;
							(C)$100,000,000 for each of
				fiscal years 2011 and 2012;
				and
							.
					(d)Energy-intensive
			 industries programSection 452(f)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17111(f)(1)) is amended—
					(1)in subparagraph (D), by
			 striking $202,000,000 and inserting $102,000,000;
			 and
					(2)in subparagraph (E), by
			 striking $208,000,000 and inserting
			 $108,000,000.
					502.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			503.Advance appropriations
			 requiredThe authorization of
			 amounts under this Act and the amendments made by this Act shall be effective
			 for any fiscal year only to the extent and in the amount provided in advance in
			 appropriations Acts.
			
	
		September 6, 2011
		Reported with an amendment
	
